20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 1 of
                                       293



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

  In re:                                               §
                                                       §       CHAPTER 11
  EARTH ENERGY RENEWABLES, LLC,                        §
                                                       §       Case No. 20-51780-RBK
           Debtor.                                     §
                                                       §
                                                       §


                    KEMIN INDUSTRIES INC.’S MOTION FOR REMOVAL OF
                              THE DEBTOR-IN-POSSESSION

                            AN EXPEDITED SETTING IS REQUESTED.

 TO THE HONORABLE CHIEF U.S. BANKRUPTCY JUDGE RONALD B. KING:

           Creditor Kemin Industries, Inc. (“Kemin”), by and through its undersigned counsel, hereby

 files this its Motion for Removal of the Debtor-in-Possession (the “Motion”) and, in support

 hereof, states as follows:

                                       I. RELIEF REQUESTED

           1.       By this Motion, Kemin seeks entry of an order removing the Debtor-In-Possession

 pursuant to 11 U.S.C. § 1185 and transferring control and management of EER to the Subchapter

 V trustee pursuant to section 1183(b)(5). Cause exists for such removal due to dishonesty, fraud,

 incompetence and gross mismanagement, both pre- and post-petition, on the part of Debtor’s

 current managers.

                                          II. JURISDICTION

           2.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

 and 11 U.S.C. §§ 1183 and 1185.




 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 2 of
                                       293



                                               III. BACKGROUND

            3.       EER (f/k/a EE-Terrabon Biofuels LLC) is a manager-managed Texas limited

 liability company, governed by its Third Amended Operating Agreement, dated July 31, 2017 (the

 “EER Operating Agreement” attached hereto as Exhibit A).

            4.       The EER Operating Agreement originally named three managers: (i) John C.

 Wooley; (ii) Jeffrey J. Wooley (collectively with John Wooley, the “Wooleys”); and (iii) Graeme

 Brown. Upon information and belief, Graeme Brown resigned as a Manager, leaving only the

 Wooleys in that role.

            5.       Under the EER Operating Agreement, managers have broad power over the

 management and control of the business and affairs of EER. (Exhibit A at § 6.01.) But those broad

 management powers are expressly limited by certain restrictions set forth in § 6.02. (Id. at §6.02.)

 And certain additional actions set forth in § 6.03 are prohibited “without the special vote of or

 written consent by those Members holding a Super Majority of the Units.”1 (Id. at § 6.03.) A

 “Super Majority” means greater than two-thirds (2/3) of the Units. (Id. at § 1.01.)

            6.       Section 8.1(f) of the EER Operating Agreement specifies the form of notice which

 must be provided to Members in connection with any meeting. Section 8.6(b) sets out the

 requirement for action by unanimous written consent of the Members.

            7.       Kemin is a Member of EER and a signatory to the EER Operating Agreement.

            8.       Kemin and EER are also parties to a Unit Purchase Agreement, dated October 31,

 2018 (the “Purchase Agreement” attached hereto as Exhibit B), pursuant to which Kemin agreed

 to invest an additional $1,000,000 to acquire an additional 769,231 EER Units. The Purchase




 1
     Capitalized terms not otherwise defined herein shall have the definition set forth in the EER Operating Agreement.



                                                            2
 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 3 of
                                       293



 Agreement obligated EER to provide certain information and access to Kemin. (Exhibit B at

 §§ 1.6, 1.8, and 8.1.)

            9.       EER and each of Kemin and Keresa Plantations Sdn Bhd (“Keresa”),2 are also

 parties to a License Agreement, dated October 31, 2018 (the “License Agreement” attached hereto

 as Exhibit C), pursuant to which Kemin was granted, among other things, certain licenses to use

 EER’s intellectual property, as well as certain purchase rights to products created through the use

 of that intellectual property.

            10.      Keresa and Robson are both also Members of EER.

            11.      Upon information and belief, Kemin, Keresa, and Robson together hold more than

 one-third (1/3) of the Units of EER. A copy of a chart of EER’s ownership units, dated June 30,

 2020, is attached as Exhibit D.

                                            IV. APPLICABLE LAW

            12.      11 U.S.C. § 1185 provides that:

            On request of a party in interest, and after notice and a hearing, the court shall order
            that the debtor shall not be a debtor in possession for cause, including fraud,
            dishonesty, incompetence, or gross mismanagement of the affairs of
            the debtor, either before or after the date of commencement of the case, or for
            failure to perform the obligations of the debtor under a plan confirmed under this
            subchapter.

 11 U.S.C. § 1185.

            13.      This standard for removal of a debtor in possession in a Subchapter V case is

 substantially similar to the standard to appoint a trustee in a non-SBRA chapter 11 case, set forth

 in 11 U.S.C. § 1104(a)(1) (stating “for cause, including fraud, dishonesty, incompetence, or gross

 mismanagement of the affairs of the debtor by current management, either before or after the




 2
     Upon information and belief, Steve Robson is a named party but is not a signatory to the License Agreement.



                                                            3
 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 4 of
                                       293



 commencement of the case, or similar cause”).3 These grounds are not exhaustive, and courts have

 found numerous other bases warranting the appointment of a trustee for cause. See In re Sillerman,

 605 B.R. 631, 641–42 (Bankr. S.D.N.Y. 2019) (collecting cases appointing trustee for various

 grounds of cause).

          14.       Section 1183(b)(5) of the Bankruptcy Code further provides that “if the debtor

 ceases to be a debtor in possession, [the Subchapter V trustee shall] perform the duties specified

 in section 704(a)(8) and paragraphs (1), (2), and (6) of section 1106(a) of this title, including

 operating the business of the debtor.” 11 U.S.C. § 1183(b)(5).

          15.       In chapter 11 cases, “[w]hile there is a presumption that a debtor should be

 permitted to remain in possession of its business, that presumption is not absolute” and “is

 predicated on the assumption that the Debtor will carry out its fiduciary obligations.” Id. at 640.

          16.       And while the burden of proof to demonstrate “cause” to remove a debtor in

 possession and appoint a trustee “is by clear and convincing evidence, bankruptcy courts have

 wide discretion in considering the relevant facts and are not required to conduct a full evidentiary

 hearing in considering a motion for the appointment of a chapter 11 trustee.” Id. at 641.

                                                 V. ARGUMENT

          17.       There is substantial evidence of fraud, dishonesty, incompetence, and gross

 mismanagement in the Wooleys’ conduct, both prepetition and post-petition, providing cause for

 the removal of the debtor in possession pursuant to section 1185 of the Bankruptcy Code.



 3
   Given the recent enactment of Subchapter V, published caselaw or opinions addressing removal of a debtor in
 possession under section 1185 are scarce. Kemin is presently aware of only one such case, In re Salubrio, LLC, in
 which this Court removed the debtor in possession and ordered the Subchapter V Trustee to perform the duties set
 forth in section 1183(b)(5). In re Salubrio, LLC, No. 20-50578 (Bankr. W.D. Tex. June 15, 2020) (Order Granting
 Emergency Motion for Removal of Debtor in Possession) (Dkt. 151). Given the dearth of section 1185 caselaw, and
 the similarity of the language of section 1185 to the standard set forth in section 1104(a)(1), Kemin believes that it is
 appropriate to rely on caselaw appointing trustees under section 1104(a)(1) for guidance.



                                                            4
 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 5 of
                                       293



 A.         The Wooleys’ prepetition disregard of corporate requirements is cause for their removal.

            18.     The Purchase Agreement put several specific obligations and restrictions on EER.

 For example, EER was prohibited from using the additional $1,000,000 from Kemin for anything

 other than the Monthly Operating Expenses set forth in the Budget Plan. EER was obligated “to

 provide unrestricted access to all data necessary for the preparation of a Kemin-EER White

 Paper[.]” EER failed to meet these obligations.

            19.     The Wooleys also failed to obtain the requisite “special vote or written consent by

 those Members holding a Super Majority of the Units” by failing to provide notice to and getting

 consent from Kemin4 for multiple important prepetition actions. Without these three Members,

 even if every other Member had provided consent, there could be no Super Majority of Units.

            20.     Section 6.03(c) of the Operating Agreement requires Super Majority consent for

 EER to “incur or permit the Company to incur any (i) Indebtedness (other than any Indebtedness

 in the ordinary court of business (including trade payables), or (ii) Indebtedness by means of a

 Member Loan.” The Wooleys failed to get Super Majority consent prior to executing the Note

 Purchase Agreement (the “Ara Note” attached hereto as Exhibit E) between EER and Ara EER

 Holdings, LLC (“Ara Holdings”) and related loan and security documents (collectively with the

 Ara Note, the “Ara Loan Documents”). Notwithstanding this failure to get consent from (or even

 provide notice to) Kemin,5 EER provided representations and warranties to Ara that (i) EER had

 “full power to enter into execute, deliver and carry out this Agreement and the other Loan

 Documents” (Exhibit E at §5.1) and (ii) the execution of the Ara Note and Ara Loan Documents

 would not “conflict with, constitute a default under or result in any breach of . . . the terms and



 4
     On information and belief, consent was also not obtained from Keresa or Robson.
 5
     On information and belief, notice was also not provided to Keresa and Robson.



                                                           5
 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 6 of
                                       293



 conditions of the certificate of formation, limited liability company agreement or other

 organizational documents of [EER.]” And the “Managers Certificate” dated January 14, 2020, and

 executed by John Wooley, contained a “Managers Certificate of Resolution” that expressly (and,

 upon information and belief, falsely) certified that “members owning more than 66.667% of the

 ownership units of [EER] have approved” the Ara loan transaction. (See Managers Certificate

 documents attached hereto as Exhibit F.) The Schedules disclose that Ara advanced $2,852,491

 on or about January 13, 2020. (Dkt. 42, Schedule D) There has been no explanation for how EER

 dissipated almost three million dollars in less than 10 months.

            21.     Section 6.03(a) of the Operating Agreement requires Super Majority consent for

 “voluntary (i) filing of bankruptcy proceedings or (ii) commencement of any liquidation,

 dissolution or winding up of [EER.]” The Wooleys again failed to provide any advance notice of

 this bankruptcy to Kemin6, and filed the case without the consent of a Super Majority of the Units.

 Indeed, the Wooleys provided the Subchapter V trustee with a “Unanimous Written Consent of

 Managers” purporting to grant corporate authority for the bankruptcy filing. (See Unanimous

 Written Consent of Managers attached hereto as Exhibit G.) But the Operating Agreement

 explicitly provides that Managers simply do not have such authority.

            22.     This blatant disregard by the Wooleys of EER’s corporate governing document, to

 the detriment of EER’s Members, warrants the appointment of a trustee for cause in this case. See

 In re New Orleans Paddlewheels, Inc., 350 B.R. 667, 677–80 (Bankr. E.D. La. 2006) (appointing

 trustee where existing management “lacks the appropriate respect for the lines of authority in any

 corporate structure”). The defaults in the Operating Agreement are particularly compelling given

 the stated intent to assume the Operating Agreement. [Dkt. 42 at Schedule G.]


 6
     On information and belief, notice was also not provided to Keresa or Robson.



                                                           6
 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 7 of
                                       293



 B.      The Wooleys’ post-petition actions only serve to demonstrate further cause for removal.

         23.        This case was filed a month ago. EER is a debtor which has stated it is dependent

 on financing from Keresa. EER began this case with a deliberate failure to disclose to Keresa the

 fact that EER filed bankruptcy. Keresa does not appear on the creditor matrix. It does not appear

 on any certificate of service—although EER claims to be in constant communication regarding an

 amended license agreement. Robson isn’t listed on the original matrix – although he is listed on

 in the schedules.

         24.        Aside from the petition, the only substantive documents EER has filed have been

 two emergency motions seeking to allow EER to enter into unsecured insider loans, purportedly

 to pay payroll to its employees. It does not appear to have any meaningful or realistic pathway

 forward, absent significant financial support from Kemin, Keresa and/or Ara. Kemin is willing to

 provide such support, but not with the Wooleys in control of EER or its checkbook. The

 employment of almost twenty people is dependent upon loans from investors and shareholders and

 the receipt of payments from Keresa pursuant to a contract (or an amended contract) which is not

 currently in existence and to which Keresa has not agreed. And that shaky foundation is not a basis

 for confirmation of a plan.

         25.        EER’s first emergency motion to pay prepetition payroll was filed on October 26,

 2020, and stated that “the source of funds for the payroll are contributions from investors in the

 form of loans, convertible notes and equity infusions.” [Dkt. 8, ¶16.] On October 29,2020, EER

 filed a motion to incur unsecured debt pursuant to 11 U.S.C. § 546. [Dkt. 19.] The order was

 entered on October 30, 2020, allowing EER to borrow $60,000 from the Wooleys in order to fund

 the October 31, 2020 payroll (the “First Allowed Loan”). [Dkt. 23.]

         26.        A second emergency motion was filed on November 15,, 2020 (the “Second

 Emergency Motion”), again requesting an expedited hearing on an emergency basis to take on


                                                    7
 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 8 of
                                       293



 two additional insider loans, to pay payroll and other “essential expenses.” [Dkt. 39.] Attached as

 Exhibit 1 to the Second Emergency Motion was an “OnGoing Post Petition Chapter V Cash &

 Budget” (the “Emergency Budget”), which raised a number of questions and red flags:

                    (a)      EER was stated to have had a negative cash position at the time of filing,
                    which contradicts the information provided with the petition, conflating an accrual
                    of liabilities with a post-petition cash budget;

                    (b)    The Emergency Budget has what appeared to be three post-petition loans
                    made on October 21, 2020; however, the Schedules which were dated one day later
                    (11/16/2020) discloses three loans allegedly made by the same entities on
                    10/15/2020. These are described as “convertible notes” apparently issued without
                    any notice to Kemin or other compliance with the Operating Agreement;

                    (c)     EER apparently was seeking to “pay down” EER’s overdrawn starting
                    position, through an unauthorized clearance of pre-petition payments, including a
                    payment to one or more of the Wooleys, which the Court did not approve;

                    (d)    The Wooleys proposed to loan funds to EER in order to pay themselves
                    substantial “consulting” fees, which the Court did not approve;

                    (e)    The Emergency Budget provided for payment of legal fees that have yet to
                    be requested or allowed, for counsel whose retention has not yet been requested or
                    approved, which the Court did not approve;

                    (f)    The Emergency Budget sought to pay an affiliate entity (EE-TDF) for
                    reimbursement for the Controller services, which the Court did not approve; and

                    (g)    The Emergency Budget sought approval for payment of numerous other
                    expenses beyond payroll.

         27.        There was a hearing on the Second Emergency Motion on November 16, 2020,

 which did little more than highlight the incompetence of management and its willingness to

 disregard the rules and procedures that must be followed in bankruptcy. For example, testimony

 revealed that (i) certain of the expenses sought to be paid were actually prepetition expenses,

 (ii) there were duplicative requests, and (iii) not all of the expenses sought to be paid were




                                                     8
 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 9 of
                                       293



 “essential” to operations. Kemin was also particularly troubled by EER’s unsupported statements

 made under oath with respect to a purported new license agreement with Keresa.

           28.      On November 16, 2020, the Debtor filed its Schedules of Assets and Liabilities

 (the “Schedules”) and its Statement of Financial Affairs [Dkt. 42] (the “SOFA”). The mis-

 representations continue in the Schedules and SOFA:

                    (a)     On November 16, 2020, Mr. Carl Frampton testified that there was a pre-
                    petition contract with an unidentified person related to Consultant Sales &
                    Marketing which allegedly justified a payment of $2,850 a month. The list of
                    payments made in the 90 days prior to bankruptcy disclose consulting fees paid to
                    Kenneth C. Rosco (10/18/2020) and Michael Bowers (9/17/2020 and 10/18/2020),
                    and Hamilton Clark Sustainable Cap7 (7/29/2020). There are only 7 contracts listed
                    on Schedule G and nothing resembles any consulting agreement;

                    (b)     EER failed to list the License Agreement with Kemin, alleging at the
                    November 17, 2020 hearing that Kemin is in “default” of its License Agreement.
                    Kemin strongly disputes any default but regardless, an alleged default does not
                    justify a failure to disclose the existence of the License Agreement;

                    (c)     EER failed to list any contracts with Robson;

                    (d)     There is no contract listed with EE-TDF Cleveland LLC;

                    (e)     Beyond failing to disclose the existence of the License Agreement, EER
                    also failed to disclose any causes of action or contingent claims against any third
                    party, including Kemin;

                    (f)     EER listed a “negative” cash position of $79,893.40 leaving the Court and
                    the creditors to have no information regarding what pre-petition claims are included
                    within this $79,893.40;

                    (g)     EER asserts in Schedule A/B in one place that its “net book value” of its
                    “intellectual property, including patents and design technology” is $16,000,000 but
                    the “current value” (with absolutely no support) is $50,000,000. Having failed to
                    disclose one or more licenses as to such technology, it is impossible to determine
                    the accuracy of either of these statements; and

                    (h)     There is no mention of a claim by or payment with respect to the “Edelman
                    Short Term Note” listed on the Balance Sheet as of September 30, 2020 filed with
                    the Petition [Dkt. 2, p. 3].


 7
     https://www.hamiltonclark.com/.



                                                     9
 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 10 of
                                        293



          29.        All of these things are deeply concerning, and the failure to disclose material

  information to the Court regarding EER’s financial condition, creditors, and contract

  counterparties is clear cause for removal of the debtor in possession and appointment of the trustee.

  Sillerman, 605 B.R. at 645 (“Noncompliance with court orders is conduct that . . . constitutes cause

  within the meaning of section 1104(a)(1).”); see also, In re V. Savino Oil & Heating Co., Inc., 99

  B.R. 518, 526 (Bankr. E.D. N.Y. 1989) (“Where, as here, the Debtor fails to disclose material and

  relevant information to the Court and creditors, a Chapter 11 trustee is required.”).

          30.        Kemin is also troubled by the lack of information and cooperation received from

  EER to date. Kemin is aware that the Subchapter V trustee requested certain information and

  documentation from EER shortly after the October 31, 2020 hearing on EER’s first emergency

  payroll motion. The Wooleys failed to provide any of the requested information until November

  12, 2020, and the information that was eventually provided at that time was incomplete and

  confusing, consisting only of a single Excel file with a handful of sheets purporting to set forth

  certain financial information (the “EER Production” attached hereto as Exhibit H).

          31.        The EER Production also raises a number of red flags regarding Wooleys’ ability

  to act in a fiduciary capacity in connection with this bankruptcy proceeding:

                     (a)    It appears that EER also violated § 6.03(c) of the Operating Agreement as
                     a result of numerous loans it appears to have gotten from various different
                     members, likely also without notice to or consent from a Super Majority of the
                     Units (and certainly without notice to and consent from Kemin) (See EER
                     Production at Tab 3.B Sources and Uses Excl ARA.);

                     (b)     The Wooleys appear to have a negative balance of $249,531 on their
                     collective equity position (Id. at Tab 3.B Sources and Uses Excl ARA, line 88);

                     (c)    John Wooley is referred to as CEO and Jeff Wooley as In-House Counsel,
                     which contradicts their “consulting” role as set forth in the Emergency Budget (Id.
                     at Tab 3.C 120 Day Budget, lines 62 and 69);

                     (d)    The Wooleys assert that they are owed $296,623.18 (Id. at Tab 4 AP Jeff
                     and John Wooley) or $287,873.18 (Schedule F). However, a closer examination of


                                                     10
  4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 11 of
                                        293



                     the alleged debt apparently reveals that the majority of the alleged obligations to
                     the Wooleys were incurred from 7/31/2017 to 10/3/2020 and were characterized as
                     “Business Ops Commercialization” in amounts ranging from $15,000 to $17,500 a
                     month. It is unclear whether the “Business Ops Commercialization” were in
                     addition to their monthly salaries. According to EER, these obligations were offset
                     by payments of $992,567.24. Kemin has no information regarding the legitimacy
                     of the alleged debts to the Wooleys or the authority for almost a million dollars in
                     payments to the Wooleys;

                     (e)     An unknown, undisclosed entity “EE-TDF Cleveland LLC” is listed as
                     having made an “Interco” loan or transfer and also appears to have transferred
                     certain funds to the Wooleys to pay down certain purported “deferred comp”
                     obligations, and preliminary investigation and testimony from Carl Frampton
                     indicates that this entity is at least in part owned or controlled by one or more of
                     the Wooleys (Id. at Tab 3.B Sources and Uses Excl ARA, line 24; Tab 4 EER John
                     Wooley Deferred Comp; Tab 4 Jeff Wooley Deferred Comp). The SOFA discloses
                     payments to EE-TDF Cleveland LLC and the Schedules list a debt of $51,586.83
                     to EE-TDF Cleveland LLC. It appears that EE-TDF Cleveland LLC is loaning
                     money to EER to pay the Wooleys and receiving money from EER;

                     (f)    The Wooleys appear to have freely transferred funds to and from EER with
                     no oversight and at their sole discretion for the past three years (Id. at Tab 4 EER
                     Wooley Advances and Tab 4 Wooley Loans);

                     (g)      The Wooleys have personally guaranteed $1,166,333.39 of EER’s
                     obligations, including a statutory guaranty of $174,309.66 in defaulted IRS payroll
                     trust taxes (Id. at Tab 4 Wooley Personal Guarantees);

                     (h)    On Tab 4, there is a reference to “Investment NextBTL” with a “write-off”
                     of $61,330 on December 31, 2018. This allegedly reduced the “deferred comp” to
                     John Wooley to zero. On the same day, there is a similar entry of $91,497 to reduce
                     Jeff Wooley’s deferred comp obligations also to zero. Kemin has no information
                     on NextBTL the legitimacy of any payments, the accuracy of any alleged deferred
                     compensation obligations or the authority to make such payments; and,

                     (i)    The SOFA at pg. 61 lists transfers within a year of the Petition Date of
                     $461,946.99 to three insiders – Jeffery Wooley, John Wooley and Omeara
                     Consulting LLC.8

          32.        While difficult to parse through, the information contained in the EER Production

  indicates that the Wooleys have been failing to disclose information to Members, causing EER to



  8
    These transfers appear to violate certain provisions of the Ara Loan Documents that placed restrictions on the use
  of the loan proceeds.



                                                          11
  4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 12 of
                                        293



  take ultra vires actions, and paying themselves handsome salaries, “consulting” fees and

  transferring funds to related entities. Given also the existing personal guarantees, the Wooleys

  appear to be hopelessly conflicted at this point. All of these factors warrant removal under section

  1185. See New Orleans Paddlewheels, 350 B.R. at 677–80 (noting self-serving prepetition actions

  are cause for trustee); see also In re Cajun Electric Power Coop., Inc., 74 F.3d 599, 600 (5th Cir.

  1996) (stating conflicts of interest within members of debtor constitutes cause to appoint trustee).

          33.        Finally, Kemin believes that it would be difficult or impossible for the Wooleys to

  get the requisite Super Majority consent of EER’s Member Units for an exit to this bankruptcy

  proceeding, whether through sale or reorganization. (EER Operating Agreement § 6.03(f),

  requiring Super Majority consent to any Fundamental Business Transaction”), given the high level

  of acrimony (and pending litigation) between the Wooleys and various of the other Members. This

  also constitutes cause exists to remove the debtor in possession and authorize the Subchapter V

  trustee to manage the Debtor. Cajun Electric, 74 F.3d at 600; In re Marvel Entm’t Grp., Inc., 140

  F.3d 463, 472–73 (3d Cir. 1998) (finding cause to appoint trustee due to conflicts and acrimony

  between parties in interest).

          WHEREFORE, Kemin Industries, Inc. respectfully requests that this Court enter an order

  (i) immediately removing the debtor in possession pursuant to section 1185, (ii) immediately

  ordering the Subchapter V trustee to perform the duties set forth in section 1183(b)(5), and

  (iii) granting such other relief as the Court determines to be necessary and appropriate.




                                                     12
  4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 13 of
                                        293



   Dated: November 19, 2020       Respectfully submitted,

                                  LEVENFELD PEARLSTEIN, LLC
                                  2 N. LaSalle Street, Suite 1300
                                  Chicago, Illinois 60602
                                  (312) 476-7650

                                  By: /s/ Elizabeth B. Vandesteeg
                                      Elizabeth B. Vandesteeg
                                      State Bar No. 6291426
                                      evandesteeg@lplegal.com

                                  and

                                  DYKEMA GOSSETT PLLC

                                        Deborah D. Williamson
                                        State Bar No. 21617500
                                        dwilliamson@dykema.com
                                        David A. Vanderhider
                                        State Bar No. 24070787
                                        dvanderhider@dykema.com
                                        Danielle N. Rushing
                                        State Bar No. 24086961
                                        drushing@dykema.com
                                        112 East Pecan Street, Suite 1800
                                        San Antonio, Texas 78205
                                        Telephone: (210) 554-5500
                                        Facsimile: (210) 226-8395

                                  ATTORNEYS FOR
                                  KEMIN INDUSTRIES, INC.




                                           13
  4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 14 of
                                        293



                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 19th day of November, 2020, a true and correct copy of the
  foregoing has been served electronically upon those parties registered to receive electronic notice
  via the Court’s CM/ECF system and via first-class U.S. mail on the following:

     Counsel for the Debtor and Debtor in Possession
     Frank B. Lyon
     Two Far West Plaza, Ste. 170
     Austin, TX 78731

     Office of the U.S. Trustee for the Western District of Texas
     James Rose
     615 E. Houston St., Rm. 533
     San Antonio, TX 78205

     Subchapter V Trustee
     Eric Terry
     Eric Terry Law, PLLC
     3511 Broadway
     San Antonio, TX 78209

     Counsel for Ara EER Holdings, LLC
     John Melko
     Foley & Lardner, LLP
     1000 Louisiana, Ste. 2000
     Houston, TX 77002

     Counsel for SC Ventures, LLC
     Michael Shaunessy
     McGinnis Lochridge LLP
     600 Congress Ave., Ste. 2100
     Austin, TX 78701

                                                       /s/ Danielle N. Rushing
                                                       Danielle N. Rushing




                                                  14
  4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 15 of
                                        293




                     EXHIBIT A




  4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 16 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 17 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 18 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 19 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 20 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 21 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 22 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 23 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 24 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 25 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 26 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 27 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 28 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 29 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 30 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 31 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 32 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 33 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 34 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 35 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 36 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 37 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 38 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 39 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 40 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 41 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 42 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 43 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 44 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 45 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 46 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 47 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 48 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 49 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 50 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 51 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 52 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 53 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 54 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 55 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 56 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 57 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 58 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 59 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 60 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 61 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 62 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 63 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 64 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 65 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 66 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 67 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 68 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 69 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 70 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 71 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 72 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 73 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 74 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 75 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 76 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 77 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 78 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 79 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 80 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 81 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 82 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 83 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 84 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 85 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 86 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 87 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 88 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 89 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 90 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 91 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 92 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 93 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 94 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 95 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 96 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 97 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 98 of
                                        293




                     EXHIBIT B




  4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 99 of
                                        293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 100
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 101
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 102
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 103
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 104
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 105
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 106
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 107
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 108
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 109
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 110
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 111
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 112
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 113
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 114
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 115
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 116
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 117
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 118
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 119
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 120
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 121
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 122
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 123
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 124
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 125
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 126
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 127
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 128
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 129
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 130
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 131
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 132
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 133
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 134
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 135
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 136
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 137
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 138
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 139
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 140
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 141
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 142
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 143
                                      of 293




                    EXHIBIT C




 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 144
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 145
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 146
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 147
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 148
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 149
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 150
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 151
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 152
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 153
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 154
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 155
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 156
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 157
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 158
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 159
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 160
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 161
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 162
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 163
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 164
                                      of 293




                    EXHIBIT D




 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 165
                                      of 293




   4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 166
                                      of 293




                    EXHIBIT E




 4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 167
                                            of 293
                                                                        Execution Version




                                NOTE PURCHASE AGREEMENT
                                         by and among

                             EARTH ENERGY RENEWABLES LLC,
                                      as the Company

                                             and

                                  ARA EER HOLDINGS, LLC,
                                       as the Purchaser

                                    DATED JANUARY 13, 2020




4847-8504-7216.5
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 168
                                            of 293

                                  SCHEDULES AND EXHIBITS



        SCHEDULE A           —   Defined Terms
        SCHEDULE 4.1(a)(v)   —   Financing Statements to Amend or Terminate
        SCHEDULE 5.4         —   Litigation
        SCHEDULE 5.5(a)      —   Financial Statements
        SCHEDULE 5.5(b)      —   Indebtedness
        EXHIBIT 1            —   8% Note due June 30, 2020
        EXHIBIT 2            —   Budget for Application of Note Proceeds
        EXHIBIT 3            —   Summary Term Sheet




                                                  -i-
4847-8504-7216.5
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 169
                                            of 293



                                           8% Note due June 30, 2020



                                                                                           January 13, 2020


        ARA EER HOLDINGS, LLC
        5300 Memorial Drive, Suite 500
        Houston, Texas 70077


        Ladies and Gentlemen:

               EARTH ENERGY RENEWABLES LLC, a Texas limited liability company (the
        “Company”), agrees with ARA EER HOLDINGS, LLC, a Delaware limited liability company
        (the “Purchaser”) as follows:

        SECTION 1. AUTHORIZATION OF NOTE.

                The Company has authorized the issue and sale to Purchaser of an 8% Note due June 30,
        2020 (the “Note”) in an aggregate principal amount up to (a) $440,000 plus (b) the Purchaser
        Expense Amount (as defined below) (the “Principal Amount”). The Note shall be substantially
        in the form set out in Exhibit 1. Certain capitalized and other terms used in this Agreement are
        defined in Schedule A. References to a “Schedule” or an “Exhibit” are references to a Schedule
        or an Exhibit attached to this Agreement unless otherwise specified. References to a “Section”
        are references to a Section of this Agreement unless otherwise specified.

        SECTION 2. SALE AND PURCHASE OF NOTE.

                Subject to the terms and conditions of this Agreement, the Company shall issue and sell to
        the Purchaser and the Purchaser shall purchase from the Company, at the Closing provided for in
        Section 3, the Note at the purchase price of 100% of the Principal Amount. Subject to the terms
        and conditions of this Agreement, the purchase price shall be paid (a) on the Closing Date (i)
        $110,000 to the Company and (ii) to the Purchaser or the Purchaser’s legal and other advisors,
        an amount equal to the fees and expenses incurred by the Purchaser in connection with the
        preparation, negotiation and consummation of this Agreement, the Note and the other Loan
        Documents (the “Purchaser Expense Amount”); and (b) on January 24, 2020, at the discretion
        of the Purchaser, up to $330,000 (each of clause (a) and (b), a “Purchase Price Installment”).
        The Company shall use the proceeds of the Note exclusively to pay (a) the payroll and other
        corporate expenses of the Company set forth in the Budget for Application of Note Proceeds set
        out in Exhibit 2; and (b) such other corporate expenses of the Company as the parties may agree
        in writing.

        SECTION 3. CLOSING.

               The sale and purchase of the Note to be purchased by the Purchaser (the “Closing”) shall
        occur on (a) the later of (i) 10:00 a.m. Central Time, on January 14, 2020 and (ii) the date that is


4847-8504-7216.5
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 170
                                            of 293



        one Business Day after the satisfaction or waiver of all of the conditions set forth in Section 4
        (other than conditions that, by their nature, can only be satisfied at the Closing, but subject to the
        satisfaction or waiver of such conditions at Closing); or (b) such other location, time and date as
        the parties may agree in writing. At the Closing, the Company will deliver to the Purchaser the
        Note dated the date of the Closing (the “Closing Date”) against (A) delivery by the Purchaser of
        immediately available funds in an amount equal to $110,000 by wire transfer to such account or
        accounts designated by the Company in writing prior to the Closing and (B) delivery by the
        Purchaser of immediately available funds in an amount equal to the Purchaser Expense Amount
        by wire transfer to such account or accounts designated by the recipient in writing prior to the
        Closing.

        SECTION 4. CONDITIONS TO CLOSING.

                Section 4.1. Conditions to Purchaser’s Obligations. The Purchaser’s obligation to
        purchase and pay for the Note to be sold to the Purchaser at the Closing is subject to the
        fulfillment to the Purchaser’s satisfaction, prior to or at the Closing, of the following conditions:

               (a)      Deliveries. On the Closing Date, the Purchaser shall have received each of the
        following in form and substance satisfactory to the Purchaser:

                         (i)     A certificate dated the Closing Date signed by an Authorized Officer of the
                 Company certifying that (A) all representations and warranties of the Company set forth
                 in this Agreement and the other Loan Documents are true and correct in all material
                 respects; (B) the Company is in compliance with each applicable covenant hereunder; (C)
                 no Default or Event of Default exists; and (D) no Material Adverse Effect has occurred;

                          (ii)   A certificate dated the Closing Date signed by the Secretary or an
                 Assistant Secretary (or comparable officer) of the Company certifying as appropriate as
                 to: (A) resolutions or other evidence of the authorization of all action taken by the
                 Company in connection with this Agreement and the other Loan Documents; (B) the
                 names of the Authorized Officers of the Company authorized to sign the Loan Documents
                 and their true signatures; and (C) copies of the Company’s organizational documents as in
                 effect on the Closing Date certified by an official of the State of Texas, together with a
                 certificate from the appropriate official as to the continued existence and good standing
                 of the Company in the State of Texas;

                         (iii)   This Agreement, the Note, the Security Agreement, each UCC financing
                 statement and IP Filing required to perfect the Purchaser’s first priority security interest
                 in the collateral contemplated by the Security Agreement and each of the other Loan
                 Documents signed by an Authorized Officer of the Company (as applicable);

                         (iv)   A certificate dated the Closing Date signed by an Authorized Officer of
                 Company certifying that there are no defaults under, and the issuance of the Note will not
                 result in any defaults under, any existing Indebtedness or material agreements to which
                 the Company is a party;




                                                           2
4847-8504-7216.5
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 171
                                            of 293



                        (v)     Payoff and release or amendment documentation (including UCC-3
                 termination or amendment statements with respect to the financing statements listed on
                 Schedule 4.1(a)(v)) with respect to existing Indebtedness of the Company and/or Liens
                 on assets of the Company (except as to any Indebtedness and/or Liens as to which the
                 Purchaser expressly agrees in writing may remain outstanding); and

                        (vi)   Such other documents in connection with such transactions as the
                 Purchaser may reasonably request.

                Section 4.2. Deliveries of the Purchaser. On the Closing Date, the Company shall
        have received all Loan Documents requiring the signature of the Purchaser (if any), each dated as
        of the Closing Date and signed by an Authorized Officer of the Purchaser.

                Section 4.3. Conditions to each Purchase Price Installment. The Purchaser’s
        obligation to fund any Purchase Price Installment after the Closing Date is subject to the
        fulfillment to the Purchaser’s satisfaction of the following conditions precedent with respect to
        such Purchase Price Installment:

               (a)     No Default; Representations and Warranties. Immediately prior to and upon
        giving effect to the funding of such Purchase Price Installment, (i) all representations and
        warranties of the Company set forth in this Agreement and the other Loan Documents shall be
        true and correct in all material respects; (ii) the Company shall be in compliance with each
        applicable covenant hereunder; (iii) no Default or Event of Default shall exist; and (iv) no
        Material Adverse Effect shall have occurred.

                (b)     Deliveries. On the funding date of such Purchase Price Installment, the Purchaser
        shall have received each of the following in form and substance satisfactory to the Purchaser:

                      (i)      A certificate dated such date signed by an Authorized Officer of the
                 Company certifying as to the matters set forth in Section 4.3(a) above; and

                        (ii)   Such other documents in connection with such funding as the Purchaser
                 may reasonably request.

        SECTION 5. REPRESENTATIONS AND WARRANTIES

                 The Company represents and warrants to the Purchaser that:

                Section 5.1. Organization and Qualification; Power and Authority; Compliance With
        Laws; Title to Properties; Event of Default. The Company (a) is a limited liability company duly
        organized, validly existing and in good standing under the laws of the State of Texas, (b) has the
        lawful power to own or lease its properties and to engage in the business it presently conducts or
        proposes to conduct, (c) is duly licensed or qualified and in good standing in each jurisdiction
        where the property owned or leased by it or the nature of the business transacted by it or both
        makes such licensing or qualification necessary and where the failure to be so qualified could
        reasonably be expected to result in a Material Adverse Effect, (d) has full power to enter into,
        execute, deliver and carry out this Agreement and the other Loan Documents to which it is a


                                                        3
4847-8504-7216.5
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 172
                                            of 293



        party, to incur the Indebtedness and grant the Liens contemplated by the Loan Documents and to
        perform its obligations under the Loan Documents to which it is a party, and all such actions
        have been duly authorized by all necessary proceedings on its part, (e) is in compliance in all
        material respects with all Applicable Laws in all jurisdictions in which the Company is presently
        or will be doing business except where the failure to do so would not constitute a Material
        Adverse Effect, and (f) has good and marketable title (except for such defects in title that could
        not individually or in the aggregate reasonably be expected to result in a Material Adverse Effect)
        to or valid leasehold interest in all properties, assets and other rights which it purports to own or
        lease or which are reflected as owned or leased on its books and records. No Default or Event of
        Default exists or is continuing.

                Section 5.2. Validity and Binding Effect. This Agreement and each of the other Loan
        Documents (a) has been duly and validly authorized, executed and delivered by the Company,
        and (b) constitutes, or will constitute, legal, valid and binding obligations of the Company,
        enforceable against the Company in accordance with its terms subject to the effect of any
        applicable bankruptcy, insolvency, fraudulent conveyance or similar law affecting creditors’
        rights generally and general principles of equity.

                 Section 5.3.   No Conflict; Material Agreements; Consents.

                (a)     Neither the execution and delivery of this Agreement or the other Loan
        Documents by the Company nor the consummation of the transactions herein or therein
        contemplated or compliance with the terms and provisions hereof or thereof by the Company will
        conflict with, constitute a default under or result in any breach of (i) the terms and conditions of
        the certificate of formation, limited liability company agreement or other organizational
        documents of the Company or (ii) any Applicable Law or any material agreement or instrument
        or order, writ, judgment, injunction or decree to which the Company is a party or by which it is
        bound or to which it is subject, or result in the creation or enforcement of any Lien, charge or
        encumbrance whatsoever upon any property (now or hereafter acquired) of the Company (other
        than in favor of the Purchaser). There is no default under any such material agreement (referred
        to above), nor is the Company bound by any contractual obligation, or subject to any restriction
        in any organization document, or any requirement of Applicable Law which could, in each case,
        reasonably be expected to result in a Material Adverse Effect. No consent, approval, exemption,
        order or authorization of, or registration or filing with, any Governmental Authority or any other
        Person is required by any Applicable Law or any agreement in connection with the execution,
        delivery and carrying out of this Agreement and the other Loan Documents, other than those that
        if not made or obtained would not materially and adversely affect the validity, enforceability,
        perfection or priority, as applicable, of any Loan Document and/or any Lien purported to be
        created by any Loan Document or result in any Default or Event of Default.

                (b)     Without in any way limiting the foregoing Section 5.3(a), the execution and
        delivery of this Agreement or the other Loan Documents by the Company and the consummation
        of the transactions herein or therein contemplated will not result in a default under any existing
        Indebtedness to which the Company is a party.

               Section 5.4. Litigation. Except as set forth on Schedule 5.4, there are no actions, suits,
        proceedings or investigations pending or, to the knowledge of the Company, threatened against

                                                          4
4847-8504-7216.5
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 173
                                            of 293



        the Company at law or in equity before any Governmental Authority which individually or in the
        aggregate, if determined adversely, could reasonably be expected to result in a Material Adverse
        Effect. The Company is not in violation of any order, writ, injunction or any decree of any
        Governmental Authority the violation of which could reasonably be expected to result in a
        Material Adverse Effect.

                 Section 5.5.   Financial Statements.

                 (a)      The Financial Statements, which are attached as Schedule 5.5(a) hereof, present
        fairly, in all material respects, the financial position of the Company as of the dates thereof and
        the results of operations and cash flows of the Company for the periods covered thereby. The
        Financial Statements have been prepared from the books and records of the Company, which
        have been prepared in the ordinary course of business, and in reasonable detail accurately and
        fairly reflect, in all material respects, actual, bona fide transactions of the Company. There are
        no significant deficiencies or material weaknesses in the design or operation of the internal
        controls over financial reporting of the Company that would reasonably be expected to adversely
        affect the ability of the Company to record, process, summarize or report financial information.
        The Company is not and has not been made aware of (i) any illegal act or fraud on the part of the
        management or other employees of the Company or (ii) any claim or allegation regarding any of
        the foregoing. The Company hereby covenants and agrees that it shall not sell or otherwise
        transfer (including by merger or other operation of law) any of its assets (including those
        included in the Financial Statements) (x) to any other Person outside of the ordinary course of
        business or (y) to any Affiliate of the Company other than on fair and reasonable terms
        substantially as favorable to the Company as would be obtainable by the Company at the time in a
        comparable arm’s-length transaction with a Person other than an Affiliate.

                 (b)    Schedule 5.5(b) sets forth, with respect to the Company, an accurate and
        complete list of (i) all Indebtedness as of the date hereof and (ii) all Liens on the tangible or
        intangible assets of the Company securing any Indebtedness of the Company as of the date
        hereof. Except as set forth in Schedule 5.5(b), the Company has the unrestricted right to pay or
        pre-pay all such Indebtedness at its par value without material penalty or premium, in part or in
        full, at any time or from time to time after the date of this Agreement. Except as contemplated
        by such Schedule 5.5(b), the Company hereby covenants and agrees that it will not create, incur,
        assume or suffer to exist any Indebtedness or any Lien upon any of its property, assets or
        revenues, whether now owned or hereafter acquired, other than Indebtedness and/or Liens
        arising in the ordinary course of business (and, for the avoidance of doubt, the Company shall in
        no event create, incur, assume or suffer to exist any other Indebtedness for borrowed money or
        any Lien securing any such Indebtedness).

                Section 5.6. Full Disclosure. Neither this Agreement nor any other Loan Document,
        nor any certificate, statement, agreement or other documents furnished to the Purchaser in
        connection herewith or therewith, contains any untrue statement of a material fact or omits to
        state a material fact necessary in order to make the statements contained herein and therein, in
        light of the circumstances under which they were made, not misleading; provided that, with
        respect to any projected financial information, the Company represents only that such



                                                         5
4847-8504-7216.5
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 174
                                            of 293



        information was prepared in good faith based upon assumptions believed to be reasonable at the
        time.

                Section 5.7. Solvency. Before and after giving effect to the transaction contemplated
        by the Loan Documents, the Company is Solvent.

                Section 5.8. Private Offering by the Company. Neither the Company nor anyone
        acting on its behalf has offered the Note or any similar securities for sale to, or solicited any offer
        to buy any of the same from, or otherwise approached or negotiated in respect thereof with, any
        Person other than the Purchaser. Neither the Company nor anyone acting on its behalf has taken,
        or will take, any action that would subject the issuance or sale of the Note to the registration
        requirements of Section 5 of the Securities Act or to the registration requirements of any
        securities or blue sky laws of any applicable jurisdiction.

        SECTION 6. REPRESENTATIONS OF THE PURCHASER.

                Section 6.1. Purchase for Investment. The Purchaser represents and warrants that it is
        purchasing the Note for its own account and not with a view to the distribution thereof. The
        Purchaser understands that the Note has not been registered under the Securities Act and may be
        resold only if registered pursuant to the provisions of the Securities Act or if an exemption from
        registration is available, and the Company is not required to register the Note under the
        Securities Act.

        SECTION 7. PAYMENT AND PREPAYMENT OF THE NOTE.

               Section 7.1.    Maturity. As provided therein, the entire unpaid principal balance of the
        Note shall be due and payable in cash on the Maturity Date.

                Section 7.2. Optional Prepayments with Prepayment Premium. The Company may, at
        its option and upon notice as provided below, prepay at any time all, or from time to time any
        part of any or all, of the Note at 100% of the principal amount so prepaid, together with all
        accrued and unpaid interest thereon as contemplated by Section 7.3. The Company shall give the
        Purchaser prior written notice of each optional prepayment under this Section 7.2. Each such
        notice shall specify the date of prepayment (which shall be a Business Day), the aggregate
        principal amount of the Note to be prepaid on such date, and the interest to be paid on such date
        with respect to such principal amount being prepaid.

                 Section 7.3. Maturity; Surrender, Etc. In the case of each optional prepayment of
        Note pursuant to this Section 7, the principal amount of the Note to be prepaid shall mature and
        become due and payable on the date fixed for such prepayment, together with interest on such
        principal amount accrued to such date, if any. From and after such date, unless the Company
        shall fail to pay such principal amount when so due and payable, as aforesaid, interest on such
        principal amount shall cease to accrue.

                 Section 7.4. Purchase of Note. The Company shall not, and shall not permit any
        Affiliate to, purchase, redeem, prepay or otherwise acquire, directly or indirectly, the Note



                                                           6
4847-8504-7216.5
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 175
                                            of 293



        except upon the payment or prepayment of the Note in accordance with the terms of this
        Agreement and the Note.

                Section 7.5. Payments Due on Non-Business Days. Anything in this Agreement or the
        Note to the contrary notwithstanding (but without limiting the requirement in Section 7.2 that the
        notice of any optional prepayment specify a Business Day as the date fixed for such prepayment),
        any payment of interest on the Note that is due on a date that is not a Business Day shall be made
        on the next succeeding Business Day without including the additional days elapsed in the
        computation of the interest payable on such next succeeding Business Day.

        SECTION 8. EVENTS OF DEFAULT.

                 An “Event of Default” shall exist if any of the following conditions or events shall occur
        and be continuing: (a) the Company defaults in the payment of any principal on the Note when
        the same becomes due and payable, whether at maturity or at a date fixed for prepayment or by
        declaration or otherwise; (b) the Company defaults in the payment of any interest on the Note for
        more than 15 Business Days after the same becomes due and payable; (c) the Company uses any
        of the proceeds of the Note in violation of Section 2, breaches Section 12 or Section 13 or sells
        or otherwise transfers (including by merger or other operation of law) any of its assets in
        violation of any of the Loan Documents, or any Lien on any assets of the Company shall exist or
        arise in violation of any of the Loan Documents, or the Purchaser’s Liens purported to be created
        by the Loan Documents shall for any reason cease to be valid and perfected first priority Liens on
        all or any portion of the collateral contemplated by the Loan Documents, or any representation
        or warranty of the Company set forth in this Agreement or any other Loan Document shall be
        inaccurate in any material respect when made or deemed made; (d) the Company defaults in the
        performance of or compliance with any term contained or incorporated by reference herein or in
        any other Loan Document (other than those referred to in clause (a), (b) or (c) of this Section 8)
        and such default is not remedied within 10 days; (e) the Company (i) files, or consents by answer
        or otherwise to the filing against it of, a petition for relief or reorganization or arrangement or
        any other petition in bankruptcy, for liquidation or to take advantage of any bankruptcy,
        insolvency, reorganization, moratorium or other similar law of any jurisdiction, (ii) makes an
        assignment for the benefit of its creditors, (iii) consents to the appointment of a custodian,
        receiver, trustee or other officer with similar powers with respect to it or with respect to any
        substantial part of its property, (iv) is adjudicated as insolvent or to be liquidated or (v) takes
        action for the purpose of any of the foregoing subclauses (i) through (iv); (f) a court or
        Governmental Authority of competent jurisdiction enters an order appointing, without consent by
        the Company, a custodian, receiver, trustee or other officer with similar powers with respect to it
        or with respect to any substantial part of its property, or constituting an order for relief or
        approving a petition for relief or reorganization or any other petition in bankruptcy or for
        liquidation or to take advantage of any bankruptcy or insolvency law of any jurisdiction, or
        ordering the dissolution, winding-up or liquidation of the Company, or any such petition shall be
        filed against the Company and such petition shall not be dismissed within 60 days after filing; or
        (g) the occurrence of a default under any Indebtedness of the Company.




                                                         7
4847-8504-7216.5
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 176
                                            of 293



        SECTION 9. REMEDIES ON DEFAULT, ETC.

               Section 9.1. Acceleration. If an Event of Default has occurred with respect to the
        Company as described in clause (e) or (f) of Section 8, the Note shall automatically become
        immediately due and payable. If any other Event of Default has occurred and is continuing, the
        Purchaser may declare the Note then outstanding to be immediately due and payable. Upon the
        Note becoming due and payable under this Section 9.1, whether automatically or by declaration,
        the Note shall forthwith mature and the entire unpaid principal amount of the Note, plus all
        accrued and unpaid interest thereon, shall all be immediately due and payable, in each and every
        case without presentment, demand, protest or further notice, all of which are hereby waived by
        the Company.

                 Section 9.2. Other Remedies. If any Default or Event of Default has occurred and is
        continuing, and irrespective of whether the Note has become or has been declared immediately
        due and payable under Section 9.1, the Purchaser may proceed to protect and enforce its rights
        hereunder by an action at law, suit in equity or other appropriate proceeding, whether for the
        specific performance of any agreement contained herein or in the Note, or for an injunction
        against a violation of any of the terms hereof or thereof, or in aid of the exercise of any power
        granted hereby or thereby or by law or otherwise. Without limiting the foregoing, the Purchaser
        shall in all events have the rights and remedies contemplated by the Security Agreement and the
        rights and remedies of a secured creditor contemplated by applicable law.

                Section 9.3. No Waivers or Election of Remedies. No course of dealing and no delay
        on the part of the Purchaser in exercising any right, power or remedy shall operate as a waiver
        thereof or otherwise prejudice the Purchaser’s rights, powers or remedies. No right, power or
        remedy conferred by this Agreement or by the Note upon the Purchaser shall be exclusive of any
        other right, power or remedy referred to herein or therein or now or hereafter available at law, in
        equity, by statute or otherwise

        SECTION 10. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

                All representations and warranties contained herein shall survive the execution and
        delivery of this Agreement and the Note, the purchase or transfer by the Purchaser of the Note or
        portion thereof or interest therein and the payment of the Note, and may be relied upon by any
        subsequent holder of the Note, regardless of any investigation made at any time by or on behalf
        of the Purchaser or any other holder of the Note. Subject to the preceding sentence, this
        Agreement, the Note and the other Loan Documents, together with the Binding Provisions set
        forth in Section II of the Summary Term Sheet (as defined below), embody the entire agreement
        and understanding between the Purchaser and the Company and supersede all prior agreements
        and understandings relating to the subject matter hereof.

        SECTION 11. SUBSTITUTION OF PURCHASER.

                The Purchaser shall have the right to substitute any one of its Affiliates (a “Substitute
        Purchaser”) as the purchaser of the Note that it has agreed to purchase hereunder, by written
        notice to the Company, which notice shall be signed by both such Purchaser and such Substitute
        Purchaser, shall contain such Substitute Purchaser’s agreement to be bound by this Agreement

                                                         8
4847-8504-7216.5
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 177
                                            of 293



        and shall contain a confirmation by such Substitute Purchaser of the accuracy with respect to it
        of the representations set forth in Section 6. Upon receipt of such notice, any reference to such
        Purchaser in this Agreement (other than in this Section 11), shall be deemed to refer to such
        Substitute Purchaser in lieu of such original Purchaser.

        SECTION 12. INVESTMENT TRANSACTION

                Section 12.1. Investment Transaction. During the period commencing on the Closing
        Date and ending on the Maturity Date (the “Investment Period”), the Purchaser shall have the
        right (but not the obligation), exercisable by providing written notice to the Company on or prior
        to the expiration of the Investment Period, to require the Company to issue and sell to the
        Purchaser, or an Affiliate thereof designated by the Purchaser, Series A Convertible Preferred
        Units of the Company on terms no less favorable to the Purchaser than those set forth in the
        Summary of Terms attached hereto as Exhibit 3 (the “Summary Term Sheet”).

                 Section 12.2. No Issuance or Transfer of Membership Interests. During the period (the
        “Exclusivity Period”) commencing on the Closing Date and ending on the later of (a) the
        expiration of the Investment Period or (b) if the Purchaser exercises its investment option in
        accordance with Section 12.1, the date on which Transaction Documents (as defined in the
        Summary Term Sheet) are executed and delivered by the parties thereto, the Company shall not
        (and shall not permit any other Person to), without the prior written consent of the Purchaser,
        (i) issue, sell, transfer, pledge, grant, dispose of, encumber or deliver any equity securities of the
        Company or any securities convertible into or exercisable or exchangeable for voting or equity
        securities of the Company or (ii) adjust, split, combine, recapitalize or reclassify any equity
        securities of the Company.

        SECTION 13. EXCLUSIVITY; BINDING PROVISIONS

                The Binding Provisions included in Section II of the Summary Term Sheet are hereby
        incorporated into and made part of this Agreement in their entirety and shall apply to this
        Agreement mutatis mutandis, except that (a) the Exclusivity Period (as defined under “Non-
        Solicitation” in the Summary Term Sheet) for purposes of this Agreement shall be the Exclusivity
        Period as defined in Section 12.2 hereof and (b) the reference to Vinson & Elkins L.L.P. under
        “Expenses” in the Summary Term Sheet shall be a reference to Foley & Lardner LLP.

        SECTION 14. MISCELLANEOUS.

                 Section 14.1. Notices. Any notice, request, instruction or other document to be given
        hereunder by a party hereto shall be in writing and shall be deemed to have been given, (a) when
        received if given in person or by courier or a courier service, (b) on the date of transmission if
        sent by confirmed electronic mail transmission, (c) on the next Business Day if sent by an
        overnight delivery service, or (d) three Business Days after being deposited in the U.S. mail,
        certified or registered mail, postage prepaid:If to the Company, addressed as follows:

                      Earth Energy Renewables LLC
                      P.O. Box 2185
                      Canyon Lake, Texas 78133

                                                          9
4847-8504-7216.5
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 178
                                            of 293



                      Attention: Jeffrey J. Wooley
                      Email: jwooley@austin.rr.com

                 If to the Purchaser, addressed as follows:

                      c/o Ara Advisers, LLC
                      5300 Memorial Drive, Suite 500
                      Houston, Texas 70007
                      Attention: Karthik Narasimhan
                      Email: karthik@arapartners.com

                      with a copy to:

                      Foley & Lardner LLP
                      777 East Wisconsin Avenue
                      Milwaukee, Wisconsin 53202
                      Attention: Spencer T. Moats
                      Email: smoats@foley.com

               or to such other individual or address as a party hereto may designate for itself by notice
        given as herein provided.

               Section 14.2. Amendments. This Agreement and the Note may be amended, and the
        observance of any term hereof or of the Note may be waived (either retroactively or
        prospectively), only with the written consent of the Company and the Purchaser.

                Section 14.3. Binding Effect, etc. Any amendment or waiver consented to as provided
        in this Section 14.3 is binding upon the Purchaser and the Company without regard to whether
        the Note has been marked to indicate such amendment or waiver. No such amendment or waiver
        will extend to or affect any obligation, covenant, agreement, Default or Event of Default not
        expressly amended or waived or impair any right consequent thereon. No course of dealing
        between the Company and the Purchaser and no delay in exercising any rights hereunder or under
        the Note shall operate as a waiver of any rights of any holder of the Note.

                Section 14.4. Successors and Assigns. All covenants and other agreements contained in
        this Agreement by or on behalf of any of the parties hereto bind and inure to the benefit of their
        respective successors and assigns (including any subsequent holder of the Note) whether so
        expressed or not. Notwithstanding the foregoing, the Company may not assign or otherwise
        transfer any of its rights or obligations hereunder or under any other Loan Document without the
        prior written consent of the Purchaser, and any other attempted assignment or transfer by the
        Company shall be null and void.

                Section 14.5. Severability. Any provision of this Agreement that is prohibited or
        unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such
        prohibition or unenforceability without invalidating the remaining provisions hereof, and any such




                                                          10
4847-8504-7216.5
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 179
                                            of 293



        prohibition or unenforceability in any jurisdiction shall (to the full extent permitted by law) not
        invalidate or render unenforceable such provision in any other jurisdiction.

                Section 14.6. Construction, etc. Unless the context of this Agreement otherwise clearly
        requires, the following rules of construction shall apply to this Agreement and each of the other
        Loan Documents: (a) references to the plural include the singular, the plural, the part and the
        whole and the words “include,” “includes” and “including” shall be deemed to be followed by the
        phrase “without limitation”; (b) the words “hereof,” “herein,” “hereunder,” “hereto” and similar
        terms in this Agreement or in such other Loan Document refer to this Agreement or such other
        Loan Document as a whole; (c) the word “or” is not exclusive; (d) article, section, subsection,
        clause, schedule and exhibit references are to this Agreement or other Loan Documents, as the
        case may be, unless otherwise specified; (e) reference to any Person includes such Person’s
        successors and assigns (subject to any limitations upon assignment set forth in the Loan
        Documents); (f) reference to any agreement, including this Agreement and any other Loan
        Document together with the schedules and exhibits hereto or thereto, document or instrument
        means such agreement, document or instrument as amended, modified, replaced, substituted for,
        superseded or restated; (g) relative to the determination of any period of time, “from” means
        “from and including,” “to” means “to but excluding,” and “through” means “through and
        including”; (h) section headings herein and in each other Loan Document are included for
        convenience and shall not affect the interpretation of this Agreement or such Loan Document;
        and (i) unless otherwise specified, all references herein to times of day shall be references to
        Central Time (daylight or standard, as applicable).

                 Section 14.7. Counterparts. This Agreement may be executed in any number of
        counterparts, each of which shall be an original but all of which together shall constitute one
        instrument. Each counterpart may consist of a number of copies hereof, each signed by less than
        all, but together signed by all, of the parties hereto. Delivery of an executed counterpart of a
        signature page of this Agreement by telecopy or e-mail shall be effective as delivery of a
        manually executed counterpart of this Agreement.

              Section 14.8. Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND
        AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER OR RELATING TO
        THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY
        TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH
        SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
        RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
        LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
        AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
        (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) OR THE
        ACTIONS OF ANY PARTY HERETO IN NEGOTIATION, ADMINISTRATION,
        PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF, INCLUDING ANY
        LITIGATION INVOLVING THE FINANCING SOURCES. EACH PARTY CERTIFIES
        AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF
        ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
        OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
        THE FOREGOING WAIVER; (II) EACH PARTY UNDERSTANDS AND HAS


                                                         11
4847-8504-7216.5
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 180
                                            of 293



        CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (III) EACH PARTY MAKES
        THIS WAIVER VOLUNTARILY; AND (IV) EACH PARTY HAS BEEN INDUCED TO
        ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
        WAIVERS AND CERTIFICATIONS IN THIS SECTION 14.8.

                                       *   *   *    *   *




                                               12
4847-8504-7216.5
         4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 181
                                      of 293



      If you are in agreement with the foregoing, please sign this Agreement and return it to the
 Company, whereupon this Agreement shall become a binding agreement between you and the
 Company.

                                             Very truly yours,

                                             EARTH ENERGY RENEWABLES LLC

                                             By:
                                                   Name:    John C. Wooley
                                                   Title:   Manager




                                       SIGNATURE PAGE
                                 (to Note Purchase Agreement)
 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 182
                                      of 293



 This Agreement is hereby
 accepted and agreed to as
 of the date hereof.

 ARA EER HOLDINGS, LLC
 as Purchaser


 By: ___________________________
     Name:
     Title:




                                   SIGNATURE PAGE
                             (to Note Purchase Agreement)
 4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 183
                                            of 293



                                                    Schedule A

                                               DEFINED TERMS

                As used herein, the following terms have the respective meanings set forth below or set
        forth in the Section hereof following such term:

                 “Affiliate” shall mean, with respect to any specified Person, any other Person which,
        directly or indirectly, controls, is under common control with, or is controlled by, such specified
        Person, through one or more intermediaries or otherwise; provided, however, that such Person
        shall be deemed an Affiliate for only so long as such control exists. For purposes of this
        definition, the term “control” (including the terms “controlling”, “under common control with”
        and “controlled by”) means the possession, direct or indirect, of the power to direct or cause the
        direction of the management or policies of a Person, whether through the ownership of voting
        securities, by contract or otherwise.

              “Applicable Law” shall mean all applicable laws, statutes, rules, codes, regulations,
        judgments, rulings, orders, decrees and injunctions of Governmental Authorities.

                “Authorized Officer” shall mean, with respect to any party hereto, the Chief Executive
        Officer, President, Chief Financial Officer, Treasurer or Assistant Treasurer of such party or such
        other individuals, designated by written notice to the Purchaser from the Company, authorized to
        execute notices, reports and other documents on behalf of the Company required hereunder.

                “Business Day” shall mean any day other than a Saturday, Sunday or other day on which
        banking institutions in the State of Texas are authorized or required by Applicable Law or other
        action of a Governmental Authority to close.

                 “Closing” shall have the meaning specified in Section 3.

                 “Closing Date” shall have the meaning specified in Section 3.

                 “Company” shall have the meaning specified in the preamble to this Agreement.

               “Default” shall mean any event or condition that constitutes an Event of Default or that,
        with the giving of any notice, the passage of time, or both, would be an Event of Default.

                “Default Rate” shall mean that rate of interest that is 10% per annum above the rate of
        interest stated in the Note.

                 “Dollars” or “$” shall mean lawful money of the United States of America.

                 “Event of Default” shall have the meaning specified in Section 8.

                 “Exclusivity Period” shall have the meaning specified in Section 12.2.

                 “Financial Statements” shall mean the following:

                                                   SCHEDULE A
                                          (to Note Purchase Agreement)
4847-8504-7216.5
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 184
                                            of 293



             (a)     the unaudited income statement of the Company for the fiscal year ended
        December 31, 2018; and

             (b)     the unaudited balance sheets of the Company as of December 31, 2017 and
        December 31, 2018.

                 “GAAP” shall mean U.S. generally accepted accounting principles.

                “Governmental Authority” shall mean any United States, state, local or foreign
        governmental, regulatory or administrative body, agency, commission or authority, any court or
        judicial authority or arbitration tribunal, whether national, federal, state or local or otherwise, or
        any Person lawfully empowered by any of the foregoing to enforce or seek compliance with any
        Applicable Law.

                 “Indebtedness” shall mean, with respect to a Person, at the time of computation thereof,
        all of the following (without duplication):

                (a)    all obligations of such Person in respect of money borrowed which has been
        funded at the time of such computation, determined in accordance with GAAP (excluding trade
        debt incurred in the ordinary course of business);

               (b)    all obligations of such Person, whether or not for money borrowed (i) represented
        by notes payable, or drafts accepted, in each case representing extensions of credit or (ii)
        evidenced by bonds, debentures, notes or similar instruments, all as determined in accordance
        with GAAP;

                 (c)        capitalized lease obligations of such Person recognized as a liability under GAAP;

               (d)    all reimbursement obligations of such Person under any letters of credit or
        acceptances (whether or not the same have been presented for payment);

               (f)    all obligations of such Person to purchase, redeem, retire, defease or otherwise
        make any payment in respect of any equity interests issued by such Person or any other Person,
        valued at the greater of its voluntary or involuntary liquidation preference, plus accrued and
        unpaid dividends;

                (g)    all obligations of such Person (i) constituting purchase money indebtedness,
        conditional sales contracts, title retention debt instruments or other similar instruments, upon
        which interest charges are customarily paid or that are issued or assumed as full or partial
        payment for property or services rendered, including obligations for the deferred purchase price
        of property or services or (ii) in respect of any purchase obligation, repurchase obligation,
        takeout commitment or forward equity commitment, in each case evidenced by a binding
        agreement (excluding any such obligation to the extent the obligation can be satisfied by the
        issuance of equity interests);

               (i)    all Indebtedness of other Persons which such Person has guaranteed or is
        otherwise recourse to such Person (except for guaranties of customary exceptions for fraud,


                                                            A-2
4847-8504-7216.5
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 185
                                            of 293



        misapplication of funds, environmental indemnities, voluntary bankruptcy, collusive involuntary
        bankruptcy and other similar customary exceptions to nonrecourse liability); and

                (j)    all Indebtedness of another Person secured by (or for which the holder of such
        Indebtedness has an existing right, contingent or otherwise, to be secured by) any Lien on
        property or assets owned by such Person, even though such Person has not assumed or become
        liable for the payment of such Indebtedness or other payment obligation; provided that the
        amount of any Indebtedness under this clause (j) that has not been assumed by such Person shall
        be equal to the lesser of the stated amount of such Indebtedness or the fair market value of the
        property securing such Indebtedness,

                 “Investment Period” shall have the meaning specified in Section 12.1.

                 “IP Filing” shall have the meaning set forth in the Security Agreement.

                 “Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest, charge or
        other encumbrance or security arrangement of any nature whatsoever, whether voluntarily or
        involuntarily given, including any conditional sale or title retention arrangement, and any
        assignment, deposit arrangement or lease intended as, or having the effect of, security and any
        filed financing statement or other notice of any of the foregoing (whether or not a lien or other
        encumbrance is created or exists at the time of the filing).

               “Loan Documents” shall mean this Agreement, the Note, the Security Agreement, each
        UCC financing statement and IP Filing relating to the Security Agreement and any other
        instruments, certificates or documents delivered in connection herewith or therewith from time to
        time.

                “Material Adverse Effect” shall mean a material adverse effect on (a) the business,
        operations, condition (financial or otherwise), assets or liabilities of the Company, (b) the ability
        of the Company to perform its obligations under this Agreement, the Note and/or any other Loan
        Document, (c) the validity or enforceability of this Agreement, the Note and/or any other Loan
        Document and/or (d) the validity, enforceability, perfection or priority of the Liens in favor of the
        Purchaser contemplated by the Loan Documents.

                 “Maturity Date” shall mean June 30, 2020.

                 “Note” shall have the meaning specified in Section 1.

                “Person” shall mean an individual, corporation, partnership, joint venture, trust,
        association, estate, joint stock company, limited liability company, Governmental Authority or
        any other organization of any kind.

                 “Principal Amount” shall have the meaning specified in Section 1.

                 “Purchase Price Installment” shall have the meaning specified in Section 2.

                 “Purchaser” shall have the meaning specified in the preamble to this Agreement.


                                                        A-3
4847-8504-7216.5
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 186
                                            of 293



                “Securities Act” means the Securities Act of 1933, as amended from time to time, and
        the rules and regulations promulgated thereunder from time to time in effect.

              “Security Agreement” means that certain Security Agreement dated as of the date hereof
        between the Company and the Purchaser.

                 “Solvent” shall mean that, with respect to any Person and as of any date of
        determination, (a) the amount of the “present fair saleable value of the assets of such Person,
        will, as of such date, exceed the amount of all “liabilities of such Person, contingent or
        otherwise,” as of such date, as such quoted terms are generally determined in accordance with
        applicable United States federal laws governing determinations of the insolvency of debtors; (b)
        the present fair saleable value of the assets of such Person will, as of such date, be greater than
        the amount that will be required to satisfy the obligations of such Person under its indebtedness
        as its indebtedness becomes absolute and matured; (c) such Person will not have, as of such date,
        an unreasonably small amount of capital with which to conduct its business; and (d) such Person
        will be able to pay its indebtedness as it matures. For purposes of the foregoing definition only,
        “indebtedness” means an obligation in connection with another Person’s (i) right to payment,
        whether or not such a right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
        matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured, or (ii) right to
        any equitable remedy for breach of performance if such breach gives rise to a right of payment,
        whether or not such right to an equitable remedy is reduced to judgment, fixed, contingent,
        matured, unmatured, disputed, undisputed, secured or unsecured.

                 “Substitute Purchaser” shall have the meaning specified in Section 11.

                 “Summary Term Sheet” shall have the meaning specified in Section 12.1.




                                                        A-4
4847-8504-7216.5
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 187
                                            of 293




                                                Schedule 4.1(a)(v)

                            FINANCING STATEMENTS TO AMEND OR TERMINATE


              Secured Party              Filing No.           Jurisdiction             Filing Date
        Corporation Service          16-0004533799*               Texas             February 11, 2016
        Company, as
        Representative
        John Spencer Cobb            17-0002626317**              Texas              January 24, 2017
        John Spencer Cobb            17-0002627681**              Texas              January 24, 2017
        Alan Nalle                   17-0002628571**              Texas              January 24, 2017
        ELF Services 1, LLC          15-0020490819**              Texas               June 29, 2015

        *        To be terminated.
        **       To be amended as agreed between the parties to exclude the Pilot Plant and all
                 intellectual property of the Company.




4847-8504-7216.5
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 188
                                            of 293




                                              Schedule 5.4

                                             LITIGATION

        Cause No. D-1-Gn-19-003707 In The District Court 53rd Judicial District Of Travis County,
        Texas:       SC Ventures, LLC Plaintiff, V. Earth Energy Renewables LLC, F/K/A EE-
        Terrabon Biofuels, LLC And John C. Wooley And Jeffrey J. Wooley, Individually And As
        Managers And Directors Of Earth Energy Renewables, LLC, Defendants.




4847-8504-7216.5
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 189
                                            of 293




                                        Schedule 5.5(a)

                                 FINANCIAL STATEMENTS


                                         See Attached.




4847-8504-7216.5
         4835-6049-7362.1
   20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 190
                                         of 293

Earth Energy Renewables LLC
Balance Sheet Q2 2019
Period Ednded

                                                                         11/30/2019     12/31/2018

ASSETS
           Current Assets
                         Checking/Savings
                                       Petty Cash                                $75           $75
                                       ABC Accounts                        $(113,779)       $(9,838)
                                       IBC Accounts                          $35,167       $15,983
                         Total Checking/Savings                             $(78,537)       $6,220


                         Other Current Assets                                $42,670       $39,595


           Total Current Assets                                             $(35,867)      $45,815
           Fixed Assets


                         Land                                              $268,977       $268,977
                         Lab Equipment
                                       Lab Equipment Mumford Rd            $516,247       $508,258
                         Pilot Production Equipment
                                       A D System                            $32,113       $27,423
                                       Chemical Clarification                $28,242       $25,768
                                       Infrastructure Upgrade                $25,905       $25,061
                                       KPMS Design Engineering               $92,975       $92,975
                                       KPMS Extract                       $1,180,430     $1,180,430
                                       Extraction Installation             $411,418       $401,217
                                       NH3, P & ION Ex                       $29,366       $25,091
                                       Site Prep                             $11,087       $11,087
                                       POME Processing Equipmet              $18,502           $-00
                                       TCEQ Permitting                        $3,750        $3,750
                                       UF & RO                             $177,380       $163,810
                         Total Pilot Production Equipment                 $2,011,168     $1,956,612
                         Accumulated Depreciation                        $(1,218,232)    $(606,632)
           Total Fixed Assets                                             $1,578,160     $2,127,215
           Other Assets
                         Accumulated Amortization                          $(301,852)    $(296,000)
                         Commercial Plant Design                           $186,918       $175,082
                         Patents                                           $302,384       $302,384
           Total Other Assets                                              $187,450       $181,466
TOTAL ASSETS                                                              $1,729,743     $2,354,496
LIABILITIES & EQUITY
           Liabilities
                         Current Liabilities
                                       Accounts Payable
                                       Accounts Payable                   $1,362,100      $906,557
                                       Total Accounts Payable             $1,362,100      $906,557
                                       Other Current Liabilities
                                       Accrued Expenses                        $238         $6,000
                                       Accrued Interest                    $233,617       $124,112
                                       EETDF & CO2 Loans                     $62,250           $-00
                                       Robson Bridge Loan                  $250,000       $250,000
                                       Allan Nalle Note Payable            $275,000       $275,000
                                       Payroll Liabilities                 $220,073        $12,911
                                       Nalle Cobb Note                     $207,024       $275,000
                                       Premium Finance                        $3,000       $27,539
                                       Sunam Loan                            $25,000           $-00
                                       Eedelman Note                       $100,000            $-00
                                       Karesa Loan                         $198,514            $-00
                                       O'Meara Advance                       $75,000           $-00
                                       Wooley Advances                       $74,000           $-00
                                       Loan John Spencer Cobb              $250,000       $250,000
                                       Total Other Current Liabilities    $1,973,716     $1,220,562
                         Total Liabilities                                $3,335,816     $2,127,119




      4835-6049-7362.1
  20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 191
                                        of 293

                          Equity
                          Invested Capital    $12,242,985     $10,881,807
                          Retained Earnings   $(10,654,450)   $(7,445,514)
                          Net Income           $(3,194,608)   $(3,208,916)
           Total Equity                        $(1,606,073)     $227,377
TOTAL LIABILITIES & EQUITY                      $1,729,743     $2,354,496




      4835-6049-7362.1
 20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 192
                                       of 293

Earth Energy Renewables LLC
Income Statement
Period Ended




           Consulting    Revenue
           Cost of Revenue
             Margin


           Ordinary Income/Expense


                                                Labor Employees and Consutants
                                                Demo Plant Operating Expense
                                                Lab Expense
                                                Office Facility & Administration
                                                Legal Fees and Other Profesional
                                                Travel Expense
                                     Total Expense


                                                Interest Expense


           Other Income/Expense
                        Other Income
                                     Proceeds Equipment Sales
                        Total Other Income
                        Other Expense
                                     Depreciation Expense
                                     Amortization Expense
                        Total Other Expense
           Net Other Expense




NET LOSS




   4835-6049-7362.1
 20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 193
                                       of 293




Eleven Months
   11/30/2019

   $89,058
   $57,500
   $31,558




  $1,940,209
   $211,040
     $64,473
   $126,296
     $88,113
      $3,495
  $2,433,626

    $175,088




         $‐00
         $‐00

    $611,600
      $5,852
    $617,452
    $617,452


  $3,194,608




   4835-6049-7362.1
    20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 194
                                          of 293

EARTH ENERGY RENEWABLES LLC
CASH FLOW STATEMENT
PERIODS ENDED




                                           Month        Month       Quarter   Month     Month     Month     Quarter   Month     Month     Month      Quarter      Month     Month
                                           Ended        Ended       Ended     Ended     Ended     Ended     Ended     Ended     Ended     Ended      Ended        Ended     Ended
                                             11/30/2019   10/31/2019 9/30/2019 9/30/2019 8/31/2019 7/31/2019 6/30/2019 6/30/2019 5/31/2019 4/30/2019     3/31/2019 3/31/2019 2/28/2019

OPERATIONS
Gross Margin                                          0           0       ‐31559      ‐30000       ‐1559
Labor Wages & Payroll Taxes                      186275      181354       546728      174289      188955      183484      522539      178726      175874      167939      481864       166277      156579
Operating Expenses                                43807       14513        84797       38859       20203       25735       55321       16552       22523       16246       65055        16733       29554
Admin Expenses                                    15379       11754        74150       42055       11460       20635       90145       35434       34213       20498       59794        21270       24362
Interest Expenses                                 13386       10241        36559       11220        8805       16534       63990       33598       15105       15287       50877        24514       14221
Depreciation & Amortization                       56132       56132       168396       56132       56132       56132      168396       56132       56132       56132      168396        56132       56132
Other

Operating Loss                                $(314,979)   $(273,994) $(870,583) $(292,555) $(275,508) $(302,520) $(900,391) $(320,442) $(303,847) $(276,102)           $(826,198) $(284,926) $(280,848)

Plus Depreciation & Amortization                $56,132     $56,132     $168,396     $56,132     $56,132     $56,132    $168,396     $56,132     $56,132     $56,132    $168,396      $56,132     $56,132

Adjusted Operating Cash Deficit               $(258,847)   $(217,862) $(702,187) $(236,423) $(219,376) $(246,388) $(731,995) $(264,310) $(247,715) $(219,970)           $(657,802) $(228,794) $(224,716)

Change In Working Capital
Other Current Assets                           $(30,733)      $9,135       13000      $3,000     $10,000        $‐00        2999        $‐00        $‐00      $2,999        $(497)    $(6,477)     $6,000
Accounts Payable (Details Below)                $62,016       $8,869      272833    $162,661     $40,011     $70,161      172790     $92,411     $72,800      $7,579     $(79,623)   $(29,434)   $(10,071)
Wooley Deferred Comp Swap for Next BTL
Other Current Liabilities (Detail Below)       $152,089    $197,759       205115    $110,247     $38,037     $56,831      223348    $177,668     $31,142     $14,538     $(22,384)   $(42,526)     $9,021

Total Deficit From Operations                  $(75,475)     $(2,099) $(211,239)     $39,485 $(131,328) $(119,396) $(332,858)         $5,769 $(143,773) $(194,854)      $(760,306) $(307,231) $(219,766)

INVESTMENTS

Cash Used for Fixed Assets                         $‐00         $‐00      ‐11470    $(10,065)    $(1,055)     $(350)      ‐10081     $(2,267)    $(1,055)    $(6,759)    $(42,407)   $(15,389)   $(15,289)
Equity Raise Costs & Year End Write off
Investment Next BTL Swap for Wooley Payable
Other Assets Write Off/Disposition                 $‐00         $‐00        $‐00        $‐00        $‐00        $‐00        $‐00        $‐00        $‐00        $‐00         $‐00       $‐00        $‐00

Total Cash Used for Investments                    $‐00        $‐00     $(11,470)   $(10,065)   $(1,055)      $(350)    $(10,081)    $(2,267)    $(1,055)    $(6,759)    $(42,407)   $(15,389)   $(15,289)


FINANCE

 Cash From Capital Contrbutions
 Charles Rhode                                                              $‐00                                            $‐00                                         $25,000      $25,000
Dharma Susanto                                                              $‐00                                            $‐00                                         $13,000      $13,000
Gale Cook                                                                $32,500                $32,500                     $‐00                                         $32,500      $32,500
Gary Edelman                                                                $‐00                                         $52,000     $52,000                             $48,750      $48,750
Gorman                                                                      $‐00                                            $‐00                                          $5,000       $5,000
Karesa Plantation                                                           $‐00                                         $32,724                 $32,724                $437,500     $125,500    $125,000
Kemin Industries                                            $67,000      $60,000     $60,000                             $67,000                 $67,000                $249,256      $90,923     $75,000
Larry Ramsey                                                                $‐00                                            $‐00                                            $650         $650
SunNam Development                                                       $10,001                            $10,001      $30,000                             $30,030     $30,030                  $30,030
Randall Reihmann                                                            $‐00                                            $‐00                                         $50,000
Henry Royer                                                                                                                                                                 $‐00
Paul Fouts                                                                                                  $15,000                                                         $‐00
Jack Goralnik                                                                                                                                                                $‐00
 Gerald Gerstner                                                                                             $13,000                                                         $‐00
Greg Sundberg                                                               $‐00                                         $20,000                             $20,000        $‐00
James Sauter                                                                                                                                                                $‐00
5 Prices LLC                                                                                                                                                                $‐00
Brendan Kuennen                                                                                                                                                             $‐00
Curtis Mether                                                                                                                                                               $‐00
Guy Wendler                                                                                                                                                                 $‐00
Iowa Community Capital                                                                                                                                                      $‐00
Mark Edelman                                                                                                                                                                $‐00
Molly McCracken                                                                                                                                                             $‐00
John BF Omeara                                                                                                                                                               $‐00
Madeline Omeara                                                                                                                                                             $‐00
AG Major                                                                                                                 $23,076     $23,076
Mary Zahner                                                                                                               $6,500      $6,500
John Duncan                                                                                                  $2,600
Ted Bauer                                                                $10,010                            $10,010      $15,000     $15,000                             $13,051                  $13,051
Cash From Capital Contributions                    $‐00     $67,000     $143,111     $60,000    $32,500     $50,611     $246,330     $96,576    $99,724      $50,030    $904,737     $341,323    $243,081


Total Cash From Finance                            $‐00     $67,000     $143,111     $60,000     $32,500     $50,611    $246,330     $96,576     $99,724     $50,030    $904,737     $341,323    $243,081


Net Cash Flow for Period                       $(75,475)    $64,901     $(79,598)    $89,420    $(99,883)   $(69,135)   $(96,609)   $100,078    $(45,104) $(151,583)    $102,024      $18,703      $8,026

Beginning Cash Balances                         $(3,062)   $(67,963)     $11,635 $(157,383)     $(57,500)   $11,635     $108,244    $(88,443)   $(43,339)   $108,244      $6,220      $89,753     $81,727

Ending Cash Balances                           $(78,537)     $(3,062)   $(67,963)   $(67,963) $(157,383)    $(57,500)    $11,635     $11,635    $(88,443)   $(43,339)   $108,244     $108,456     $89,753

EARTH ENERGY RENEWABLES LLC
CASH FLOW STATEMENT
PERIODS ENDED




        4835-6049-7362.1                                                                             1
   20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 195
                                         of 293

                            KPMS Interest
                            Plus
                            Write off
                            Equity Raise
                            Fees
                                 $366,919
Month        Year           Month         Month      Month     Month     Month     Month     Month     Month     Month      Month        Month        Month
Ended        Ended          Ended         Ended      Ended     Ended     Ended     Ended     Ended     Ended     Ended      Ended        Ended        Ended
 1/31/2019     12/31/2018      12/31/2018 11/30/2018 10/31/2018 9/30/2018 8/31/2018 7/31/2018 6/30/2018 5/31/2018 4/30/2018    3/31/2018    2/28/2018    1/31/2018




   159008        1843798          165580      152417      159896      156886      157569      154275      154420      129463     147500      149257       157438       159097
    18768         218043           21505       34148       35287       22515       10217       21086        6405       25794      11352        4111        13273        12350
    14162         711672          395568       20532       16499       93768       24343       39642       11856       21636      20429       18614        13236        35549
    12142         214294           92924       11255       11254       10438       11009       10760       13439       10810      10685       10642        10438        10640
    56132         238002           35667       35667       35667       35667       35667       35667        4000        4000       4000        4000         4000         4000
                  ‐16872                                  ‐15000                                            ‐410       ‐1462

$(260,212)   $(3,208,916)      $(711,244) $(254,019) $(243,603) $(319,274) $(238,805) $(261,430) $(189,710) $(190,241) $(193,966)         $(186,624)   $(198,385)   $(221,636)

  $56,132       $238,002         $35,667     $35,667     $35,667     $35,667     $35,667     $35,667      $4,000      $4,000     $4,000      $4,000       $4,000       $4,000

$(204,080)   $(2,970,914)      $(675,577) $(218,352) $(207,936) $(283,607) $(203,138) $(225,763) $(185,710) $(186,241) $(189,966)         $(182,624)   $(194,385)   $(217,636)


     $(19)      $600,419         $69,720   $(32,054)     $(1,311)       $‐00        $190    $(67,590)     $6,465    $150,000   $100,000    $375,000         $‐00
 $(40,117)      $762,963        $(68,330) $(386,212)    $(27,127)    $65,697     $83,423     $74,413    $103,390    $194,601   $293,044     $23,266    $(120,747)   $563,704
                               $(188,966)
  $11,120        $43,385         $(2,929) $(46,495)     $(23,443)   $172,272    $119,218     $(2,088)   $(25,188)   $30,812      $3,812     $(2,388)     $(1,187)    $(26,187)

$(233,096)   $(1,564,147)      $(866,082) $(683,113) $(259,817)     $(45,638)      $(307) $(221,028) $(101,043)     $189,172   $206,890    $213,254    $(316,319)    $319,881




 $(11,730)   $(1,337,360)       $(14,943)   $(19,426)   $(35,124)       $‐00    $(34,702)    $(6,528)   $(49,705) $(175,949) $(275,392)    $(16,466)   $(125,806)   $(583,320)
                                $366,919        $‐00        $‐00    $(15,481)   $(15,000)   $(30,000)    $(1,978) $(20,063) $(24,287)      $(23,286)    $(30,514)    $(20,000)
                                $188,966        $‐00                                                               $(24,082) $(29,000)     $(24,000)
     $‐00       $247,192                        $‐00        $‐00        $‐00        $‐00        $‐00        $‐00       $‐00       $‐00     $(41,000)        $‐00     $(10,000)

 $(11,730)   $(1,090,168)       $540,942    $(19,426)   $(35,124)   $(15,481)   $(49,702)   $(36,528)   $(51,683) $(220,094) $(328,679)   $(104,752)   $(156,320)   $(613,320)




                                                                                                                                                          $3,840
                                                                                  $4,000      $4,000     $4,000      $4,000      $4,006
                                                                                                        $25,600                                          $20,480

 $187,000                                   $375,000    $187,500
  $83,333                       $237,500    $350,000                $87,500     $75,744
                                                $650                                                                  $2,560
                                             $11,496                                                                 $10,002
  $50,000
                                               $240                                                      $10,240                             $5,120         $240
                                             $13,000                                                     $15,360
                                             $49,400
                                                         $26,000
                                                                                             $65,000
                                                                                             $25,000
                                                                                                         $50,000
                                                                                                         $76,800
                                                                                                          $2,560
                                                                                                         $25,000
                                                                                                         $10,002
                                                                                                         $50,002
                                                                                                         $20,034
                                                                                                                     $10,000
                                                                                                                     $10,000




                                 $14,950                                                                 $12,000                $12,320                   $7,680
 $320,333     $1,918,825        $252,450    $799,786    $213,500     $87,500     $79,744     $94,000    $301,598     $36,562    $16,326      $5,120      $32,240         $‐00


 $320,333     $1,918,825        $252,450    $799,786    $213,500     $87,500     $79,744     $94,000    $301,598     $36,562    $16,326      $5,120      $32,240         $‐00


  $75,507      $(735,490)       $(72,690)    $97,247    $(81,441)    $26,381     $29,735 $(163,556)     $148,872      $5,640 $(105,463)    $113,622    $(440,399)   $(293,439)

   $6,220       $741,710         $78,910    $(18,337)    $63,103     $36,722      $6,987    $170,543     $21,671     $16,031   $121,494      $7,872    $448,271     $741,710

  $81,727         $6,220          $6,220     $78,910    $(18,338)    $63,103     $36,722      $6,987    $170,543     $21,671    $16,031    $121,494       $7,872     $448,271

                            KPMS Interest
                            Plus
                            Write off
                            Equity Raise




       4835-6049-7362.1                                                               2
    20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 196
                                          of 293


                                           Month        Month       Quarter   Month     Month     Month     Quarter   Month     Month     Month      Quarter      Month     Month
                                           Ended        Ended       Ended     Ended     Ended     Ended     Ended     Ended     Ended     Ended      Ended        Ended     Ended
                                             11/30/2019   10/31/2019 9/30/2019 9/30/2019 8/31/2019 7/31/2019 6/30/2019 6/30/2019 5/31/2019 4/30/2019     3/31/2019 3/31/2019 2/28/2019

OPERATIONS
Gross Margin                                             0            0    ‐31559     ‐30000      ‐1559
Labor Wages & Payroll Taxes                        186275       181354    546728      174289    188955        183484    522539      178726    175874     167939     481864      166277    156579
Operating Expenses                                  43807        14513      84797      38859     20203         25735     55321       16552     22523      16246      65055       16733     29554
Admin Expenses                                      15379        11754      74150      42055     11460         20635     90145       35434     34213      20498      59794       21270     24362
Interest Expenses                           ‐387467.3846 ‐336056.6154 ‐457235.9 ‐359202.2          8805    ‐106838.7 ‐601249.9 ‐400410.2 ‐107103.5 ‐93736.31 ‐534876.7912 ‐353903.1 ‐95749.93
Depreciation & Amortization                     ‐479161.5    ‐416111.5 ‐649706.7 ‐444442.5 ‐83505.89      ‐121758.3 ‐726438.8      ‐497462 ‐121923.2 ‐107053.6     ‐646133     ‐439646 ‐109199.2
Other                                      ‐570855.6154 ‐496166.3846              ‐529682.8 ‐92233.26     ‐136677.9             ‐594513.8    ‐136743 ‐120370.9               ‐525388.9 ‐122648.4
                                            ‐662549.7308 ‐576221.2692              ‐614923.2 ‐100960.6     ‐151597.5             ‐691565.7 ‐151562.7 ‐133688.2               ‐611131.8 ‐136097.6
Operating Loss                                 $(754,244)   $(656,276) $(976,369) $(700,164) $(109,688)   $(166,517) $(900,391) $(788,618) $(166,383) $(147,006) $(826,198) $(696,875) $(149,547)
                                                                                             $(118,415)   $(181,437)                       $(181,202) $(160,323)                       $(162,996)
Plus Depreciation & Amortization                  $56,132      $56,132 $168,396     $56,132 $(127,143)    $(196,356) $168,396      $56,132 $(196,022) $(173,640)  $168,396     $56,132 $(176,445)

Adjusted Operating Cash Deficit               $(698,112)    $(600,144) $(807,973) $(644,032) $(236,831) $(362,873) $(731,995) $(732,486) $(362,405) $(320,646)      $(657,802) $(640,743) $(325,992)

Change In Working Capital
Other Current Assets                           $(30,733)       $9,135      332322   $322,322   $10,000        $‐00    295070.57   $241,632     $50,440    $2,999     $(39,941)    $(6,477)    $7,588
Accounts Payable (Details Below)                $62,016        $8,869      592155   $481,983   $40,011     $70,161    362424.79   $298,484     $56,362    $7,579     $(42,106)   $(29,434)    $9,815
Wooley Deferred Comp Swap for Next BTL                                                                                            $355,336     $62,284               $(44,271)               $12,042
Other Current Liabilities (Detail Below)       $152,089     $197,759       205115   $110,247   $38,037      $56,831   494932.21   $412,188     $68,206   $14,538     $(46,436)   $(42,526)   $14,269

Total Deficit From Operations                 $(514,740)    $(384,381)   $321,619   $270,520 $(148,783) $(235,881)    $420,433    $219,818 $(187,397) $(295,530)    $(786,285) $(719,180) $(294,320)

INVESTMENTS

Cash Used for Fixed Assets                         $‐00          $‐00       10770    $10,065    $1,055       $(350)      10081      $2,267      $1,055    $6,759      $42,407    $(15,389)   $15,289
Equity Raise Costs & Year End Write off
Investment Next BTL Swap for Wooley Payable
Other Assets Write Off/Disposition                 $‐00          $‐00        $‐00    $20,130    $2,110         $‐00       $‐00      $4,534      $2,110   $13,518     $84,814         $‐00    $30,578

Total Cash Used for Investments                    $‐00          $‐00    $10,770    $10,065     $1,055       $(350)    $10,081     $2,267       $1,055   $6,759      $42,407     $(15,389)   $15,289


FINANCE

Cash From Capital Contrbutions
Charles Rhode                                                               $‐00                                          $‐00                                        $67,009     $67,009
Dharma Susanto                                                              $‐00                                          $‐00                                        $72,419     $72,419
Gale Cook                                                                $32,501               $32,501                    $‐00                                        $77,828     $77,828
Gary Edelman                                                                $‐00                                       $52,000    $10,604                             $83,238     $83,238
Gorman                                                                      $‐00                                        $9,011     $9,011                             $88,648     $88,648
Karesa Plantation                                                           $‐00                                      $101,276     $7,418     $101,276               $108,397     $94,058      $3,929
Kemin Industries                                              $67,001    $60,000     $60,000                          $135,552                $135,552                $81,602     $99,467        $634
Larry Ramsey                                                                $‐00                                        $4,232      $4,232                            $54,806    $104,877     $(2,661)
SunNam Development                                                        $6,308                             $6,308    $30,000                            $9,970     $(82,276)                $(5,956)
Randall Reihmann                                                          $5,979                             $5,979     $1,046      $1,046                          $(114,482)                $(9,251)
Henry Royer                                                                                                  $5,650                  $(547)                          $(12,546)               $(12,546)
Paul Fouts                                                                                                   $5,321                $(2,140)                          $(15,841)               $(15,841)
Jack Goralnik                                                                                                $4,992                $(3,733)                          $(19,136)               $(19,136)
Gerald Gerstner                                                                                              $4,664                $(5,326)                          $(22,432)               $(22,432)
Greg Sundberg                                                              $4,335                            $4,335    $(6,979)    $(6,919)                 $(60)    $(25,727)               $(25,727)
James Sauter                                                                                                 $4,006                $(8,512)                          $(29,022)               $(29,022)
6 Prices LLC                                                                                                 $3,677               $(10,105)                          $(32,317)               $(32,317)




          4835-6049-7362.1                                                                          3
   20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 197
                                         of 293

                             Fees
                                 $366,920
Month         Year           Month        Month      Month     Month     Month     Month     Month     Month     Month      Month        Month        Month
Ended         Ended          Ended        Ended      Ended     Ended     Ended     Ended     Ended     Ended     Ended      Ended        Ended        Ended
 1/31/2019      12/31/2018     12/31/2018 11/30/2018 10/31/2018 9/30/2018 8/31/2018 7/31/2018 6/30/2018 5/31/2018 4/30/2018    3/31/2018    2/28/2018    1/31/2018




     159008        1843798          165580          152417         159896         156886        157569       154275   154420         129463       147500       149257       157438       159097
      18768         218043           21505           34148          35287          22515         10217        21086     6405          25794        11352         4111        13273        12350
      14162         711672          395568           20532          16499          93768         24343        39642    11856          21636        20429        18614        13236        35549
 ‐85223.78     ‐3064056.47    ‐901225.6154      ‐313358.23     ‐275146.77     ‐393420.69     ‐294557.6    ‐322327.2‐89322.12      ‐88889.43     ‐93482.9 ‐89921.58242 ‐95554.41758 ‐106849.9341
 ‐97287.85    ‐3725932.56         ‐1113328         ‐386656     ‐343524.09        ‐484130       ‐363712      ‐397525
                                                                                                                  ‐101955.3      ‐101232.8    ‐105168.2 ‐101198.3077 ‐107452.6923 ‐120050.1538
‐109351.9     ‐4387808.65    ‐1325430.385      ‐459953.77       ‐411901.4    ‐574839.31     ‐432866.4    ‐472722.8‐114588.4      ‐113576.2    ‐116853.6 ‐112475.033 ‐119350.967 ‐133250.3736
   ‐121416                   ‐1537532.769      ‐533251.54     ‐480278.71     ‐ 665548.62     ‐502020.8    ‐547920.7‐127221.6      ‐125919.5    ‐128538.9 ‐123751.7582 ‐131249.2418 ‐146450.5934
$(133,480)     $3,684,920      $(1,749,635)      $(606,549)     $(548,656)     $(756,258)   $(571,175)   $(623,119)
                                                                                                                  $(139,855)     $(138,263)   $(140,224)    $(135,028)   $(143,148)   $(159,651)
$(145,544)                                                                                                        $(152,488)     $(150,606)   $(151,910)    $(146,305)   $(155,046)   $(172,851)
$(157,608)     $7,131,838            $35,667      $35,667        $35,667        $35,667      $35,667      $35,667 $(165,121)     $(162,950)   $(163,595)    $(157,582)   $(166,944)   $(186,051)

$(291,088)    $10,816,758     $(1,713,968) $(570,882) $(512,989) $(720,591) $(535,508) $(587,452) $(304,976) $(301,213) $(303,819)                         $(292,610)    $(310,092)    $(345,702)


     $(19)       $600,419         $69,720 $(101,215)            $(52,943)      $230,878     $165,116 $(67,590)     $6,465     $3,130     $3,907            $(160,461)     $(18,776)
 $(40,117)      $(676,193)       $(68,330) $(81,076)            $(78,759)      $287,711     $201,681 $(78,589) $(153,766) $(42,623) $(44,234)              $(270,118)     $(10,575)    $(616,078)
                                $(188,965) $(60,936)                           $344,544     $238,246                        $(88,376) $(92,376)            $(379,776)      $(2,374)
  $11,120     $(1,395,771)        $(2,929) $(40,797)            $(23,443)      $401,377     $274,811 $(155,090) $(282,344) $(134,129) $(140,518)           $(489,434)       $5,827    $(1,205,969)

$(320,104)     $9,345,213     $(1,904,472) $(854,905) $(668,134)               $543,919     $344,346 $(888,721) $(734,621) $(563,211) $(577,040)          $(1,592,399)   $(335,989)   $(2,167,749)




  $11,730      $1,831,744           $384,223       $9,713        $15,053        $(2,212)      $12,729      $(1,488)    $21,020    $75,934     $123,196      $(44,767)     $49,558       $234,280
                                    $486,178      $15,541        $25,089        $(1,106)      $23,716       $2,520     $35,362   $128,316     $205,342      $(52,199)     $87,682       $398,800
                                    $588,132      $21,369        $35,124             $0       $34,702       $6,528     $49,705   $180,699     $287,489      $(59,630)    $125,806       $563,320
  $23,460      $3,416,296                         $27,196        $45,159         $1,106       $45,688      $10,536     $64,048   $233,082     $369,635      $(67,062)    $163,930       $727,840

  $11,730      $5,248,040      $1,458,533         $46,622        $75,266        $(3,317)      $71,147       $7,560    $106,087   $384,949     $616,027     $(223,658)    $426,976     $1,924,240




                                                                                                                                                                            $5,781
                                                                                            $147,488       $48,748     $31,441     $10,582     $20,634                      $5,658
                                                                                                                       $31,911                                              $5,535
                                                                                                           $54,895     $32,381     $11,118                                  $5,412
  $10,410                                   $(97,398) $(135,500)                                           $57,968     $32,851     $11,386                                  $5,288
 $(18,500)                      $(207,600) $(143,697)                           $87,500      $219,232      $61,041     $33,321     $11,654                                  $5,165
 $(47,410)                                 $(189,996)                                                                  $33,791     $11,922                                  $5,042
 $(76,320)                                 $(236,295)                                                                  $34,261     $12,190                                  $4,919
$(105,231)                                 $(282,595)                                                      $70,261     $34,731     $12,458                                  $4,796
                                           $(328,894)                                                                  $35,202     $12,726                     $5,120       $4,673
                                           $(375,193)                                                      $76,408     $35,672     $12,994                                  $4,549
                                           $(421,492)                                                      $79,481     $36,142     $13,262                                  $4,426
                                                      $(297,000)                                           $82,554     $36,612     $13,530                                  $4,303
                                                                                                           $85,627     $37,082     $13,798                                  $4,180
                                                                                                           $88,701     $37,552     $14,065                                  $4,057
                                                                                                                       $38,022     $14,333                                  $3,934




        4835-6049-7362.1                                                                           4
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 198
                                            of 293




                                                Schedule 5.5(b)

                                               INDEBTEDNESS



        Indebtedness
           Accounts Payable                  1,249,247.87
           Allan Nalle Note Payable          275,000.00
           Jeff Wooley Trustee Short Term Loan 77,000.00
           Loan John Spencer Cobb            250,000.00
           Nalle - Cobb Note Payable         207,023.73
           O'Meara Short Term Loan           75,000.00
           Premium Finance LLC               9,134.79
           Robson Short term Bridge Loan     250,000.00
        Total         2,392,406.39

        Convertible Notes
           SunAm Development                25,000.00
           Boone Bank & Trust Co., Custodian 100,000.00
           ICC                              40,001.00
           Keresa                           240,000.00

        AP does not include final December
        Notes above are principal balance only and do not include accrued interest
        Convertible notes can convert to units at final ARA terms.
        Keresa Notes are payable from future license fees or royalties




4847-8504-7216.5
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 199
                                            of 293




                                                    Exhibit 1

                                               FORM OF NOTE


        THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
        AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE. THIS NOTE
        MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN
        EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
        1933, AS AMENDED, AND REGISTRATION OR QUALIFICATION UNDER
        APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL THAT
        THE PROPOSED TRANSACTION DOES NOT VIOLATE THE SECURITIES ACT OF
        1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS.

                                    EARTH ENERGY RENEWABLES LLC

                                                      NOTE

        No: 001
        ORIGINAL PRINCIPAL AMOUNT: Up to $440,000, plus the Purchaser Expense Amount
        ORIGINAL ISSUE DATE: January 13, 2020
        INTEREST RATE: 8%
        FINAL MATURITY DATE: June 30, 2020

               This Note (the “Note”) is issued pursuant to a Note Purchase Agreement, dated as of
        January 13, 2020 (as amended, modified or supplemented from time to time, the “Agreement”),
        between EARTH ENERGY RENEWABLES LLC, a Texas limited liability company (the
        “Company”), and ARA EER HOLDINGS, LLC, a Delaware limited liability company (the
        “Purchaser”). Capitalized terms used and not otherwise defined herein shall have the meanings
        provided in the Agreement.

                FOR VALUE RECEIVED, the Company hereby promise to pay to the Purchaser, or its
        registered assigns, without setoff, counterclaim or other deduction for any reason, the principal
        sum of (a) Four Hundred Forty Thousand Dollars ($440,000) plus (b) the Purchaser Expense
        Amount (or, if less, the aggregate purchase price paid by the Purchaser to the Company for this
        Note pursuant to the Agreement), plus accrued interest thereon at the Interest Rate per annum
        specified above (computed on the basis of a 360-day year and the actual number of days elapsed)
        commencing on the date hereof, on the Final Maturity Date specified above. Unless theretofore
        paid, on the first Business Day of each month prior to the Maturity Date, the Company shall
        capitalize the accrued interest payable on this Note and add such interest to the principal amount
        of this Note.



                                                    EXHIBIT 1
                                          (to Note Purchase Agreement)
4847-8504-7216.5
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 200
                                            of 293




               Payments of principal and interest under this Note are to be made to such place as the
        holder hereof shall designate to the Company in writing, in lawful money of the United States of
        America.

               This Note is subject to optional prepayment, in whole or from time to time in part, on the
        terms specified in the Agreement.

                This Note is secured by all existing and future security agreements between the Company
        and the Purchaser, including the Security Agreement, and payment may be accelerated according
        to any of them. In addition, the Company hereby grants to the Purchaser a security interest in
        any money now or hereafter owed to the Company by the Purchaser and agrees that the
        Purchaser may, at any time and without notice or demand, set off against any such money owed
        any amount unpaid under this Note, whether or not due. Without affecting the liability of the
        Company, the Purchaser may, from time to time and without notice, release or impair any
        collateral security for payment of this Note.

                This Note is a registered Note and, as provided in the Agreement, upon surrender of this
        Note for registration of transfer, duly endorsed, or accompanied by a written instrument of
        transfer duly executed, by the registered holder hereof or such holder’s attorney duly authorized
        in writing, a new Note for the then outstanding principal amount will be issued to, and registered
        in the name of, the transferee. Prior to due presentment for registration of transfer, the Company
        may treat the Person in whose name this Note is registered as the owner hereof for the purpose
        of receiving payment and for all other purposes, and the Company shall not be affected by any
        notice to the contrary.

               In case an Event of Default shall occur and be continuing, the principal of this Note may
        be declared or otherwise become due and payable in the manner and with the effect provided in
        the Agreement.

                 To the extent permitted by Applicable Law, upon written demand by the Purchaser during
        the occurrence of an Event of Default and until such time such Event of Default shall have been
        cured or waived, each obligation hereunder if not paid when due shall bear interest at a rate per
        annum equal to the Default Rate from the time such obligation becomes due and payable and
        until it is paid in full. The Company acknowledges that the increase in rates referred to in this
        paragraph reflects, among other things, the fact that the Note or other amounts have become a
        substantially greater risk given their default status and that the Purchaser is entitled to additional
        compensation for such risk; and all such interest shall be payable by the Company upon demand
        by the Purchaser.

                The Company and any and all endorsers, guarantors and sureties severally waive demand,
        presentment for payment, notice of dishonor or default, notice of intent to accelerate, notice of
        acceleration, protest and diligence in collecting (in each case to the extent set forth in the
        Agreement).



                                                          2
4847-8504-7216.5
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 201
                                            of 293




                Should any debt represented by this Note be collected at law or in equity, or in
        bankruptcy or other proceedings, or should this Note be placed in the hands of attorneys for
        collection, the Company agrees to pay, in addition to the principal and interest due and payable
        hereon, the costs and expenses incurred by the Purchaser in connection with the collection
        thereof.

                THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF TEXAS
        AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
        INTERNAL LAW OF SUCH STATE. As provided in Section 13 and Section 14.8 of the
        Agreement, the Company submits to the jurisdiction of the state and federal courts having
        appropriate jurisdiction situated in the State of Texas in any action or proceeding relating
        to this Note.

                                            [Signature page follows]



        EARTH ENERGY RENEWABLES LLC



        By:
        Name: John C. Wooley
        Title: Manager




                                                       3
4847-8504-7216.5
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 202
                                            of 293



                                                 Exhibit 2

                            BUDGET FOR APPLICATION OF NOTE PROCEEDS



        EER Use of Bridge Loan Proceeds

        January & February 2020 Operations

                 Personnel & Payroll Taxes           $ 374,142
                 Operations & Accounts Payable   $      65,858
                 Total                               $ 440,000




4847-8504-7216.5
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 203
                                            of 293



                                          Exhibit 3

                                  SUMMARY TERM SHEET

                                         See Attached




4847-8504-7216.5
         4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 204
                                      of 293



                                      EARTH ENERGY RENEWABLES, LLC
                                             SUMMARY OF TERMS
                                    SERIES A PREFERRED UNITS FINANCING
                                               November 18, 2019


           This is a summary, for negotiation purposes only, of certain principal terms of the proposed Series A
 Preferred Units financing of Earth Energy Renewables, LLC, a Texas limited liability company (the “Company”) by
 Ara Partners, LLC or its affiliates (“Ara”). This summary of terms represents only the current expectations of the
 parties with respect to certain of the major issues relating to the proposed financing. In consideration of the time and
 expense incurred and to be incurred by the parties in connection with the proposed financing, the provisions set forth
 in part II shall be binding obligations of the Company and Ara upon the execution and delivery of this summary of
 terms by the parties hereto, whether or not the proposed financing is consummated. No other parts of this summary
 of terms, including the provisions set forth in part I, are intended to be legally binding on the Company or Ara. This
 summary of terms is intended as an outline only and does not purport to summarize or contain all the conditions,
 covenants, representations, warranties and other provisions which would be required to be contained in any definitive
 agreement. Subject only to the provisions of part II below, the Company and Ara shall each have the right to terminate
 all negotiations regarding the proposed financing and any related transactions at their sole discretion without liability
 or obligation. This summary of terms does not create and is not intended to create a duty to negotiate in good faith
 towards binding documentation and may not be relied upon as the basis for a contract by estoppel or otherwise.

                       NON-BINDING SUMMARY OF TERMS OF PROPOSED FINANCING

 Target Closing Date:                     The initial closing of the financing is targeted to occur on or before January 31,
                                          2020.

 Amount of Financing:                     An aggregate of $45,000,000.

 Type of Security:                        Series A Convertible Preferred Units (the “Series A Preferred”).

     Pre-Money Valuation:                   The Original Purchase Price is based upon a fully-diluted pre-money
                                            valuation of $17,907,725 1 (including an employee equity pool representing
                                            10.0% of the fully diluted post-money capitalization).

 Original Purchase Price:                 $1.00 per Unit (based upon fully diluted capitalization at closing).

 Investors:                                          Name                                     Amount

                                          Ara                                               $ 45,000,000

                                          Existing Investors                                $ 1,582,993 2

                                          Should the existing investors choose to not participate in the amount above, Ara
                                          is willing to fund the balance.

                                          The existing investors would take all actions required to allow for the allocation
                                          of the financing as set forth above.



 1
     Based on a $1.00 share price, 10% option pool and 1,582,993 of investment converted at Closing. Additional
           investment will change the valuation slightly.
 2
     Based on latest presentation from 11/8/19.




 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 205
                                      of 293




 Tranches                  The investment will be made in two stages. The first tranche will be up to
                           $10MM funded over the course of 2020 based upon an agreed budget. To the
                           extent the first tranche requires additional capital beyond the allocation, each
                           additional share shall also receive a Series A cashless warrant. The subsequent
                           financing for up to $35MM will be triggered on the company achieving the
                           Milestones described below.        To the extent the second tranche requires
                           additional capital beyond the allocation, each additional share shall also receive
                           a Series A cashless warrant.

 Interest                  The Series A Preferred shall accrue payment-in-kind interest at a rate of 8%
                           per annum.

 Milestones                The second tranche of financing will be triggered by the completion of both of
                           the following Milestones, as determined by Ara:

                               1.   Completion and operation of the new pilot facility
                               2.   Completion of basic engineering package from a mutually agreed
                                    upon third party engineering group for the 5.5KTA facility indicating
                                    economic feasibility.
                               3.   Sufficient indications of feedstock supply sources and product off-take
                                    customers to support a final investment decision.

 Capitalization:           The pre-investment and post-investment capitalization of the Company on a
                           fully diluted basis (including all options and warrants and all authorized but
                           unissued options) before and after the Series A Preferred financing will be as
                           set forth in the capitalization table attached as Exhibit A.

 Use of Proceeds:          Tranche 1: The Company will use the proceeds from Tranche 1 of the Series A
                           Preferred financing to complete the Company’s pilot facility and complete the
                           basic engineering package for the 5.5KTA facility.

                           Tranche 2: The Company will use the proceeds from Tranche 2 of the Series A
                           Preferred financing for general working capital purposes.

 Equity Incentive Plan:    An amendment to the Company’s existing Equity Incentive Plan (the “Equity
                           Plan”) will be adopted as part of this financing for employees, Managers and
                           consultants of the Company. The total number of Common Units reserved for
                           issuance pursuant to the Equity Plan (including warrants previously issued to
                           employees prior to the date hereof) will be equal to 10.0% of the fully diluted
                           Common Units after giving effect to the proposed financing. The options will
                           be granted by the Board of Managers of the Company (the “Board”), will be
                           subject to vesting over four years, with 25% of the options or Units vesting on
                           the first anniversary of the date of grant and 1/48th of the options or Units
                           vesting each calendar month thereafter, unless otherwise agreed by the Board,
                           including at least one of the Ara Managers (as defined below). Common Units
                           acquired through the Equity Plan will be subject to (a) the right of the Company
                           to repurchase any unvested Common Units at the price paid by the optionee
                           upon termination of the optionee’s employment with the Company, (b) a right
                           of first refusal in favor of the Company to purchase any vested Common Units
                           at the price offered by a third party (which right terminates upon the initial
                           public offering of the Units), and (c) a restriction against transfers of unvested




                                             2
 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 206
                                      of 293




                           Common Units. Any acceleration of vesting of awards granted pursuant to the
                           Equity Plan in connection with a change of control of the Company or otherwise
                           shall be at the sole discretion of, and as approved by, the Board, including at
                           least one of the Ara Managers (as defined below).

 Description of Series A   Liquidation Preference: In the event of any liquidation, dissolution or winding
 Preferred:                up of the Company, holders of the Series A Preferred will be entitled to receive,
                           in preference to the holders of Common Units, an amount for each Unit of
                           Series A Preferred (the “Liquidation Amount”) equal to the Original Purchase
                           Price plus any accrued or declared and unpaid dividends. If the assets of the
                           Company are insufficient to permit payment of the full Liquidation Amount to
                           all holders of Series A Preferred, the available assets will be distributed ratably
                           to the holders of the Series A Preferred in proportion to the Liquidation Amount
                           each such holder would otherwise be entitled to receive. After payment in full
                           of the Liquidation Amount to the Series A Preferred holders, the holders of the
                           Series A Preferred will share ratably with the holders of the Common Units on
                           an as-converted basis in the distribution of the remaining assets and funds of
                           the Company.

                           Merger, Reorganization or Sale of the Company: A merger, consolidation or
                           reorganization of the Company in which the holders of the Company’s
                           outstanding voting securities immediately prior to such transaction will hold
                           less than a majority of the voting power of the surviving or acquiring company’s
                           outstanding securities immediately after such transaction, a sale of all or
                           substantially all of the assets of the Company or the exclusive licensing of all
                           or substantially all of the Company’s intellectual property in a single transaction
                           or series of related transactions shall be deemed to be a liquidation of the
                           Company (each, a “Deemed Liquidation Event”), thereby triggering payment
                           of the liquidation preferences described above unless otherwise determined by
                           the holders of a majority of the Series A Preferred. The conversion of Series A
                           Preferred into Common Units shall be permitted at any time up to or
                           simultaneously with the consummation of a Deemed Liquidation Event.

                           For purposes of determining the amount each holder of Series A Preferred
                           Units will be entitled to receive in connection with a Deemed Liquidation
                           Event, if the Series A Preferred Units has not been converted into Common
                           Units, then it will be, upon and after the closing of the Deemed Liquidation
                           Event, treated as either Series A Preferred Units or converted into Common
                           Units so as to result in the greatest payment to the holder.

                           Redemption: Holders of at least a majority of the Series A Preferred may elect
                           to cause the Company to redeem all of the outstanding Series A Preferred either
                           (a) beginning on the fifth anniversary of the closing of the financing in equal
                           annual installments over a three-year period or (b) upon a material default in
                           any of the representations, warranties or covenants of the Company in the
                           Transaction Documents (as defined below), in each case at a redemption price
                           per Unit equal to the greater of (a) the Liquidation Amount or (b) the fair market
                           value (on a going concern basis) of the Series A Preferred. If, on any
                           redemption date, the number of Units of Series A Preferred that may then be
                           legally redeemed by the Company is less than the number of such Units to be
                           redeemed, then the Units to be redeemed that may not be legally redeemed will
                           be redeemed as soon as the Company has legally available funds therefor.




                                              3
 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 207
                                      of 293




                           If the Company fails to pay the full redemption price for the Series A Preferred
                           to be redeemed on a redemption date, then, at the request of the holders of a
                           majority of the Series A Preferred, the number of Managers comprising the
                           Board shall be increased by one. The holders of the Series A Preferred, voting
                           as a separate series, shall have the right to elect such additional Manager, and
                           such Manager shall have a number of votes on all matters to come before the
                           Board equal to the number of votes the other Managers are entitled to cast, plus
                           one.

                           Conversion: Each holder of Series A Preferred will have the right to convert
                           Units of Series A Preferred at any time, at the option of the holder, into
                           Common Units. The number of Common Units into which each Series A
                           Preferred Unit may be converted will be determined by dividing the Original
                           Purchase Price per Unit by the conversion price per Unit. The initial conversion
                           price will be the Original Purchase Price. The conversion price will be subject
                           to adjustment as provided below.

                           Automatic Conversion: The Series A Preferred automatically will be converted
                           into Common Units, at the then applicable conversion rate, upon (a) an
                           underwritten public offering of Common Units at a public offering price per
                           Unit (before deducting underwriting commissions and expenses) of at least
                           three times the Original Purchase Price in which the gross proceeds to the
                           Company are at least $70,000,000 (a “Qualified IPO”), or (b) the election of
                           the holders of a majority of the outstanding Series A Preferred.

                           Anti-dilution Protection: If equity securities are subsequently issued at a price
                           per Unit that is less than the conversion price then in effect, the conversion price
                           of the Series A Preferred will be adjusted using a broad-based weighted average
                           adjustment formula. The conversion price of the Series A Preferred will also
                           be subject to appropriate adjustment in the event that the Company effects a
                           Unit split, Unit combination, Unit dividend or similar event. No adjustment in
                           the conversion price will be made for (a) the issuance of options or Units
                           pursuant to the Equity Plan (b) the issuance of securities upon conversion of
                           any of the Series A Preferred, or as a dividend or distribution on the Series A
                           Preferred; and (c) the issuance of Common Units upon a unit split, unit
                           dividend or any subdivision of Units of Common Units.

                           Protective Provisions; Voting Rights: So long as at least 50% of the Units of
                           Series A Preferred are outstanding, the Company shall not, either directly or by
                           amendment, merger, consolidation or otherwise, without the approval of the
                           holders of a majority of the Series A Preferred, voting as a separate series, do
                           any of the following:

                           (a) liquidate, dissolve or wind-up the affairs of the Company, or effect any
                           Deemed Liquidation Event; (b) liquidate, dissolve or wind-up the affairs of any
                           subsidiary or permit any subsidiary to effect any Deemed Liquidation Event;
                           (c) amend, alter or repeal any provision of the LLC Agreement or otherwise
                           alter the terms of the Series A Preferred in a manner adverse to the Series A
                           Preferred; (d) issue any Series A Preferred, other than pursuant to the financing
                           proposed in this summary of terms, or increase or decrease the authorized
                           number of Units of Series A Preferred; (e) create any new equity security senior
                           to or on parity with the Series A Preferred (f) reclassify any outstanding Units




                                              4
 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 208
                                      of 293




                           of equity security into Units that are senior to or on parity with the Series A
                           Preferred; (g) issue any equity securities (other than options or Units under the
                           Equity Plan) for consideration other than cash; (h) declare or pay any dividend
                           or distribution on any equity securities prior to the Series A Preferred;
                           (i) purchase or redeem any equity securities; (j) permit any subsidiary to
                           declare or pay any dividend or distribution on its equity securities, other than
                           dividends or distributions payable solely to the Company or other wholly
                           owned subsidiaries of the Company; (k) create any new equity incentive plans,
                           or increase the number of Units reserved under the Equity Plan; (l) have any
                           non-wholly owned subsidiaries or spin-out or sell any subsidiary of the
                           Company or any entity created by the Company; (m) make any loan or advance
                           to, or own any Units or other securities of, or guarantee, directly or indirectly,
                           any indebtedness of, any subsidiary or other corporation, partnership, or other
                           entity; (n) make any loan or advance to any person, including any employee or
                           Manager, except advances and similar expenditures in the ordinary course of
                           business or under the terms of the Equity Plan or other equity incentive plan
                           approved by the Board; (o) make any investment inconsistent with any
                           investment policy approved by the Board; (p) make any capital expenditures in
                           excess of $100,000; (e) acquire any business with a value in excess of
                           $100,000; (q) increase or decrease the size of the Board; (r) incur any
                           indebtedness, except for indebtedness not exceeding $100,000 in the aggregate;
                           (s) enter into or be a party to any transaction with any Manager, officer or
                           employee of the Company or any “associate” (as defined in Rule 12b-2
                           promulgated under the Exchange Act) of any such person except transactions
                           made in the ordinary course of business and pursuant to reasonable
                           requirements of the Company’s business and upon fair and reasonable terms
                           that are approved by a majority of the Board; (t) hire, fire or change the
                           compensation of the executive officers, including approving any option grants;
                           (u) change the principal business of the Company, enter new lines of business
                           or exit any current line of business, or permit any subsidiary to take such action;
                           (v) sell, assign, license, pledge or encumber material technology or intellectual
                           property, other than licenses granted in the ordinary course of business, or
                           permit any subsidiary to take such action; or (w) agree to do any of the
                           foregoing.

                           On all other matters to come before the equity holders, the Series A Preferred
                           and the Common Units will vote together, and not as separate classes or series,
                           with each Series A Preferred Unit having the number of votes equal to the
                           number of Common Units then issuable upon conversion of such Unit of
                           Series A Preferred, except that, so long as at least 50% of the Series A Preferred
                           Units are outstanding, the Series A Preferred, as a separate class or series, shall
                           be entitled to elect two members of the Board. The Company’s LLC Agreement
                           will provide that the number of authorized Common Units may be increased or
                           decreased with the approval of the holders of a majority of the Series A
                           Preferred and Common Units, voting together and not as separate classes or
                           series, and without a separate class vote by the Common Units.

                           Distributions: There should be no distribution of dividends to the Series A
                           Preferred Holders in preference to Common Unit Holders.

                           Tax distributions shall be made to all unit holders to the extent they are allocated
                           any taxable income or gain from the Company.




                                              5
 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 209
                                      of 293




 Preemptive Rights:                   The Major Investors shall have the preemptive right to purchase a pro-rata
                                      portion (with a right of oversubscription if any Investor elects not to purchase
                                      its full pro-rata portion) of any equity securities offered by the Company in the
                                      future on the same terms and conditions as the Company proposes to offer such
                                      securities to other parties. A Major Investor’s pro-rata portion will be based on
                                      its percentage equity ownership in the Company (assuming the conversion of
                                      all outstanding Series A Preferred into Common Units and the exercise of all
                                      options outstanding under the Equity Plan. An Investor will have 15 business
                                      days in which to exercise this preemptive right. Notwithstanding the provisions
                                      set forth above, no preemptive right shall apply to securities issued in
                                      transactions described in the last sentence of the “Anti-dilution Protection”
                                      section of this term sheet. A Major Investor (as defined below) may assign its
                                      rights to purchase Units to its affiliated funds, including funds that are not
                                      current equity holders of the Company.

 Registration Rights:                 Investors shall be entitled to customary registration rights, including two
                                      demand registrations of their Common Units held at the Company’s expense,
                                      unlimited piggyback rights on all public offerings of the Company’s Units, and
                                      the right to require that the Company file an unlimited number of registration
                                      statements on Form S-3 or other registration short forms at the expense of the
                                      Investors if such forms are available. Other than piggyback rights that are
                                      subordinated to the foregoing registration rights, no future registration rights
                                      may be granted without the consent of the holders of at least a majority of the
                                      Series A Preferred.

 Information Rights:                  The Company will deliver to each holders of Units of Series A Preferred or
                                      Common Units issued upon conversion of the Series A Preferred and all other
                                      Common Unit Holders, (a) audited annual financial statements within 90 days
                                      after the end of each fiscal year, (b) unaudited quarterly financial statements
                                      within 45 days after the end of each fiscal quarter, (c) unaudited monthly
                                      financial statements within 30 days after the end of each month, (d) an annual
                                      budget as approved by the Board at least 45 days prior to the beginning of each
                                      fiscal year and (e) an up-to-date capitalization table of the Company, certified
                                      by the principal financial or accounting officer of the Company, within 30 days
                                      after the end of each quarter.

                                      In addition, each Major Investor (any owner of at least 300,000 Common or
                                      Preferred Units will have inspection and visitation rights. These provisions will
                                      terminate upon a Qualified IPO.

 Right of First Refusal and Co-Sale   No holder of Common Units may sell or transfer any Units (other than to
 Applicable to Common Units:          immediate family members or in trust for the benefit of such holder or such
                                      holder’s immediate family members) without offering such Units on a pro-rata
                                      basis, first, to the Company, and, then, to the holders of Series A Preferred
                                      Units (with a right of over-subscription for Units not purchased by other
                                      holders) at the same price and on the same terms as those received in a bona
                                      fide third-party offer. Holders of Series A Preferred Units who decline to
                                      purchase such Units shall be entitled to sell into such offer on a pro-rata basis
                                      with the selling holder of Common Units. These rights will terminate upon a
                                      Qualified IPO or a sale of the Company.




                                                        6
 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 210
                                      of 293




 Drag-Along Applicable to Common      The holders of Common Units shall be required to enter into an agreement with
 Units:                               the Investors providing that such holders will vote their Units in favor of and
                                      participate in a Deemed Liquidation Event or any other transaction in which
                                      50% or more of the voting power of the Company will be transferred, in each
                                      case, that is approved by the Board, and the holders of a majority of the Series A
                                      Preferred. These obligations will terminate upon a Qualified IPO.

 Board of Managers:                   The Board will consist of one nominees of the holders of Common Units, who
                                      shall be the person who is appointed as CEO by the Board, two nominees of the
                                      holders of Series A Preferred Units (each, an “Ara Manager”), both of whom
                                      will be designated by Ara so long as it holds any Series A Preferred Units.
                                      Each committee of the Board shall include the Ara Managers. Meetings of the
                                      Board will be held monthly. Managers will be indemnified by the Company to
                                      the fullest extent allowed by law. The Company will enter into an
                                      indemnification agreement with each Manager at the Closing in a form
                                      satisfactory to the Investors. The indemnification agreement with respect to the
                                      Ara Manager will also cover Ara and its affiliates. The Company will
                                      reimburse Ara for the Ara Manager’s travel expenses associated with Board
                                      meetings. If the Company merges with another entity and is not the surviving
                                      entity, or transfers all or substantially all of its assets, proper provisions shall
                                      be made so that each successor of the Company assumes the Company’s
                                      obligations with respect to indemnification of Managers.

 Terms of the Unit Purchase           The purchase of the Series A Preferred will be made pursuant to a Unit
 Agreement:                           Purchase Agreement, Amended and Restated LLC Agreement and related
                                      documents (the “Transaction Documents”) drafted by counsel to Ara and
                                      acceptable to the Company, which shall contain, among other things,
                                      appropriate representations and warranties of the Company, investor
                                      indemnification, covenants of the Company reflecting the provisions set forth
                                      herein, other provisions customary for such agreements and appropriate
                                      conditions of closing, which will include, among other things (some of which
                                      are described below), qualification of the Units under applicable Blue Sky
                                      Laws, the execution of an Amended and Restated LLC Agreement establishing
                                      the rights and preferences of the Series A Preferred and an opinion of counsel
                                      of the Company. The Transaction Documents will be governed by Texas law
                                      and be subject to the exclusive jurisdiction of Texas courts.

 Proprietary Information Agreements   Prior to closing, the Company will have entered into Proprietary Information
                                      Agreements with all employees. The Proprietary Information Agreements will
                                      contain provisions satisfactory to Ara with respect to confidentiality and
                                      corporate ownership of inventions and innovations during employment, and
                                      covenants with respect to non-competition and non-solicitation of employees
                                      and customers during and after employment for one year. Thereafter, each new
                                      employee and officer of the Company will enter into a similar agreement.

 Insurance:                           The Company will maintain casualty and liability insurance with coverage and
                                      in amounts as set forth in the LLC Agreement, unless otherwise determined by
                                      the unanimous vote of the Board. Ara will be named as an additional insured
                                      and loss payee on such insurance policies, with appropriate notice and
                                      cancellation provisions. The Company will also maintain D&O insurance with
                                      coverage and in amounts, including non-rescindable Side A coverage,
                                      satisfactory to the Board.




                                                         7
 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 211
                                      of 293




 Conditions Precedent:      The closing of the financing will be subject to the following conditions: (i)
                            qualification in any state(s) in which the Company is required to be qualified to
                            conduct business; (ii) the business, assets, financial condition, operations,
                            results of operations and prospects of the Company are substantially as have
                            been represented to Ara and no change shall have occurred that, in Ara’s sole
                            judgment, is or may be materially adverse to the Company; (iii) the negotiation
                            and execution of definitive Transaction Documents setting forth representations
                            and warranties of the Company, covenants and other provisions consistent with
                            this summary of terms and customary in transactions of this nature; (iv) the
                            completion of due diligence satisfactory to Ara in its sole discretion; (v) the
                            approval of this investment by the Investment Committee of Ara; (vi) the
                            agreement by Ara and the holders of Common Units on a2019 - 2020 business
                            plan including financial plan, marketing and sales strategy, and management
                            recruiting plan; and (vii) the approval of the financing by the current Board and
                            the requisite equity holders of the Company.

                                II.       BINDING PROVISIONS

 Non-Solicitation:         The Company agrees to work in good faith expeditiously toward a closing. From
                           the date of acceptance of this summary of terms until the earliest of (a) the
                           consummation of the financing, (b) the agreement of Ara and the Company to
                           terminate negotiations or (c) the expiration of 60 days from the date of
                           acceptance of this summary of terms by the Company (the “Exclusivity Period”),
                           the Company will not directly or indirectly solicit, initiate or participate in any
                           discussions or negotiations with, or encourage or respond to any inquires or
                           proposals by, any person or group other than Investors concerning any financing
                           or the acquisition, sale, lease, license or other disposition of the Company or its
                           subsidiaries or any material part of the equity or assets of the Company or its
                           subsidiaries.

                           The Company will promptly notify Ara if any person (a) seeks to initiate any
                           discussions or negotiations not contemplated in the immediately preceding
                           paragraph, (b) makes an inquiry or proposal, or (c) requests any information with
                           respect to any proposed financing or the acquisition, sale, lease, license or other
                           disposition of the Company or its subsidiaries or any material part of the equity
                           of the Company or any of its subsidiaries, and the Company will disclose to Ara
                           the terms of any proposal that it may receive in respect of any such proposed
                           financing.

 Expenses:                 The Company and the Investors will each bear their own legal and other
                           expenses with respect to the financing, except that the Company will pay at the
                           closing of the financing the reasonable fees and expenses Vinson & Elkins
                           L.L.P., counsel to Ara.

 Confidentiality:           The Company shall keep the terms and conditions of this summary of terms,
                            including its existence, confidential and shall not disclose the terms and
                            conditions of this summary of terms, including its existence, to any third party
                            without the consent of Ara, except that the Company may disclose the terms
                            and conditions described in this summary of terms to its officers, Managers,
                            attorneys and other advisers, provided, that such persons agree to the
                            confidentiality restrictions contained herein. If the Company determines that
                            it is required by law to disclose information regarding this summary of terms,
                            it shall, a reasonable time before making any such disclosure or filing, consult



                                               8
 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 212
                                      of 293




                                with Ara regarding such disclosure or filing and seek confidential treatment for
                                such portions of the disclosure or filing as may be requested by Ara.

 Right to Conduct Activities:   The Company hereby acknowledges that Ara is a venturing entity in the energy
                                sector, and as such invests in numerous portfolio companies, and conducts
                                substantial business in the energy industry, some of which may be competitive
                                with the Company’s business. Ara shall not be liable to the Company for any
                                claim arising solely out of, or based upon, (i) the investment by Ara in any
                                entity competitive to the Company, or (ii) actions taken by Ara, any partner,
                                officer or other representative of Ara (other than a representative of Ara who
                                is a member of the Board) to assist any such competitive company, whether or
                                no such action was taken as a board member of such competitive company, or
                                otherwise, and whether or not such action has a detrimental effect on the
                                Company.

 Governing Law:                 This summary of terms shall be governed by the laws of the State of Texas,
                                and the parties hereto irrevocably submit to the state or federal courts having
                                appropriate jurisdiction situated in the State of Texas, for the resolution of any
                                dispute arising out of or in connection with this Memorandum of Terms.




                                                  9
 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 213
                                      of 293




          This summary of terms shall expire unless signed and accepted by the Company and returned to Ara not later
 than 5:00 p.m., Central Time, on November 22, 2019.

                                                      ARA PARTNERS, LLC
                                                      By: Ara Partners Group, LLC, its sole member and
                                                      manager



 Date:   November 22, 2019                            By:
                                                      Name:     Cory Steffek
                                                      Title:    Managing Director


                                                      EARTH ENERGY REWNEWABLES, LLC



 Date:   November 22, 2019                            By:
                                                      Name:     John Wooley
                                                      Title:    CEO




                                              SIGNATURE PAGE TO
                                              SUMMARY OF TERMS
                                      SERIES A PREFERRED UNIT FINANCING

 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 214
                                      of 293


                                    EXHIBIT A

                      PRE-INVESTMENT AND POST-INVESTMENT

                             CAPITALIZATION TABLES

                                   [See Attached]




 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 215
                                      of 293




                    EXHIBIT F




 4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 216
                                            of 293
                                                                                              Execution Version



                                    EARTH ENERGY RENEWABLES LLC

                                         MANAGER’S CERTIFICATE

                                                  January 14, 2020

                       Reference is made to that certain Note Purchase Agreement dated as of the date
        hereof (the “NPA”) between Earth Energy Renewables LLC (the “Company”) and Ara EER
        Holdings, LLC (the “Purchaser”). Capitalized definitional terms used herein but not otherwise
        defined herein shall have the meanings provided in the NPA. The undersigned hereby certifies
        that the undersigned is the duly elected, qualified and acting Manager of the Company and that,
        as such, the undersigned is familiar with the facts herein certified and is duly authorized to certify
        the same and to execute and deliver this Certificate on behalf of the Company. The undersigned
        hereby further certifies in the undersigned’s capacity as Manager of the Company as follows as of
        the date hereof:

                 1.    Attached hereto as Exhibit A is a true, correct and complete copy of resolutions
        duly adopted by the member(s) of the Company. Such resolutions have not been amended,
        modified or revoked, and such resolutions have been in full force and effect continuously from
        the date of their adoption through and including the date hereof. Such resolutions are the only
        entity proceedings of the Company now in force relating to or affecting the matters referred to
        therein.

                2.      Attached hereto as Exhibit B is a true, correct and complete copy of the
        Certificate of Formation of the Company and all amendments thereto as in effect on and as of the
        date hereof. No other amendment or document relating to or affecting the same has been filed
        with the applicable governmental authority in the Company’s jurisdiction of formation, and no
        action has been taken by the Company or its officers in contemplation of any such filing. Such
        documents are in full force and effect on and as of the date hereof.

                 3.     Attached hereto as Exhibit C is a true, correct and complete copy of the limited
        liability company agreement of the Company as in full force and effect on the date of the
        resolutions referred to in paragraph 1 above and at all times since such date. No amendment or
        other document relating to or affecting the same has been authorized by the Company or its
        members, managers or officers, and no action has been taken by the Company or its members,
        managers or officers in contemplation of any such amendment or document.

                4.     Each person named on Exhibit D is the duly elected, qualified and acting
        incumbent of the office set forth opposite his or her name of the Company, and the signature at
        the right of such office is the genuine signature of such individual, and each such individual is
        duly authorized to execute and deliver on behalf of the Company each of the Loan Documents to
        which the Company is a party and any certificate or other document to be delivered by the
        Company pursuant to the Loan Documents to which it is a party.

                 5.      Attached hereto as Exhibit E is a certificate from the appropriate governmental
        official as to the continued existence and good standing of the Company in the State of Texas.



4851-9795-4993
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 217
                                            of 293



                        IN WITNESS WHEREOF, the undersigned has executed this certificate as of
        the date first written above.

                                                   By:
                                                   Name: John C. Wooley
                                                   Title: Manager




                                                                                    Secretary’s Certificate
                                                                          (Earth Energy Renewables LLC)
4851-9795-4993
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 218
                                            of 293



                                         EXHIBIT A

                                       RESOLUTIONS



                                        [See attached]




4851-9795-4993
         4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 219
                                      of 293



                      MANAGERS CERTIFICATE OF RESOLUTION


 The undersigned, being a Manager of Earth Energy Renewables LLC (Company) hereby certifies
 that members owning more than 66.667% of the ownership units of the Company have approved
 the following:


 RESOLVED, that the Managers of the Company be, and hereby are, authorized to enter into a
 borrowing transaction with Ara EER Holdings, LLC in the original principal amount of
 $440,000.00 and upon such terms as the Managers in the Managers’ discretion may determine and
 are further authorized to execute such documents and take whatever other actions that may be
 necessary to close the transaction.


 __________________________
 Jeffrey J. Wooley Manager




 4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 220
                                            of 293



                                         EXHIBIT B

                               CERTIFICATE OF FORMATION



                                        [See attached]




4851-9795-4993
         4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 221
                                      of 293




 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 222
                                      of 293




 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 223
                                      of 293




 4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 224
                                            of 293



                                         EXHIBIT C

                            LIMITED LIABILITY COMPANY AGREEMENT



                                        [See attached]




4851-9795-4993
         4835-6049-7362.1
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 1
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 225
                                                  of 293




                                                                                                                              4
                                                                                                                             19
                 2-2-17                                                                        Updated for Closing 6-22-17




                                                                                                                             9.
                                                                                                                        12
                                                                                                                     3.
                                        THIRD AMENDED COMPANY AGREEMENT OF




                                                                                                                 11
                                              EE-TERRABON BIOFUELS, LLC,
                                              a Texas Limited Liability Company




                                                                                                              8.
                                                                                                         -3
                        This Third Amended Company Agreement (as may be amended, the "Agreement") ofEE-
                Terrabon Biofuels LLC is made and entered into effective as of the             31st      day of




                                                                                                   PM
                         July          , 2017 (the "Effective Date"), by and among the undersigned as listed on
                Exhibit A as the members (collectively, the "Members" and individually, a "Member"). When
                fully executed, this Agreement shall be substituted for and replace the Second Amended Company




                                                                                                5
                                                                                              :3
                Agreement executed November 14, 2016.




                                                                                          24
                                                        ARTICLE I




                                                                                       4:
                                                      DEFINITIONS
                      1.01 Definitions. As used in this Agreement, the following terms have the following




                                                                                  20
                meanings:




                                                                              20
                                  "Affiliate" means, with reference to any person, any other person controlling,

                                                                           0/
                          controlled by or under direct or indirect common control with such person.
                                                                        /1
                                                                    -1
                                  "Agreement" means this Third Amended Company Agreement, as amended from
                          time to time.
                                                               LP



                               "Assignee" means a person who receives a Transfer of all or any Units of a
                                                           rL




                          Member, but who has not been admitted to the Company as a Member.
                                                       ne




                                  "Bankrupt Member" means (except to the extent a Simple Majority consents
                                                    rd




                          otherwise) any Member (a) that (i) makes an assignment for the benefit of creditors; (ii)
                                                La




                          files a voluntary bankruptcy petition; (iii) becomes the subject of an order for relief or is
                          declared insolvent in any federal or state bankruptcy or insolvency proceedings; (iv) files
                                             &




                          a petition or answer seeking for the Member a reorganization, arrangement, composition,
                          readjustment, liquidation, dissolution, termination, or similar relief under any law; (v) files
                                         y
                                      ole




                          an answer or other pleading admitting or failing to contest the material allegations of a
                          petition filed against the Member in a Proceeding of the type described in sub-clauses (i)
                                 -F




                          through (iv) of this clause (a); or (vi) seeks, consents to, or acquiesces in the appointment
                          of a trustee, receiver, or liquidator of the Member's or of all or any substantial part of the
                             rn




                          Member's properties; or (b) against which a Proceeding seeking reorganization,
                          arrangement, composition, readjustment, liquidation, dissolution, or similar relief under
                      bu




                          any law has been commenced and one hundred twenty (120) days have expired without
                    Os




                          dismissal thereof or with respect to which, without the Member's consent or acquiescence,
                          a trustee, receiver, or liquidator of the Member or of all or any substantial part of the
                 e




                          Member's properties has been appointed and ninety (90) days have expired without the
            ny




                          appointment's having been vacated or stayed, or ninety (90) days have expired after the
                          date of expiration of a stay, if the appointment has not previously been vacated.
          an
      -D
   R
EE




              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 2
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 226
                                                  of 293




                                                                                                                            4
                                                                                                                           19
                 2-2-17                                                                      Updated for Closing 6-22-17




                                                                                                                           9.
                                                                                                                      12
                                 "Business Day" means any day other than a Saturday, a Sunday, or a holiday on
                          which national banking associations in the State of Texas are closed.




                                                                                                                   3.
                                                                                                               11
                                 "Summary Business Plan and Budget" means the summary plan and budget for




                                                                                                            8.
                          operating the Company during the 2-year period immediately following the Effective Date
                          copy of which is attached hereto as Exhibit "B."




                                                                                                       -3
                                 "Capital Account" means a capital account maintained for a Member as provided




                                                                                                 PM
                          by Treasury Regulation 1.704-l(b)(2)(iv) of the Regulations of the Internal Revenue
                          Service.




                                                                                              5
                                                                                           :3
                                  "Capital Contribution" means the amount of money and the Net Value of property




                                                                                        24
                          other than money contributed to the Company by a Member.




                                                                                     4:
                                  "Capital Commitment" of a Member represents the aggregate amount of capital




                                                                                20
                          that such Member has agreed to contribute to the Company.




                                                                            20
                                 "Certificate of Formation" means the initial, amended, and restated certificate of


                                                                          0/
                          formation of the Company.
                                                                       /1
                                                                   -1
                                 "Units" means those Units of membership interest in the Company.
                                                              LP


                                "Company" means EE-Terrabon Biofuels, LLC, a Texas limited liability
                          company.
                                                          rL




                                  "Convertible Securities" means any obligations, evidences ofindebtedness or other
                                                      ne




                          securities or interests (other than Options) directly or indirectly convertible or
                                                   rd




                          exchangeable into Units or other Equity Securities in the Company.
                                               La




                                  "Default Interest Rate" means a rate per annum equal to the lesser of (a) ten
                          percent (10%) plus the prime rate published in The Wall Street Journal on the day the rate
                                            &




                          is determined (or the most recent day on which The Wall Street Journal was published if
                                        y




                          the paper is not published on the day the rate is determined), or, (b) the maximum rate
                                     ole




                          permitted by applicable law.
                                 -F




                                  "Equity Security" means (i) Units or other equity interests in the Company
                             rn




                          (including other classes or groups thereof having such relative rights, powers and duties as
                          may from time to time be established by the Company in accordance with this Agreement,
                      bu




                          including rights, powers and/or duties junior, pari passu or senior to existing classes and
                    Os




                          groups of Units and other equity interests of the Company), (ii) stock appreciation rights,
                          phantom stock rights or other rights with equity features, (iii) Options or warrants to
                 e




                          acquire Units or other equity interests in the Company, and (d) Convertible Securities.
            ny




                                  "Former Member" means any person who had executed this Agreement, as of the
          an




                          date of this Agreement as a Member, or hereafter admitted to the Company as a Member,
      -D




                          as provided in the Agreement, but who is no longer a Member of the Company; however,
   R
EE




                                                                   2


              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 3
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 227
                                                  of 293




                                                                                                                           4
                                                                                                                         19
                 2-2-17                                                                        Updated for Closing 6-22-17




                                                                                                                      9.
                                                                                                                    12
                          this term does not include a person who ceases to be a Member as a result of bankruptcy,
                          default or expulsion.




                                                                                                                 3.
                                                                                                               11
                                   "Fundamental Business Transaction" has that meaning assigned to it by the




                                                                                                            8.
                          definitions in the TBOC, as may be amended from time to time, and includes (a) a merger,
                          (b) an interest exchange, (c) a conversion, or (d) a sale of all or substantially all of an




                                                                                                          -3
                          entity's assets (with or without good will), other than in the usual and regular course of the
                          Company's business including, but not limited to, either (i) the sale, lease, transfer,




                                                                                                    PM
                          conveyance or other disposition, in one or a series of related transactions, of all or
                          substantially all of the business or assets of the Company or (ii) a transaction or series of




                                                                                              5
                          transactions (including by way of merger, consolidation, recapitalization, reorganization or




                                                                                            :3
                          transfer or issuance of stock, and including but not limited to via an initial public offering),




                                                                                          24
                          the result of which is that the Members immediately prior to such transaction (or their
                          affiliates or ancestors, descendants, siblings or spouses or trusts for the benefit of any of




                                                                                       4:
                          such members and/or any of the foregoing) are, after giving effect to such transaction, no




                                                                                  20
                          longer, in the aggregate, the "beneficial owners" (as such term is defined in Rule 13d 3 and
                          Rule 13d 5 promulgated under the Securities Exchange Act of 1934, as amended), directly




                                                                              20
                          or indirectly through one or more intermediaries, of more than fifty percent (50%) of the


                                                                           0/
                          voting power of the units or other voting securities of the surviving entity of such
                          transaction.                                   /1
                                                                    -1
                                  "General Interest Rate" means a rate per annum equal to the lesser of (a) the prime
                          rate published in The Wall Street Journal on the day the rate is determined (or the most
                                                               LP


                          recent day on which The Wall Street Journal was published if the paper is not published
                                                           rL




                          on the day the rate is determined), or, (b) the maximum rate permitted by applicable law.
                                                       ne




                                   "Indebtedness" means at a particular time, without duplication, (i) any indebtedness
                          for borrowed money or issued in substitution for or exchange of indebtedness for borrowed
                                                    rd




                          money, (ii) any indebtedness evidenced by any note, bond, debenture or other debt security,
                                                La




                          (iii) any indebtedness for the deferred purchase price of property or services with respect
                          to which a Person is liable, contingently or otherwise, as obligor or otherwise (other than
                                          y&




                          retainages, trade payables and other current liabilities incurred in the ordinary course of
                          business), (iv) any commitment by which a Person assures a creditor against loss (including
                                     ole




                          contingent reimbursement obligations with respect to letters of credit) and (v) any
                          guarantee of any of the foregoing obligations owed by another Person (other than a wholly-
                                 -F




                          owned subsidiary of the Company).
                             rn




                                 "Internal Revenue Code" means the Internal Revenue Code of 1986, as amended,
                          bu




                          and any successor statute, as amended from time to time.
                    Os




                                 "Key Holder" shall mean any Member (and not a transferee or other Assignee)
                          holding Units in excess of 500,000 Units.
                e
             ny




                               "Manager" means any person named in the Certificate of Formation as an initial
        an




                          Manager of the Company and any person hereafter elected as a Manager of the Company
      -D
   R
EE




                                                                     3

              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 4
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 228
                                                  of 293




                                                                                                                         4
                                                                                                                       19
                 2-2-17                                                                       Updated for Closing 6-22-17




                                                                                                                    9.
                                                                                                                  12
                          as provided in this Agreement, but does not include any person who has ceased to be a
                          Manager of the Company.




                                                                                                               3.
                                                                                                             11
                                  "Member" means any person executing this Agreement as of the date of this




                                                                                                          8.
                          Agreement as a Member or hereafter admitted to the Company as a Member as provided
                          in this Agreement, but does not include any person who has ceased to be a Member of the




                                                                                                        -3
                          Company.




                                                                                                  PM
                                 "Member Loan" means the loan by a Member of funds to the Company.




                                                                                            5
                                 "Net Value" means, in connection with a Capital Contribution of property, the




                                                                                          :3
                          value of the asset less any Indebtedness to which the asset is subject when contributed.




                                                                                        24
                                 "Option" means any warrant, option or other right to subscribe for or purchase or




                                                                                     4:
                          acquire Units or other Equity Securities in the Company.




                                                                                 20
                                 "Person" means any business entity, trust, estate, executor, administrator, or




                                                                             20
                          individual.


                                                                          0/
                                                                        /1
                                 "Proceeding" means any threatened, pending or completed action, suit or
                          proceeding, whether civil, criminal, administrative, arbitrative or investigative.
                                                                   -1

                               "Substituted Member" means a Person approved to become a Member of the
                                                              LP


                          Company in accordance with all of the requirements of Section 13.04 hereof.
                                                          rL




                                 "Simple Majority" means greater than one-half (I /2) of the Units.
                                                      ne




                                 "Super Majority" means greater than two-thirds (2/3) of the Units.
                                                   rd
                                               La




                                   "TBOC" means the Texas Business Organizations Code, including any successor
                          statute, as amended from time to time.
                                          y&




                                 "Transfer" means any sale, transfer, encumbrance, gift, donation, assignment,
                                     ole




                          pledge, hypothecation, or other form of transfer of any Units, whether voluntary or
                          involuntary, whether attempted or completed, and whether during the transferor's lifetime
                                 -F




                          or upon or after the transferor's death, including by operation of law, court order, judicial
                          process, foreclosure, levy or attachment.
                             rn
                          bu




                                 Other terms defined herein have the meaning so given them.
                    Os




                                                            ARTICLE II
                                                          ORGANIZATION
                e
             ny




                        2.01 Formation. The Company has been organized as a Texas limited liability company
        an




                by filing a Certificate of Formation with the Secretary of State of Texas, which may be amended
                or restated from time to time.
      -D
   R
EE




                                                                    4


              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 5
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 229
                                                  of 293




                                                                                                                      4
                                                                                                                    19
                 2-2-17                                                                    Updated for Closing 6-22-17




                                                                                                                 9.
                                                                                                               12
                        2.02 Name. The name of the Company is "EE-Terrabon Bio fuels, LLC" and all Company




                                                                                                            3.
                 business must be conducted in that name or such other names that comply with applicable law as




                                                                                                          11
                 the Managers may select from time to time.




                                                                                                       8.
                         2.03 Registered Office and Registered Agent. The registered office of the Company




                                                                                                     -3
                 required by the TBOC to be maintained in the State of Texas shall be the office of the initial
                 registered agent named in the Certificate of Fonnation or such other office (which need not be a




                                                                                               PM
                 place of business of the Company) as the Managers may designate from time to time in the manner
                 provided by Jaw. The registered agent of the Company in the State of Texas shall be the initial




                                                                                          5
                 registered agent named in the Certificate of Fonnation or such other person or persons as the




                                                                                        :3
                 Managers may designate from time to time in the manner provided by law.




                                                                                      24
                        2.04 Principal Office and Other Offices. The principal office of the Company in the




                                                                                   4:
                 United States shall be at such place as the Managers may designate from time to time, which need




                                                                              20
                 not be in the State of Texas. The Company may have such other offices as the Managers may
                 designate from time to time.




                                                                          20
                                                                        0/
                        2.05 Purposes. The primary purposes of the Company shall be any lawful purpose which
                 may be undertaken by the company in accordance with the applicable provisions of the Texas
                                                                      /1
                 Business Organizations Code.
                                                                 -1

                         2.06 Powers. The Company shall, subject at all times to the tenns of this Agreement, have
                                                            LP


                 all powers necessary, suitable or convenient for the accomplishment of the purposes of the
                 Company, including without limitation (a) to make and perform all contracts; (b) to borrow or lend
                                                        rL




                 money and secure payment thereof; (c) to engage in all activities and transactions; and (d) to have
                                                    ne




                 all powers available to a limited liability company under (i) the TBOC, (ii) any other Jaws in the
                 State of Texas, and (iii) the laws of any other jurisdiction where the Company conducts business.
                                                 rd
                                             La




                        2.07 Foreign Qualification. Prior to the Company's conducting business in any
                jurisdiction other than Texas, the Managers shall cause the Company to comply, to the extent
                                        y&




                procedures are available and those matters are reasonably within the control of the Managers, with
                all requirements necessary to qualify the Company as a foreign limited liability company in that
                                   ole




                jurisdiction. At the request of the Managers, each Member shall immediately execute,
                acknowledge, swear to, and deliver all certificates and other instruments conforming with this
                                 -F




                Agreement that are necessary or appropriate to qualify, continue, and terminate the Company as a
                foreign limited liability company in all such jurisdictions in which the Company may conduct
                            rn




                business.
                          bu




                       2.08 Term. The Company will commence as provided in the Certificate of Formation for
                    Os




                the Company filed with the Secretary of the State of Texas, and will continue until the Company
                terminates under the terms of this Agreement.
                e
             ny




                       2.09 Mergers and Exchanges. The Company may be a party to a merger, an exchange,
        an




                or acquisition under the TBOC, subject to the requirements of this Agreement.
      -D
   R
EE




                                                                  5

              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 6
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 230
                                                  of 293




                                                                                                                          4
                                                                                                                        19
                 2-2-17                                                                        Updated for Closing 6-22-17




                                                                                                                     9.
                                                                                                                   12
                         2.10 No State-Law Partnership. The Members intend that the Company not be a
                 partnership, a limited partnership, or a joint venture, and that no Member or Manager be a partner




                                                                                                                3.
                 or joint venturer of any other Member or Manager, for any purposes other than federal and state




                                                                                                              11
                 tax purposes, and this Agreement may not be construed to suggest othetwise.




                                                                                                           8.
                        2.11 Summary Business Plan and Budget. The Company has adopted a Summary




                                                                                                         -3
                 Business Plan and Budget and each Member hereby acknowledges that a Material Change to the
                 same is controlled by this Agreement.




                                                                                                   PM
                                                            ARTICLE III




                                                                                             5
                                                           MEMBERSHIP




                                                                                           :3
                                                                                         24
                         3.01 Initial Members, Capital Commitments, and Units. The membership interests in
                the Company shall be represented by Units, which shall have the rights, preferences, powers,




                                                                                      4:
                qualifications, limitations and restrictions set forth in this Agreement and, subject to the restrictions




                                                                                 20
                set forth in Article VI and elsewhere in this Agreement. The persons listed on Exhibit A have each
                been admitted to the Company as a Member, effective as of or prior to the Effective Date of this




                                                                             20
                Agreement. Set forth opposite the name of each Member listed on Exhibit A is such Member's


                                                                          0/
                Capital Contribution and/or outstanding Capital Commitment, as well as the number of Units, held
                by such Member. Exhibit A may be amended from time to time to reflect changes in or additions
                                                                       /1
                to the membership of the Company in accordance with the requirements of this Agreement. Any
                                                                   -1
                such amended Exhibit A shall (a) supersede all prior Exhibit A's, (b) become part of this
                Agreement, and (c) be kept on file at the principal office of the Company. Each Member represents
                                                             LP


                that the Member has acquired and/or is acquiring such Member's Units of the Company for the
                account of such Member and not with a view to distribution thereof within the meaning of the
                                                         rL




                Securities Act of 1933, as amended, or any state securities laws. No Member will transfer any
                                                     ne




                Units or any interest therein in contravention of that act or any applicable state or federal securities
                laws.
                                                  rd
                                              La




                        3.02 Additional Members. Additional persons may be admitted to the Company as
                Additional Members only on such terms and conditions as shall be determined and consented to
                                        y&




                in writing by those Members holding a Simple Majority of the Units. The terms of admission or
                issuance must specify the Units and the Capital Commitments applicable thereto. The terms of
                                   ole




                admission or issuance may also provide for the creation of different classes or groups of Members
                having different rights, powers, and duties, if and to the extent consented to in writing by those
                                 -F




                Members holding a Simple Majority of the Units.
                            rn




                        3.03 Member Rights Specified in Agreement. Except as othetwise specifically provided
                          bu




                in this Agreement, no Member shall have the right (a) to sell, transfer or assign its interest in the
                Company; (b) to require partition of the property of the Company; (c) to compel the sale of
                    Os




                Company assets; or (d) to cause the winding up of the Company.
                e




                       3.04 No Authority. Except as otherwise specifically provided in this Agreement, no
             ny




                Member (other than a Manager or an officer) has the authority or power to (a) transact business in
                the name of or on behalf of the Company, (b) bind or obligate the Company, or (c) incur any
        an




                expenditures on behalf of the Company.
      -D
   R




                                                                   6
EE




              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 7
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 231
                                                  of 293




                                                                                                                          4
                                                                                                                         19
                 2-2-17                                                                    Updated for Closing 6-22-17




                                                                                                                         9.
                                                                                                                    12
                         3.05 Liability to Third Parties. No Member or Manager shall be liable for the debts,
                 obligations or liabilities of the Company, including under a judgment decree or ord~r of a court.




                                                                                                                 3.
                                                                                                             11
                         3.06 No Right to Withdraw. No Member is entitled to withdraw from the Company prior




                                                                                                          8.
                 to the Company's dissolution pursuant to Article XVI of this Agreement. Without limiting the
                 generality of the foregoing, prior to the Company's dissolution pursuant to Article XVI of this




                                                                                                     -3
                 Agreement, no Member shall be entitled to: (i) withdraw any part of the amounts in its Capital
                 Account from the Company; (ii) demand a return of the amounts in its Capital Account; or (iii)




                                                                                               PM
                 receive property other than cash in return for the amounts in its Capital Account.




                                                                                            5
                                                       ARTICLE IV




                                                                                         :3
                                                 CAPITAL CONTRIBUTIONS




                                                                                     24
                        4.01 Initial Contributions. Prior to or contemporaneously with the execution of this




                                                                                  4:
                 Agreement, each Member has made the Capital Contributions set forth such Member's name on




                                                                              20
                 Exhibit A to this Agreement.




                                                                          20
                       4.02 No Further Contributions. No Member shall be required to make any additional


                                                                       0/
                Capital Contributions other than those specifically described by this Agreement (to restore a
                negative Capital Account balance or otherwise), unless agreed to in writing by the contributing
                                                                     /1
                Member or required by the TBOC.
                                                                -1

                       4.03 Return of Contributions. No Member is entitled to the return of any part of its
                                                           LP


                Capital Contributions or to be paid interest in respect of either its Capital Account or its Capital
                Contributions. An unrepaid Capital Contribution is not a liability of the Company or of any
                                                       rL




                Member.
                                                    ne




                        4.04 Members Loans. Member Loans shall not be considered Capital Contributions and
                                                 rd




                if any Member shall make a Member Loan pursuant to this Agreement, the making of such loan
                                             La




                shall not result in any increase in the amount of the Capital Account of such Member. The amount
                of any Member Loan shall be a debt of the Company to the Member making such Member Loan
                                          &




                and shall be payable or collectible in accordance with such commercially reasonable terms and
                                      y




                conditions as agreed to by the Member making the Member Loan and the Company. Any Member
                                   ole




                Loan bears interest at the General Interest Rate from the date of the advance until the date of
                payment.
                                 -F




                     4.05 Capital Accounts. A Capital Account shall be established and maintained for each
                            rn




                Member. The Capital Account of each Member:
                      bu




                                  (a) shall consist of (i) the amount of money contributed by that Member to the
                    Os




                Company, and (ii) the fair market value of property contributed by that Member to the Company
                (net of liabilities secured by the contributed property that the Company is considered to assume or
                 e




                take subject to Section 752 of the Internal Revenue Code);
            ny
          an




                               (b) shall be increased by allocations to that Member of Company income and gain
                (or items thereof), including income and gain exempt from tax and income and gain described in
      -D
   R




                                                                 7
EE




              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 8
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 232
                                                  of 293




                                                                                                                          4
                                                                                                                        19
                 2-2-17                                                                        Updated for Closing 6-22-17




                                                                                                                     9.
                                                                                                                   12
                 Treasury Regulation§ l.704-l(b)(2)(iv)(g), but excluding income and gain described in Treasury
                 Regulation§ l.704-l(b)(4)(i); and




                                                                                                                3.
                                                                                                              11
                                  (c) shall be decreased by (i) the amount of money distributed to that Member by




                                                                                                           8.
                 the Company, (ii) the fair market value of property distributed to that Member by the Company
                 (net of liabilities secured by the distributed property that the Member is considered to assume or




                                                                                                         -3
                 take subject to under section 752 of the Internal Revenue Code), (iii) allocations to that Member
                 of expenditures of the Company described in Section 705(a)(2)(B) of the Internal Revenue Code,




                                                                                                   PM
                 and (iv) allocations of Company loss and deduction (or items thereof), including loss and deduction
                 described in Treasury Regulation § l.704-l(b)(2)(iv)(g), but excluding items described in clause




                                                                                             5
                 (c)(iii) above and loss or deduction described in Treasury Regulation § 1. 704-1 (b )(4)(i) or § 1. 704-




                                                                                           :3
                 1(b )(4)(iii).




                                                                                         24
                         The Capital Account of each Member also shall be maintained and adjusted as permitted




                                                                                      4:
                by the provisions of Treasury Regulation § l.704-l(b)(2)(iv)(t) and as required by the other




                                                                                 20
                provisions of Treasury Regulation§ l.704-l(b)(2)(iv) and l.704-l(b)(4), including adjustments to
                reflect the allocations to the Members of depreciation, depletion, amortization, and gain or loss as




                                                                             20
                computed for tax purposes, as required by Treasury Regulation § 1. 704-1 (b )(2)(iv)(g). A Member


                                                                          0/
                that has more than one membership interest (including Units of multiple classes) shall have a single
                Capital Account that reflects all its membership interests, regardless of the class of membership
                                                                        /1
                interests owned by that Member and regardless of the time or manner in which those membership
                                                                   -1
                interests were acquired. On the transfer of all or part of a membership interest, the Capital Account
                of the transferor Member that is attributable to the transferred membership interest or part thereof
                                                              LP


                shall carry over to the transferee Member in accordance with the provisions of Treasury Regulation
                                                          rL




                § l .704-l(b)(2)(iv)(l).
                                                      ne




                          4.06 Preemptive Rights.
                                                   rd




                                (a)      Except for Excluded Issuances (as defined below), if the issuance of any
                                               La




                Equity Securities is authorized pursuant to the terms of this Agreement following the Effective
                Date, the Company shall, not less than twenty (20) days prior to any issuance, offer, by written
                                         y&




                notice (an "Issuance Proposal Notice"), to sell to each Member, a portion of such Equity Securities
                equal to the quotient determined by dividing (i) the number of Units then held by such Member by
                                    ole




                (ii) the number of all issued and outstanding Units (the "Ratable Portion"). The Issuance Proposal
                Notice shall describe the terms of the offering in reasonable detail, including the Equity Securities
                                 -F




                offered, the price and other terms of sale, the identity of the proposed purchasers, and such
                Member's Ratable Portion. Each Member shall be entitled to purchase such Equity Securities at
                            rn




                the price and on the terms set forth on the Issuance Proposal Notice.
                          bu




                                (b)    In order to exercise its purchase rights hereunder, a Member must deliver a
                    Os




                written notice to the Company (which notice the Company shall promptly deliver to each other
                Members) describing its irrevocable election hereunder within thirty (30) days after receipt of the
                e




                Issuance Proposal Notice from the Company; provided, however, that any such election may be
             ny




                subject to the consummation of the sale of the Equity Securities described in the Issuance Proposal
        an




                Notice on the terms set forth therein.
      -D
   R
EE




                                                                    8

              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 9
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 233
                                                  of 293




                                                                                                                         4
                                                                                                                       19
                 2-2-17                                                                       Updated for Closing 6-22-17




                                                                                                                    9.
                                                                                                                  12
                                 (c)     Upon the expiration of the offering period described above, the Company
                 shall be entitled to sell such Equity Securities which the Members have not elected to purchase




                                                                                                               3.
                 during the one hundred eighty (180) calendar days following such expiration at a price not less




                                                                                                             11
                 and on other terms and conditions no more favorable to the purchasers thereof than that offered to




                                                                                                          8.
                 the Members. Any Equity Securities offered or sold by the Company after such 180-day period
                 must be reoffered to the Members pursuant to the terms of this Section 4.06.




                                                                                                        -3
                                                                                                  PM
                                 (d)    For purposes of this Section 4.06, "Excluded Issuances" means
                  (i) issuances of Equity Securities pursuant to an acquisition of another corporation or business
                  (whether by merger, purchase of assets or equity, recapitalization or reorganization) approved




                                                                                            5
                  pursuant to Article VI, and (ii) Equity Securities issued in connection with any split, unit dividend,




                                                                                          :3
                  or reclassification of Units; (iii) each authorized or planned issuance of Equity Securities




                                                                                        24
                  described in Exhibit B "Summary Business Plan and Budget" attached hereto and in Article VI.




                                                                                     4:
                                                       ARTICLE V




                                                                                 20
                                              ALLOCATIONS AND DISTRIBUTIONS




                                                                             20
                        5.0lA Allocations of Profits and Losses. Profits and losses of the Company shall be


                                                                          0/
                determined annually. Except as otherwise expressly provided herein, profits and losses of the
                Company shall be allocated and shared between or among the Members and transferees in
                                                                       /1
                accordance with their relative Units.
                                                                   -1

                          5.01 Allocations.
                                                             LP



                              (a) Except as may be required by Section 704(c) of the Internal Revenue Code and
                                                         rL




                Treasury Regulation § I. 704-1 (b )(2)(iv)(f)(4), all items of income, gain, loss, deduction and credit
                of the Company shall be allocated among the Members in accordance with their Units.
                                                      ne
                                                  rd




                                (b) All items of income, gain, loss, deduction, and credit allocable to any Units that
                                               La




                are transferred during a calendar year shall be allocated between the transferor and the transferee
                based on the portion of the calendar year during which each was recognized as owning those Units,
                                         y&




                without regard to the results of Company operations during any particular portion of that calendar
                year and without regard to whether cash distributions were made to the transferor or the transferee
                                    ole




                during that calendar year; provided, however, that this allocation must be made in accordance with
                a method permissible under Section 706 of the Internal Revenue Code and the regulations
                                 -F




                thereunder.
                            rn




                                (c) In the event any Member unexpectedly receives any adjustments, allocations or
                distributions described in § 1.704-l(b)(2)(ii)(d)(4), (5) or (6) of the Treasury Regulations, items of
                          bu




                the Company's income and gain shall be specially allocated as a qualified income offset to each
                   Os




                such Member in an amount and manner sufficient to eliminate, to the extent required by the
                Treasury Regulations, the Adjusted Capital Account Deficit of such Member as quickly as
                e




                possible, provided that an allocation pursuant to this Section 5.0l(c) shall be made only if and to
             ny




                the extent that such Member has an Adjusted Capital Account Deficit after all other allocations
                provided for in this Article have been tentatively made as if this Section 5.0l(c) were not in this
          an




                Agreement.
      -D
   R
EE




                                                                   9


              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 10
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 234
                                                  of 293




                                                                                                                       4
                                                                                                                     19
                 2-2-17                                                                     Updated for Closing 6-22-17




                                                                                                                  9.
                                                                                                                12
                           5.02 Distributions.




                                                                                                             3.
                                 (a)    Tax Distributions. To the extent cash flow permits and as permitted under




                                                                                                           11
                 any contracts in respect of Indebtedness to which the Company is a party, and as reasonably




                                                                                                        8.
                 determined by the Managers, the Company shall make annual cash distributions to Members, on
                 a pro rata basis in accordance with their Units, in amounts no less than the approximate federal




                                                                                                      -3
                 and state income tax liability attributable to the Company's taxable income for the subject tax year.
                 Notwithstanding the foregoing, Member distributions shall only be paid to the extent allowed by




                                                                                                PM
                 law. Distributions required to be made under this Section 5.02(a) shall be made prior to, and
                 irrespective of whether, any distributions under Section 5.02(b) and/or 5.02(c) are made.




                                                                                           5
                 Notwithstanding anything else in this Section 5.02, no distributions under this Section 5.02(a) are




                                                                                         :3
                 required to be made to any Member with respect to any allocated or allocable taxable income or




                                                                                       24
                 gain (including for this purpose any guaranteed payments on capital not treated as an allocated
                 item of income or gain) arising in connection with a Fundamental Business Transaction or a Sale




                                                                                    4:
                 of the Company.




                                                                               20
                                (b) Distribution of Excess Cash. From time to time (but at least once a year) the




                                                                           20
                Managers shall determine in their reasonable judgment to what extent (if any) the Company's cash


                                                                         0/
                on hand exceeds its current and anticipated needs, including, without limitation, for operating
                expenses, debt service, acquisitions, and a reasonable contingency reserve. If such an excess
                                                                       /1
                exists, the Managers shall cause the Company to distribute to the Members, in accordance with
                                                                  -1
                their Units, an amount in cash equal to that excess.
                                                             LP


                                 (c) Other Distributions. From time to time the Managers also may cause property
                  of the Company other than cash to be distributed to the Members, which distribution must be
                                                         rL




                  made in accordance with their Units and may be made subject to existing liabilities and
                                                     ne




                  obligations. Immediately prior to such a distribution, the Capital Accounts of the Members shall
                  be adjusted as provided in Treasury Regulation§ l.704-l(b)(2)(iv)(f).
                                                  rd
                                                 La




                          5.03 Distributions on Liauidation or Fundamental Business Transaction.
                                        y&




                        With respect to any distribution in connection with or following an event resulting in the
                liquidation and winding up of the Company pursuant to Article XVI or a Fundamental Business
                                    ole




                Transaction, or any distribution of cash, securities or other assets pursuant to a Fundamental
                Business Transaction (whether pursuant to the terms of a merger or consolidation, unit purchase
                                 -F




                or otherwise), such distribution shall be made in the following order of priority:
                            rn




                         (a)    To Company creditors, including Members, transferees and Managers who are
                          bu




                creditors, to the extent otherwise permitted by law, in satisfaction of liabilities of the Company,
                whether by payment or by the making of reasonable provision for payment, other than liabilities
                    Os




                to Members for distributions under Section 101.207 of the TBOC;
                e




                        (b)    To Members, transferees and former Members in satisfaction of liabilities for
             ny




                distributions under Section IO 1.207 of the TBOC;
        an
      -D
   R
EE




                                                                  10


              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 11
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 235
                                                  of 293




                                                                                                                       4
                                                                                                                     19
                 2-2-17                                                                     Updated for Closing 6-22-17




                                                                                                                  9.
                                                                                                                12
                         (c)    Between or among the Members and transferees in accordance with the relative
                 balances of their positive Capital Accounts until the Capital Accounts of all of the Members and




                                                                                                             3.
                 transferees have been reduced to zero; and




                                                                                                           11
                                                                                                        8.
                         (d)     Any remaining distributions, if any, between or among the Members and
                 transferees in accordance with their relative Units.




                                                                                                      -3
                 Notwithstanding the foregoing sentence, such distributions shall in all events be made in




                                                                                                PM
                 accordance with Treasury Regulations§ l.704-l(b)(2)(ii)(b)(2). For purposes of this Section 6.2,
                 the Capital Accounts shall be determined after allocating all profits and losses under this




                                                                                          5
                 Agreement through the date of the distribution. Furthermore, notwithstanding the foregoing, in no




                                                                                        :3
                 event shall any distributions (other than distributions pursuant to 5.02(a)) be made to any unvested




                                                                                      24
                 Units or other unvested Equity Securities of the Company pursuant to this Section 5.03. Whenever
                 a distribution provided for in Sections 5.02 or 5.03 shall be payable in property other than cash,




                                                                                   4:
                 the value of such property shall be deemed to be the fair market value of such property.




                                                                               20
                                                          ARTICLE VI




                                                                           20
                                                         MANAGEMENT


                                                                        0/
                        6.01 Management by Managers. Except for situations in which the approval of the
                                                                       /1
                Members is required by this Agreement or by nonwaivable provisions of applicable law, and
                                                                 -1
                subject to the provisions of Sections 6.02, 6.03, and 6.04 of this Agreement and other provisions
                hereof providing for approval rights of the Members, the Managers shall have the sole and
                                                            LP


                exclusive control of the management, business and affairs of the Company, and the Managers shall
                                                         rL




                make all decisions and take all actions for the Company not otherwise provided for in this
                Agreement, including, without limitation, the following:
                                                     ne




                               (a) entering into, making, and performing contracts, agreements, and other
                                                  rd




                undertakings binding the Company that may be necessary, appropriate, or advisable in furtherance
                                              La




                of the purposes of the Company and making all decisions and waivers thereunder;
                                        y&




                                (b) opening and maintaining bank and investment accounts and arrangements,
                drawing checks and other orders for the payment of money, and designating individuals with
                                    ole




                authority to sign or give instructions with respect to those accounts and arrangements;
                                 -F




                                 (c) maintaining the assets of the Company in good order;
                            rn




                                 (d) collecting sums due the Company;
                          bu




                                (e) to the extent that funds of the Company are available therefor, paying debts and
                    Os




                obligations of the Company;
                e




                                 (f) acquiring, utilizing for Company purposes, and disposing of any asset of the
             ny
        an




                                 Company;
      -D
   R
EE




                                                                  11

              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 12
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 236
                                                  of 293




                                                                                                                     4
                                                                                                                   19
                 2-2-17                                                                   Updated for Closing 6-22-17




                                                                                                                9.
                                                                                                              12
                              (g) borrowing money or otherwise committing the credit of the Company for
                 Company activities and voluntary prepayments or extensions of debt;




                                                                                                           3.
                                                                                                         11
                                (h) selecting, removing, and changing the authority and responsibility of lawyers,




                                                                                                      8.
                 accountants, and other advisers and consultants;




                                                                                                    -3
                                 (i) obtaining insurance for the Company;




                                                                                              PM
                               (j) determining distributions of Company cash and other property as provided in
                 Section 5.02 of this Agreement;




                                                                                          5
                                                                                        :3
                                 (k) establishing a seal for the Company; and




                                                                                      24
                                (I) designating one or more committees, each of which shall be comprised of one




                                                                                   4:
                or more Managers, to exercise any authority of the Managers in the management, business and




                                                                                  20
                affairs of the Company.




                                                                            20
                      6.02 Certain Restrictions. Notwithstanding the prov1s1ons of Section 6.01 of this


                                                                         0/
                Agreement, the Managers may not cause the Company to do any of the following without
                complying with the applicable requirements set forth below:
                                                                       /1
                                                                  -1
                                (a) enter into a Fundamental Business Transaction, without complying with the
                applicable procedures set forth in the TBOC regarding approval by the Members (unless such
                                                             LP


                provision is rendered inapplicable by another provision of applicable law);
                                                         rL




                                 (b) do any act in violation of this Agreement;
                                                     ne




                                 (c) admit a Member, except as expressly permitted by this Agreement;
                                                  rd
                                              La




                                 (d) do any act which requires the prior approval of the Members;
                                         y&




                             (e) possess Company property or assign rights in Company property, other than
                for a Company purpose; or
                                       ole




                                 (f) amend this Agreement, except as expressly permitted by this Agreement.
                                 -F




                        6.03 Matters Requiring Consent of Super Majority of Units. Notwithstanding anything
                            rn




                contained herein to the contrary, the Company shall not undertake any of the following actions, or
                          bu




                commit to undertake any of the following actions (directly or indirectly, including by operation of
                merger), without the special vote of or written consent by those Members holding a Super Majority
                    Os




                of the Units:
                e




                                (a)     voluntary (i) filing of bankruptcy proceedings or (ii) commencement of any
             ny




                liquidation, dissolution or winding up of the Company;
        an




                                 (b)    amend any provision of this Agreement;
      -D
   R
EE




                                                                  12


              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 13
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 237
                                                  of 293




                                                                                                                        4
                                                                                                                      19
                 2-2-17                                                                      Updated for Closing 6-22-17




                                                                                                                   9.
                                                                                                                 12
                                                                                                              3.
                               (c)    incur or permit the Company to incur any (i) Indebtedness (other than any
                 Indebtedness incurred in the ordinary course of business (including trade payables), or (ii)




                                                                                                            11
                 Indebtedness by means of a Member Loan;




                                                                                                         8.
                                                                                                       -3
                                   (d)     authorize or create or issue or obligate itself to issue any securities or




                                                                                                 PM
                          rights to participate in the equity or ownership of the Company (other than the Units
                          issued and outstanding as of the Effective Date of this Agreement plus additional units at
                          $2.56 or more per unit to complete the Summary Business Plan and other issuances




                                                                                            5
                                                                                          :3
                          identified in 3.3 (a) of the Schedule of Exception and for purposes described in section




                                                                                        24
                          3.3 (a) of the Schedule of Exceptions);




                                                                                     4:
                                 (e)    issuance of any distributions to any Members of the Company, other than
                 distributions pursuant to Section 5.02(a);




                                                                                20
                                                                            20
                               (f)   approve or consummate or otherwise undertake or obligate the Company to
                 undertake a Fundamental Business Transaction;

                                                                         0/
                                                                        /1
                             (g)     approve or consummate any sale or exclusive license of a material portion
                                                                  -1
                of the Company's assets;
                                                             LP


                                (h)    acquire or agree to acquire any material business, whether by purchase of
                                                         rL




                assets, merger, consolidation or otherwise; or
                                                      ne




                                 (i)     modify the number of Managers of the Company.
                                                   rd




                        6.04 Matters Requiring Unanimous Consent of the Key Holders; 80 Percent of the
                                               La




                Key Holders. Notwithstanding Section 6.03 or any other provision contained herein to the
                contrary, the Company shall not undertake or commit to undertake any of the following actions
                                         y&




                without: (i) on or before the first anniversary of the Effective Date, the unanimous affirmative vote
                of or written consent of the Key Holders; or (ii) following the first anniversary and on or before
                                       ole




                the second anniversary of the Effective Date, the unanimous affirmative vote of or written consent
                of 80 percent of the Key Holders:
                                 -F




                          a. A Material Change to the Summary Business Plan and Budget. A "Material Change"
                             rn




                             shall mean any change, action or development that, individually or together with any
                          bu




                             other event change, development, or occurrence, could result in an additional financial
                             outlay or other commitment of the Company equal to 10% of the total of all budgetary
                    Os




                             items identified on the Summary Business Plan and Budget (attached hereto) as of the
                             Effective Date. For the avoidance of doubt, if the Company approves or consummates
                e




                             any sale or exclusive license of a material portion of the Company or the Intellectual
             ny




                             Property, it will be considered a Material Change. The parties agree that if
        an
      -D
   R
EE




                                                                   13

              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 14
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 238
                                                  of 293




                                                                                                                          4
                                                                                                                        19
                 2-2-17                                                                        Updated for Closing 6-22-17




                                                                                                                     9.
                                                                                                                   12
                          b. Voluntary (i) filing of bankruptcy proceedings or (ii) commencement of any
                             liquidation, dissolution or winding up of the Company; or




                                                                                                                3.
                                                                                                              11
                          c. Approve or consummate or otherwise undertake or obligate the Company to




                                                                                                           8.
                             undertake a Fundamental Business Transaction




                                                                                                         -3
                                                                                                   PM
                          d. Issuance of warrants at strike prices ofless than $2.56 per unit in excess of the number
                             indicated in section 3.3 (a) of the Schedule of Exceptions.




                                                                                             5
                                                                                           :3
                          e. Sell or license a material part of the business assets of intellectual property.




                                                                                         24
                          6.05 Conflicts of Interest. Each Manager, Member and officer of the Company at any




                                                                                      4:
                 time and from time to time may engage in and possess interests in other business ventures of any
                 and every type and description, independently or with others, including ones in competition with




                                                                                 20
                 the Company, with no obligation to offer to the Company or any other Member, Manager or officer




                                                                              20
                 the right to participate therein. The Company may transact business with any Manager, Member,
                 officer or Affiliate thereof, provided the contract or transaction is fair to the Company as of the

                                                                           0/
                 time it is authorized or ratified by Managers or Members, as the case may be.
                                                                         /1
                                                                    -1
                        6.06 Number of Managers and Term of Office. The number of Managers of the
                Company as of the Effective Date of this Agreement shall be three (3) subject to change from time
                                                               LP


                to time by resolution of the Managers with the prior written consent of those Members holding a
                Super Majority of the Units; provided, however, that no decrease in the number of Managers that
                                                          rL




                would have the effect of shortening the term of an incumbent Manager may be made by the
                Managers. Each Manager shall hold office for the term for which he is elected and thereafter until
                                                       ne




                his successor shall have been elected and qualified, or until his earlier death, resignation or
                                                   rd




                removal. Managers need not be Members or residents of the State of Texas. The names of the
                Managers as of the Effective Date of this Agreement are set forth on Exhibit C attached hereto.
                                                La




                        The Managers shall be elected by cumulative voting as follows: each Member shall have a
                                          y&




                number of votes equal to their Units multiplied by the number of Managers to be elected at the
                meeting; each Member shall be entitled to cumulate his votes and give all thereof to one nominee
                                     ole




                or to distribute his votes in such a manner as the Member determines among any or all of the
                nominees. The nominees receiving the highest number of votes, up to the total number of Managers
                                 -F




                to be elected at the meeting shall be the successful nominees.
                             rn




                        6.07 Vacancies; Removal; Resignation. Any Manager position to be filled by reason of
                          bu




                an increase in the number of Managers or other reason may be filled by election at an annual or
                special meeting of Members called for that purpose. A Manager elected to fill a vacancy occurring
                    Os




                other than by reason of an increase in the number of Managers shall be elected for the unexpired
                term of his predecessor in office. At any meeting of Members at which a quorum of Members is
                e




                present called expressly for that purpose, or pursuant to a written consent adopted pursuant to this
             ny




                Agreement, any Manager may be removed, with or without cause, by a Super Majority of the
        an




                Units. Any Manager may resign at any time. Such resignation shall be made in writing and shall
                take effect at the time specified therein, or if no time be specified, at the time of its receipt by the
      -D
   R
EE




                                                                    14


              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 15
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 239
                                                  of 293




                                                                                                                       4
                                                                                                                     19
                 2-2-17                                                                     Updated for Closing 6-22-17




                                                                                                                  9.
                                                                                                                12
                 remaining Managers. The acceptance of a resignation shall not be necessary to make it effective,
                 unless expressly so provided in the resignation.




                                                                                                             3.
                                                                                                           11
                         6.08 Compensation. For their services in the management of the Company and its




                                                                                                        8.
                 operations, the Managers may receive such compensation, if any, as may be designated from time
                 to time by a Simple Majority of the Members




                                                                                                      -3
                        6.09 Reimbursement. The Managers are not required to advance any funds to pay costs




                                                                                                PM
                 and expenses of the Company. However, in the event the Managers advance such funds, the
                 Managers shall be entitled to be reimbursed for out-of-pocket costs and expenses incurred in the




                                                                                          5
                 course of their service hereunder, including the portion of their overhead reasonably allocable to




                                                                                        :3
                 Company activities.




                                                                                      24
                                                                                   4:
                                                                              20
                          6.10 Meetings.




                                                                           20
                                 (a) Unless otherwise required by law or this Agreement, two Managers shall


                                                                        0/
                 constitute a quorum for the transaction of business of the Managers, and the act of a majority of
                 the Managers present at a meeting at which a quorum is present shall be the act of the Managers.
                                                                      /1
                 A Manager who is present at a meeting of the Managers at which action on any Company matter
                                                                 -1
                 is taken shall be presumed to have assented to the action unless his dissent shall be entered in the
                 minutes of the meeting or unless he shall file his written dissent to such action with the person
                                                            LP


                 acting as secretary of the meeting before the adjournment thereof or shall deliver such dissent to
                                                        rL




                 the Company immediately after the adjournment of the meeting. Such right to dissent shall not
                 apply to a Manager who voted in favor of such action.
                                                    ne




                                (b) Meetings of the Managers may be held at such place or places as shall be
                                                 rd




                determined from time to time by resolution of the Managers. At all meetings of the Managers,
                                              La




                business shall be transacted in such order as shall from time to time be determined by resolution
                of the Managers. Attendance of a Manager at a meeting shall constitute a waiver of notice of such
                                           y&




                meeting, except where a Manager attends a meeting for the purpose of objecting to the transaction
                of any business on the ground that the meeting is not lawfully called or convened. The Company
                                   ole




                shall allow a designated representative of a Member that holds in excess of 500,000 Units (a Key
                Holder) to attend meetings of the Managers in a nonvoting capacity and, in connection therewith,
                                 -F




                to receive notices of the same (the "Observer's Right"); provided, however, the Company reserves
                the right to exclude each such representative from access to any material or meeting or portion
                            rn




                thereof if the Company believes upon advice of counsel that such exclusion is reasonably
                          bu




                necessary to preserve the attorney-client privilege, to protect highly confidential information or
                for similar confidentiality or strategic purposes. The decision of the Managers with respect to the
                    Os




                privileged or confidential nature of such information shall be final and binding.
                e




                               (c) In connection with any annual meeting of Members at which Managers were
             ny




                elected, the Managers may, if a quorum is present, hold their first meeting for the transaction of
        an




                business immediately after and at the same place as such annual meeting of the Members. Notice
                of such meeting at such time and place shall not be required.
      -D
   R
EE




                                                                 15

              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 16
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 240
                                                  of 293




                                                                                                                       4
                                                                                                                     19
                 2-2-17                                                                     Updated for Closing 6-22-17




                                                                                                                  9.
                                                                                                                12
                                 (d) Regular meetings of the Managers shall be held at such times and places as shall




                                                                                                             3.
                 be designated from time to time by resolution of the Managers. Notice of such regular meetings




                                                                                                           11
                 shall not be required.




                                                                                                        8.
                                (e) Special meetings of the Managers may be called by any Manager on at least 48




                                                                                                      -3
                 hours' notice to each other Manager and the Members. Such notice need not state the purpose or
                 purposes of, nor the business to be transacted at, such meeting, except as may otherwise be required




                                                                                                PM
                 by law or provided for by the Certificate of Formation or this Agreement. Notice of special
                 meetings may be given by facsimile or electronic message (e-mail).




                                                                                          5
                                                                                        :3
                         6.11 Approval or Ratification of Acts or Contracts by Members. The Managers in their




                                                                                      24
                 discretion may submit any act or contract for approval or ratification at any annual meeting of the
                 Members, or at any special meeting of the Members called for the purpose of considering any such




                                                                                   4:
                 act or contract. Any act or contract that shall be approved or be ratified by a majority of the




                                                                               20
                 Managers shall be as valid and as binding upon the Company and upon all the Members as if it
                 shall have been approved or ratified by every Member of the Company.




                                                                           20
                                                                        0/
                        6.12 Action Without Meeting. Any action permitted or required by the TBOC, the
                Certificate of Formation or this Agreement to be taken at a meeting of the Managers or any
                                                                       /1
                committee designated by the Managers may be taken without a meeting if a consent in writing,
                                                                 -1
                setting forth the action to be taken, is signed by all the Managers. Every written consent shall
                bear the date of signature of each Manager who signs the consent, and the consent may be in one
                                                               LP


                or more counterparts. A telegram, telex, cablegram or similar transmission by a Manager, or a
                photographic, photostatic, facsimile or similar reproduction of a writing signed by a Manager, shall
                                                        rL




                be regarded as signed by the Manager for purposes of this Section. Such consent shall have the
                                                    ne




                same force and effect as a unanimous vote at a meeting and may be stated as such in any document
                or instrument filed with the Secretary of State of Texas, and the execution of such consent shall
                                                 rd




                constitute attendance or presence in person at a meeting of the Managers or any such committee,
                                              La




                as the case may be. The signed consent or a signed copy of the consent shall be kept on file at the
                principal office of the Company.
                                        y&




                        6.13 Action by Telephone Conference or Other Remote Communications Technology.
                                   ole




                Subject to the requirements of the TBOC, the Certificate of Formation or this Agreement for notice
                of meetings, unless otherwise restricted by the Certificate of Formation, Managers, or members of
                                 -F




                any committee designated by the Managers, may participate in and hold a meeting of the Managers
                or any committee of Managers, as the case may be, by means of conference telephone or similar
                            rn




                communications equipment by which all persons participating in the meeting can hear each other.
                          bu




                Or, another suitable electronic communications system may be used including video-conferencing
                technology or the Internet, but only if each Manager entitled to participate in the meeting consents
                    Os




                to the meeting being held by means of that system and the system provides access to the meeting
                in a manner or using a method by which each Manager participating in the meeting can
                e




                communicate concurrently with each other participant. Participation in such meeting shall
             ny




                constitute attendance and presence in person at such meeting, except where a person participates
        an




                in the meeting for the express purpose of objecting to the transaction of any business on the ground
                that the meeting is not lawfully called or convened.
      -D
   R
EE




                                                                  16

                                                           I
              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 17
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 241
                                                  of 293




                                                                                                                      4
                                                                                                                    19
                 2-2-17                                                                    Updated for Closing 6-22-17




                                                                                                                 9.
                                                                                                               12
                                                     ARTICLE VII
                                              CONFIDENTIAL INFORMATION




                                                                                                            3.
                                                                                                          11
                                7.01 Confidential Information. Each Member acknowledges that its right to




                                                                                                       8.
                access information and records of the Company shall be limited to the extent required pursuant to
                 Sections 101.501 or 101.502 of the TBOC. Each Member further acknowledges and agrees that




                                                                                                     -3
                the Company holds trade secrets, intellectual property, business plans, design plans, financial
                information, and other information that is highly confidential ("Confidential Information"), the




                                                                                               PM
                release of which may be damaging to the Company or a person with which it does business. The
                Managers may from time to time elect to disclose Confidential Information to the Members and




                                                                                         5
                each Member agrees that its receipt of Confidential Information (including any information




                                                                                       :3
                reasonably understood to be proprietary, confidential or designated as such or that has been




                                                                                     24
                identified as being proprietary and/or confidential or that by the nature of the circumstances
                surrounding the disclosure or receipt ought to be treated as confidential), if any, shall be held in




                                                                                  4:
                strict confidence and each Member further covenants that he, she or it shall not disclose the




                                                                              20
                Confidential Information to any person, except for disclosures (i) compelled by law, but the
                Member must notify the Managers in advance of such disclosure so as to provide the Company




                                                                          20
                adequate opportunity to review and contest and otherwise seek protective order of the same in


                                                                       0/
                connection therewith, (ii) to professional advisors of the Member but only if the recipients have
                agreed to be bound by the provisions of this Section and only for the limited purpose of providing
                                                                      /1
                tax planning or legal advice to the Member, or (iii) of information that has become generally
                                                                -1
                available to the public through no act or omission of the Member. Managers may condition any
                disclosure of Confidential Information to a Member on the Member's execution and delivery to
                                                           LP


                the Company of a commercially reasonable non-disclosure agreement and otherwise establish
                protocols on a case by case basis with respect to disclosing Confidential Information. For the
                                                       rL




                avoidance of doubt, the Confidential Information shall at all times remain the sole and exclusive
                                                    ne




                property of the Company.
                                                 rd




                        7.02. Specific Performance. The Members acknowledge that breach of the provisions of
                                             La




                Section 7.01 of this Agreement may cause irreparable injury to the Company for which monetary
                damages are inadequate, difficult to compute, or both. Accordingly, the Members agree that the
                                       y&




                provisions of Section 7.01 of this Agreement may be enforced by specific performance.
                                   ole




                                                      ARTICLE VIII
                                                  MEETING OF MEMBERS
                                 -F




                          8.01 Meetings.
                            rn
                          bu




                                (a) A quorum shall be present at a meeting of Members of the holders of a Simple
                Majority of the Units; are represented at the meeting in person or by proxy. With respect to any
                    Os




                matter, other than a matter for which the affirmative vote of the holders of a specified portion of
                the Units is required by the TBOC or this Agreement, the affirmative vote of the holders of a
                e




                Simple Majority of the Units at a meeting of Members at which a quorum is present shall be the
             ny




                act of the Members, except as provided by another specific provision in this Agreement.
        an
      -D
   R
EE




                                                                 17

              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 18
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 242
                                                  of 293




                                                                                                                        4
                                                                                                                      19
                 2-2-17                                                                     Updated for Closing 6-22-17




                                                                                                                   9.
                                                                                                                 12
                                 (b) All meetings of the Members shall be held at the principal place of business of
                 the Company or at such other place within or outside the State of Texas as shall be specified or




                                                                                                              3.
                 fixed in the notices or waivers of notice thereof; provided that any or all Members may participate




                                                                                                            11
                 in any such meetings by means of conference telephone or similar communications equipment




                                                                                                         8.
                 pursuant to Section 8.06 of this Agreement.




                                                                                                       -3
                                 (c) Notwithstanding the other provisions of the Certificate of Formation or this
                 Agreement, the chairman of the meeting or the holders of a Super Majority of the Units shall have




                                                                                                PM
                 the power to adjourn such meeting from time to time, without any notice other than announcement
                 at the meeting of the time and place of the holding of the adjourned meeting. If such meeting is




                                                                                           5
                 adjourned by the Members, such time and place shall be determined by a vote of the holders of a




                                                                                         :3
                 Super Majority of the Units. Upon the resumption of such adjourned meeting, any business may




                                                                                       24
                 be transacted that might have been transacted at the meeting as originally called.




                                                                                    4:
                                (d) An annual meeting of the Members, for the election of the Managers and for the




                                                                               20
                transaction of such other business as may properly come before the meeting, shall be held at such
                place, within or outside the State of Texas, on such date and at such time as the Managers shall fix




                                                                           20
                and set forth in the notice of the meeting, which date shall be within thirteen (13) months


                                                                        0/
                subsequent to the date of organization of the Company or the last annual meeting of Members,
                whichever most recently occurred.                      /1
                                                                 -1
                                (e) Special meetings of the Members for any proper purpose or purposes may be
                called at any time by the Managers or the holders of at least ten percent of the Units of all Members.
                                                            LP


                If not otherwise stated in or fixed in accordance with the remaining provisions hereof, the record
                                                        rL




                date for determining Members entitled to call a special meeting is the date any Member first signs
                the notice of that meeting. Only business within the purpose or purposes described in the notice
                                                    ne




                (or waiver thereof) required by this Agreement may be conducted at a special meeting of the
                Members.
                                                 rd
                                              La




                                (t) Written or printed notice stating the place, day and hour of the meeting and, in
                the case of a special meeting, the purpose or purposes for which the meeting is called, shall be
                                        y&




                delivered not less than ten (10) nor more than sixty (60) days before the date of the meeting, either
                personally or by mail, by or at the direction of the Managers or person calling the meeting, to each
                                   ole




                Member entitled to vote at such meeting. If mailed, any such notice shall be deemed to be
                delivered when deposited in the United States mail, addressed to the Member at his address on the
                                 -F




                voting list provided for in Section 8.02 of this Agreement, with postage thereon prepaid.
                            rn




                               (g) The date on which notice of a meeting of Members is mailed or the date on
                          bu




                which the resolution of the Managers declaring a distribution is adopted, as the case may be, shall
                be the record date for the determination of the Members entitled to notice of or to vote at such
                    Os




                meeting, including any adjournment thereof, or the Members entitled to receive such distribution.
                e




                        8.02 Voting List. The Managers shall make, at least ten (10) days before each meeting of
             ny




                Members, a complete list of the Members entitled to vote at such meeting or any adjournment
        an




                thereof, arranged in alphabetical order, with the address of and the Units held by each. For a period
                of ten ( 10) days prior to such meeting, such list shall be kept on file at the registered office or
      -D
   R
EE




                                                                  18

              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 19
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 243
                                                  of 293




                                                                                                                           4
                                                                                                                          19
                 2-2-17                                                                     Updated for Closing 6-22-17




                                                                                                                          9.
                                                                                                                     12
                 principal place of business of the Company and shall be subject to inspection by any Member at
                 any time during usual business hours. Such list shall also be produced and kept open at the time




                                                                                                                  3.
                 and place of the meeting and shall be subject to the inspection of any Member during the whole




                                                                                                              11
                 time of the meeting. The original membership records shall be prima-facie evidence as to who are
                 the Members entitled to examine such list or transfer records or to vote at any meeting of Members.




                                                                                                           8.
                 Failure to comply with the requirements of this Section shall not affect the validity of any action




                                                                                                       -3
                 taken at the meeting.




                                                                                                PM
                        8.03 Voting Power. For purposes of any votes and/or consents of the holders of the Units
                required pursuant to this Agreement, the TBOC or other applicable law, each Unit shall be entitled




                                                                                              5
                to one (1) vote; provided, however, that a transferee shall have no voting interest whatsoever in




                                                                                           :3
                the Company (unless and until such transferee is duly admitted as a Substituted Member pursuant




                                                                                       24
                to this Agreement).




                                                                                    4:
                        8.03 Proxies. A Member may vote either in person or by proxy executed in writing by the




                                                                               20
                Member. A telegram, telex, cablegram or similar transmission by the Member, or a photographic,
                photostatic, facsimile or similar reproduction of a writing executed by the Member shall be treated




                                                                           20
                as an execution in writing for purposes of this Section. Proxies for use at any meeting of Members


                                                                         0/
                or in connection with the taking of any action by written consent shall be filed with the Managers,
                before or at the time of the meeting or execution of the written consent, as the case may be. All
                                                                       /1
                proxies shall be received and taken charge of and all ballots shall be received and canvassed by
                                                                  -1
                the Managers, who shall decide all questions touching upon the qualification of voters, the validity
                of the proxies, and the acceptance or rejection of votes, unless an inspector or inspectors shall have
                                                            LP


                been appointed by the chairman of the meeting, in which event such inspector or inspectors shall
                decide all such questions. No proxy shall be valid after eleven (11) months from the date of its
                                                        rL




                execution unless otherwise provided in the proxy. A proxy shall be revocable unless the proxy
                                                     ne




                form conspicuously states that the proxy is irrevocable and the proxy is coupled with an interest.
                Should a proxy designate two or more persons to act as proxies, unless that instrument shall
                                                  rd




                provide to the contrary, a majority of such persons present at any meeting at which their powers
                                              La




                thereunder are to be exercised shall have and may exercise all the powers of voting or giving
                consents thereby conferred, or if only one be present, then such powers may be exercised by that
                                          &




                one; or, if an even number attend and a majority do not agree on any particular issue, the Company
                                      y




                shall not be required to recognize such proxy with respect to such issue if such proxy does not
                                   ole




                specify how the Units that are the subject of such proxy are to be voted with respect to such issue.
                                 -F




                       8.05 Conduct of Meetings. All meetings of the Members shall be presided over by the
                chairman of the meeting, who shall be a Manager (or representative thereof) designated by those
                            rn




                Members holding a Simple Majority of the Units represented at the meeting. The chairman of any
                      bu




                meeting of Members shall determine the order of business and the procedure at the meeting,
                including the regulation of the manner of voting and the conduct of discussion.
                    Os




                          8.06 Action by Unanimous Written Consent Without Meeting.
                 e
            ny




                             (a) Any action required or permitted to be taken at any annual or special meeting
          an




                of Members may be taken without a meeting, without prior notice, and without a vote, by
                unanimous written consent of the Members or committee members, as the case may be, setting
      -D
   R




                                                                  19
EE




              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 20
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 244
                                                  of 293




                                                                                                                         4
                                                                                                                       19
                 2-2-17                                                                       Updated for Closing 6-22-17




                                                                                                                    9.
                                                                                                                  12
                 forth the action so taken. No written consent shall be effective to take the action that is the subject
                 to the consent unless, within sixty (60) days after the date of the earliest dated consent delivered




                                                                                                               3.
                 to the Company in the manner required by this Section, the signed consent or consents are




                                                                                                             11
                 delivered to the Company by delivery to its registered office, its principal place of business, or the




                                                                                                          8.
                 Managers. Delivery shall be by hand or certified or registered mail, return receipt requested.
                 Delivery to the Company's principal place of business shall be addressed to the Managers. Every




                                                                                                        -3
                 written consent shall bear the date of signature of each Member who signs the consent, and the
                 consent may be in one or more counterparts. A telegram, telex, cablegram or similar transmission




                                                                                                  PM
                 by a Member, or a photographic, photostatic, facsimile or similar reproduction of a writing signed
                 by a Member, shall be regarded as signed by the Member for purposes of this Section. The signed




                                                                                            5
                 consent or a signed copy of the consent shall be kept on file at the principal office of the Company.




                                                                                          :3
                                                                                        24
                                 (b) The record date for determining Members entitled to consent to action in writing
                 without a meeting shall be the first date on which a signed written consent setting forth the action




                                                                                     4:
                 taken or proposed to be taken is delivered to the Company by delivery to its registered office, its




                                                                                 20
                 principal place of business, or the Managers. Delivery shall be by hand or by certified or registered
                 mail, return receipt requested. Delivery to the Company's principal place of business shall be




                                                                             20
                 addressed to the Managers.


                                                                          0/
                                 (c) If any action by Members is taken by written consent, any articles or documents
                                                                        /1
                 filed with the Secretary of State of Texas as a result of the taking of the action shall state, in lieu
                                                                   -1
                 of any statement required by the TBOC concerning any vote of Members, that written consent has
                 been given in accordance with the provisions of the TBOC and that any written notice required by
                                                              LP


                 the TBOC has been given.
                                                         rL




                        8.07 Action by Telephone Conference or Other Remote Communications Technology.
                                                      ne




                Members may participate in and hold a meeting by means of conference telephone or similar
                communications equipment by which all persons participating in the meeting can hear each other.
                                                  rd




                Or, another suitable electronic communications system may be used including video-conferencing
                                               La




                technology or the Internet, but only if each member entitled to participate in the meeting consents
                to the meeting being held by means of that system and the system provides access to the meeting
                                         y&




                in a manner or using a method by which each member participating in the meeting can
                communicate concurrently with each other participant. Participation in such meeting shall
                                    ole




                constitute attendance and presence in person at such meeting, except where a person participates
                in the meeting for the express purpose of objecting to the transaction of any business on the ground
                                 -F




                that the meeting is not lawfully called or convened.
                            rn




                                                            ARTICLE IX
                          bu




                                                             OFFICERS
                    Os




                        9.01 Qualification. The Managers may, from time to time, designate one or more persons
                to be officers of the Company. No officer need be a resident of the State of Texas, a Member or a
                e




                Manager. Any officers so designated shall have such authority and perform such duties as the
             ny




                Managers may, from time to time, delegate to them. The Managers may assign titles to particular
                officers. Unless the Managers decide otherwise, if the title is one commonly used for officers of a
        an




                business corporation, the assignment of such title shall constitute the delegation to such officer of
      -D




                the authority and duties that are normally associated with that office, subject to any specific
   R
EE




                                                                   20

              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 21
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 245
                                                  of 293




                                                                                                                         4
                                                                                                                       19
                 2-2-17                                                                       Updated for Closing 6-22-17




                                                                                                                    9.
                                                                                                                  12
                 delegation of authority and duties made to such officer by the Managers pursuant to this Section.
                 Each officer shall hold office until his successor shall be duly designated and qualify for such




                                                                                                               3.
                 office, until his death, or until he shall resign or shall have been removed in the manner hereinafter




                                                                                                             11
                 provided. Any vacancy occurring in any office of the Company (other than Manager) may be




                                                                                                          8.
                 filled by the Managers. Any number of offices may be held by the one person.




                                                                                                        -3
                        9.02. Compensation. The salaries or other compensation, if any, of the officers and agents
                 of the Company shall be fixed from time to time by the Managers. However, election or




                                                                                                  PM
                 appointment of an officer or agent shall not of itself, nor shall anything in this Agreement, create
                 contract rights.




                                                                                            5
                                                                                          :3
                          9.03. Resignation. Any officer may resign as such at any time. Such resignation shall be




                                                                                        24
                 made in writing and shall take effect at the time specified therein, or if no time be specified, at the
                 time of its receipt by the Managers. The acceptance of a resignation shall not be necessary to make




                                                                                     4:
                 it effective, unless expressly so provided in the resignation.




                                                                                 20
                         9.04. Removal. Any officer may be removed as such, either with or without cause, by the




                                                                             20
                 Managers whenever in their judgment the best interests of the Company will be served thereby;


                                                                          0/
                 provided, however, that such removal shall be without prejudice to the contract rights, if any, of
                 the person so removed.                                 /1
                                                                   -1
                                                          ARTICLEX
                                                       INDEMNIFICATION
                                                              LP
                                                          rL




                         10.01 Right to Indemnification. Subject to the limitations and conditions as provided in
                this Article, each person who was or is made a party or is threatened to be made a party to or is
                                                      ne




                involved in any Proceeding, or any appeal in such a Proceeding, or any inquiry or investigation
                that could lead to such a Proceeding, by reason of the fact that he or she, or a person of whom he
                                                   rd




                or she is the legal representative, is or was a Member or Manager of the Company or while a
                                               La




                Member or Manager of the Company is or was serving at the request of the Company as a Manager,
                director, officer, partner, venturer, proprietor, trustee, employee, agent, or similar functionary of
                                         y&




                another foreign or domestic limited liability company, corporation, partnership, joint venture, sole
                proprietorship, trust, employee benefit plan or other enterprise shall be indemnified by the
                                    ole




                Company to the fullest extent permitted by the TBOC, as the same exist or may hereafter be
                amended (but, in the case of any such amendment, only to the extent that such amendment permits
                                 -F




                the Company to provide broader indemnification rights than said law permitted the Company to
                provide prior to such amendment) against judgments, penalties (including excise and similar taxes
                            rn




                and punitive damages), fines, settlements and reasonable expenses (including, without limitation,
                          bu




                attorney's fees) actually incurred by such person in connection with such Proceeding, and
                indemnification under this Article shall continue as to a person who has ceased to serve in the
                    Os




                capacity which initially entitled such person to indemnity hereunder. The rights granted pursuant
                to this Article shall be deemed contract rights, and no amendments, modification or repeal of this
                e




                Article shall have the effect oflimiting or denying any such rights with respect to actions taken or
             ny




                Proceeding arising prior to any such amendment, modification or repeal. It is expressly
        an




                acknowledged that the indemnification provided in this Article could involve indemnification for
                negligence or under theories of strict liability.
      -D
   R
EE




                                                                   21

              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 22
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 246
                                                  of 293




                                                                                                                       4
                                                                                                                     19
                 2-2-17                                                                     Updated for Closing 6-22-17




                                                                                                                  9.
                                                                                                                12
                          10.02 Advance Payment. The right to indemnification conferred in this Article shall




                                                                                                             3.
                 include the right to be paid or reimbursed by the Company the reasonable expenses incurred by a




                                                                                                           11
                 person of the type entitled to be indemnified under Section 10.01 of this Agreement who was, is




                                                                                                        8.
                 or is threatened to be made a named defendant or respondent in a Proceeding in advance of the
                 final disposition of the Proceeding and without any determination as to the person's ultimate




                                                                                                      -3
                 entitlement to indemnification; provided, however, that the payment of such expenses incurred by
                 any such person in advance of the final disposition of a Proceeding, shall be made only upon




                                                                                                PM
                 delivery to the Company of a written affirmation by such person of his or her good faith belief that
                 s/he has met the standard of conduct necessary for indemnification under this Article and a written




                                                                                          5
                 undertaking, by or on behalf of such person, to repay all amounts so advanced if it shall ultimately




                                                                                        :3
                 be determined that such indemnified person is not entitled to be indemnified under this Article or




                                                                                      24
                 otherwise.




                                                                                   4:
                         10.03 Indemnification of Officers, Employees and Agents. The Company, by adoption




                                                                               20
                of a resolution of the Managers, may indemnify and advance expenses to an officer, employee or
                agent of the Company to the same extent and subject to the same conditions under which it may




                                                                           20
                indemnify and advance expenses to Managers under this Article; and, the Company may


                                                                        0/
                indemnify and advance expenses to persons who are not or were not Managers, officers,
                                                                      /1
                employees, or agents of the Company but who are or were serving at the request of the Company
                                                                 -1
                as a Manager, director, officer, partner, venturer, proprietor, trustee, employee, agent or similar
                functionary of another foreign or domestic limited liability company, corporation, partnership,
                joint venture, sole proprietorship, trust, employee benefit plan or other enterprise against any
                                                            LP



                liability asserted against him and incurred by him in such a capacity or arising out of his status as
                                                        rL




                such a person to the same extent that it may indemnify and advance expenses to Managers under
                this Article.
                                                    ne
                                                 rd




                        10.04 Appearance as a Witness. Notwithstanding any other provision of this Article, the
                Company may pay or reimburse expenses incurred by a Member or Manager in connection with
                                              La




                his appearance as a witness or other participation in a Proceeding at a time when he is not a named
                defendant or respondent in the Proceeding.
                                        y&




                       10.05 Nonexclusivity of Rights. The right to indemnification and the advancement and
                                   ole




                payment of expenses conferred in this Article shall not be exclusive of any other right which a
                Member or Manager or other person indemnified pursuant to Section I 0.03 of this Agreement may
                                 -F




                have or hereafter acquire under any law (common or statutory), provision of the Certificate of
                Formation or this Agreement, agreement, vote of disinterested Managers or otherwise.
                            rn
                          bu




                         10.06 Insurance. The Company may purchase and maintain insurance, at its expense, to
                protect itself and any person who is a Member or was serving as a Manager, officer, employee or
                   Os




                agent of the Company or is or was serving at the request of the Company as a Manager, director,
                officer, partner, venturer, proprietor, trustee, employee, agent or similar functionary of another
                e




                foreign or domestic limited liability company, corporation, partnership, joint venture, sole
             ny




                proprietorship, trust, employee benefit plan or other enterprise against any expense, liability or
          an




                loss, whether or not the Company would have the power to indemnify such person against such
                expense, liability or loss under this Article.
      -D
   R
EE




                                                                 22

              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 23
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 247
                                                  of 293




                                                                                                                       4
                                                                                                                     19
                 2-2-17                                                                     Updated for Closing 6-22-17




                                                                                                                  9.
                                                                                                                12
                        10.07 Member Notification. To the extent required by law, any indemnification of or




                                                                                                             3.
                advance of expenses to a Member or Manager in accordance with this Article shall be reported in




                                                                                                           11
                writing to the Members with or before the notice or waiver of notice of the next Members' meeting
                or with or before the next submission to Members of a consent to action without a meeting and, in




                                                                                                        8.
                any case, within the twelve month period immediately following the date of the indemnification




                                                                                                      -3
                or advance.




                                                                                                PM
                        10.08 Savings Clause. If this Article or any portion hereof shall be invalidated on any
                ground by any court of competent jurisdiction, then the Company shall nevertheless indemnify
                and hold harmless each Member or Manager or any other person indemnified pursuant to this




                                                                                           5
                                                                                         :3
                Article as to costs, charges, and expenses (including attorney's fees),judgments, fines and amounts
                paid in settlement with respect to any action, suit or Proceeding, whether civil, criminal,




                                                                                       24
                administrative or investigative to the full extent permitted by any applicable portion of this Article




                                                                                    4:
                that shall not have been invalidated and to the fullest extent permitted by applicable law.




                                                                               20
                                                           ARTICLE XI




                                                                           20
                                                             TAXES


                                                                        0/
                        11.01 Tax Returns. The Managers shall cause to be prepared and filed all necessary
                                                                       /1
                federal and state income tax returns for the Company, including making the elections described in
                                                                  -1
                Section 11.02 of this Agreement. Each Member shall furnish to the Managers all pertinent
                information in its possession relating to Company operations that is necessary to enable the
                                                             LP


                Company's income tax returns to be prepared and filed.
                                                         rL




                         11.02 Tax Elections. The Company shall make the following elections on the appropriate
                 tax returns:
                                                     ne
                                                  rd




                                 (a) to adopt the calendar year as the Company's fiscal year;
                                              La




                                 (b) to adopt the cash method of accounting for keeping the Company's books and
                                         y&




                records;
                                    ole




                              (c) if a distribution of Company property as described in Section 734 of the Internal
                                 -F




                Revenue Code occurs or if a transfer of Units as described in Section 743 of the Internal Revenue
                Code occurs, on written request of any Member, to elect, pursuant to Section 754 of the Internal
                Revenue Code, to adjust the basis of Company properties;
                            rn
                          bu




                               (d) to elect to amortize the organizational expenses of the Company and the startup
                   Os




                expenditures of the Company under Section 195 of the Internal Revenue Code ratably over a period
                of sixty (60) months as permitted by Section 709(b) of the Internal Revenue Code; and
                e
             ny




                             (e) any other election the Managers may deem appropriate and in the best interest
                of the Members.
        an
      -D
   R




                                                                  23
EE




              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 24
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 248
                                                  of 293




                                                                                                                         4
                                                                                                                        19
                 2-2-17                                                                   Updated for Closing 6-22-17




                                                                                                                        9.
                                                                                                                   12
                         Neither the Company nor any Manager or Member may make an election for the Company
                 to be excluded from the application of the provisions of subchapter K of chapter 1 subtitle A of




                                                                                                                3.
                 the Internal Revenue Code or any similar provisions of applicable state law, and no provision of




                                                                                                            11
                 this Agreement shall be construed to sanction or approve such an election.




                                                                                                         8.
                        11.03 "Tax Matters Partner." By the consent of the holders of a Simple Majority of the




                                                                                                     -3
                Units, the Members shall designate a "tax matters partner" of the Company pursuant to Section
                623 l(a)(7) of the Internal Revenue Code. Any Member who is designated "tax matters partner"




                                                                                              PM
                shall take such action as may be necessary to cause each other Member to become a "notice
                partner" within the meaning of Section 6223 of the Internal Revenue Code. Any Member who is




                                                                                           5
                designated "tax matters partner" shall inform each other Member of all significant matters that




                                                                                        :3
                may come to its attention in its capacity as "tax matters partner" by giving notice thereof on or




                                                                                     24
                before the fifth Business Day after becoming aware thereof and, within that time, shall forward to
                each other Member copies of all significant written communications it may receive in that capacity.




                                                                                  4:
                Any Member who is designated "tax matters partner" may not take action contemplated by




                                                                             20
                Sections 6222 through 6232 of the Internal Revenue Code without the consent of a Simple
                Majority, but this sentence does not authorize such Manager (or any other Manager) to take any




                                                                          20
                action left to the determination of an individual Member under Sections 6222 through 6232 of the


                                                                       0/
                Internal Revenue Code.
                                                                     /1
                                                 ARTICLE XII
                                                                -1
                                 BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS
                                                           LP



                        12.01 Maintenance of Books. The Company shall keep books and records of accounts and
                                                       rL




                shall keep minutes of the proceedings of its Members, its Managers and each committee of the
                Managers. The books of account for the Company shall be maintained on a cash basis in
                                                   ne




                accordance with the terms of this Agreement, except that the Capital Accounts of the Members
                                                rd




                shall be maintained in accordance with Article IV of this Agreement. The calendar year shall be
                the accounting year of the Company.
                                             La




                        12.02 Accounts. The Managers shall establish and maintain one or more separate bank
                                          &




                and investment accounts and arrangements for Company funds in the Company name with
                                      y




                financial institutions and firms that the Managers determine. The Managers may not commingle
                                   ole




                the Company's funds with the funds of any Member; however, Company funds may be invested
                in a manner the same as or similar to the Managers' investment of their own funds or investments
                                 -F




                by their Affiliates.
                            rn




                                                        ARTICLE XIII
                      bu




                                                         TRANSFERS
                    Os




                        13.0 l Limited Right to Transfer. No Member or Assignee shall make any Transfer of all
                or any of its Units, whether now owned or hereafter acquired, except (a) with the consent of the
                 e




                holders of a Simple Majority of the Units; (b) as provided by Article XIV of this Agreement; (c)
            ny




                as a Defaulting Member as provided by Subsection 15.0l(t) of this Agreement; or (d) upon
          an




                winding up or termination, as provided by Section 16.03 of this Agreement. Any attempted
                Transfer by a person of an interest or right, or any part thereof, in or in respect of the Company
      -D
   R




                                                                24
EE




              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 25
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 249
                                                  of 293




                                                                                                                             4
                                                                                                                            19
                 2-2-17                                                                       Updated for Closing 6-22-17




                                                                                                                            9.
                                                                                                                       12
                 other than as specifically provided by this Agreement shall be, and is hereby declared, null and
                 void ab initio. Notwithstanding the foregoing, a Member may collaterally assign any or all of the




                                                                                                                    3.
                 Member's rights and interests under this Operating Agreement to one or more lenders (or to an




                                                                                                                11
                 agent on behalf of such lenders) of the Member cir any of its affiliates without the prior written
                 consent of the Company or its Mangers or Members; provided, however, that any such Member




                                                                                                             8.
                 that collaterally assigns its rights and interests under this Operating Agreement shall remain liable




                                                                                                         -3
                 for the performance of all of the Members' obligations under this Operating Agreement.
                         (a) For the avoidance of doubt, in no event shall the pledgee or other Assignee of Units




                                                                                                   PM
                 have access to the Confidential Information;




                                                                                                5
                        (b) Each Member shall at all times: keep the Confidential Information in its possession (or




                                                                                             :3
                provided to the Member), if any, in an isolated and secure location and immediately notify the




                                                                                         24
                Company of any default of the obligations collateralized by the Units or exercise by the Member's
                pledgee or any other secured lender of foreclosure or other remedies against collateral; keep written




                                                                                      4:
                record of and, upon demand by Company, identify for the Company the location of the
                Confidential Information; and, upon demand, immediately deliver to the Company all Confidential




                                                                                 20
                Information in its possession (or provided to the Member) and cooperate in all respects with the




                                                                             20
                Company in protecting the Confidential Information from any unauthorized disclosure, access to,
                transfer or use of, and return to the Company of, the Confidential Information.

                                                                          0/
                                                                        /1
                                                                   -1

                          13.02 Rights of an Assignee.
                                                              LP



                                (a) Unless and until an Assignee becomes a Substituted Member of the Company
                                                         rL




                as provided in this Agreement, the Assignee shall be entitled only to (i) allocation of income, gain,
                loss, deduction, credit, or similar items, and to receive distributions to which the assignor is entitled
                                                      ne




                to the extent these items were assigned, and (ii) reasonable information or account of transactions
                                                  rd




                of the Company and to make reasonable inspection of the books and records of the Company. The
                                              La




                Units of the Assignee shall not be considered in the voting requirements of the Company, and the
                Assignee shall have no right to participate in the operations or management of the Company.
                                           &




                                (b) In the event that a Member has an outstanding but unpaid Capital Commitment
                                       y
                                    ole




                and such Member's Units become held by an Assignee, the assignor-Member and its Assignee
                shall be jointly and severally liable for the outstanding but unpaid Capital Commitment (together
                                 -F




                with interest accrued thereon) in connection with the Units held by Assignee. If the assignor-
                Member or Assignee does not make such the Capital Contribution to satisfy such Capital
                            rn




                Commitment in accordance with the provisions of this Agreement, then the assignor-Member and
                Assignee shall be treated as being in Default. In the event that one or more new Members are
                      bu




                admitted into the Company, or one or more existing Members receive additional Units, no consent
                    Os




                or other action on the part of such Assignee shall be required, except that admissions of new
                Members and issuances of additional Units shall nonetheless remain subject to the approval rights
                 e




                of the holders of a Super Majority of the Units as set forth in Section 6.03 of this Agreement.
            ny




                        13.03 Legal Opinion. For the right of a Member to transfer any Units or of any Person
          an




                to be admitted to the Company in connection therewith to exist or be exercised, the Company must
      -D
   R




                                                                   25
EE




              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 26
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 250
                                                  of 293




                                                                                                                           4
                                                                                                                          19
                 2-2-17                                                                     Updated for Closing 6-22-17




                                                                                                                          9.
                                                                                                                     12
                 receive an opinion from legal counsel acceptable to a majority of the Managers that states (a) the
                 Transfer is exempt from registration under federal and state securities laws, (b) the Transfer will




                                                                                                                  3.
                 not cause the Company to be in violation of federal and state securities laws, (c) the Transfer will




                                                                                                              11
                 not adversely affect the status of the Company as a partnership under the Internal Revenue Code




                                                                                                           8.
                 or Treasury Regulations, and (d) the Transfer will not result in the Company's being considered to




                                                                                                       -3
                 have terminated within the meaning of the Internal Revenue Code or Treasury Regulations. The
                 Managers, by majority consent, however, may waive the requirements of this Section.




                                                                                                PM
                        13.04 Admission as Substituted Member. An Assignee has the right to be admitted to
                the Company as a Substituted Member with the Units and the Capital Commitment so transferred




                                                                                             5
                to such person, in the event that:




                                                                                          :3
                                                                                      24
                                 (a)    the Member making such Transfer grants the Assignee the right to be so
                admitted;




                                                                                    4:
                                                                               20
                                 (b)    such Transfer is consented to by the holders of a Simple Majority of the
                Units; and




                                                                           20
                                                                        0/
                               (c) a written, signed and dated instrument evidencing the Transfer has been filed
                                                                      /1
                with the Company in form and substance reasonably satisfactory to the Managers, and said
                instrument contains (i) the agreement by the Assignee to be bound by all of the terms and
                                                                 -1
                provisions of this Agreement, (ii) any necessary or advisable representations and warranties,
                including that the Transfer was made in accordance with all applicable laws, regulations, and
                                                            LP



                securities laws, (iii) the Units and the Capital Commitments after the Transfer of the Member
                                                        rL




                effecting the Transfer and the person to which the Units of part thereof is transferred (which
                together must total the Units and the Capital Commitment of the Member effecting the Transfer
                                                     ne




                before the Transfer) and (iv) the name, address and any other pertinent information necessary for
                amended Exhibit A and to make distributions.
                                                  rd
                                              La




                        13.05 Transfer to Existing Member. In the event of a Transfer to an existing Member
                that is approved pursuant to the Terms of this Article XIII, the existing Member shall be
                                           &




                automatically deemed to be a Substituted Member with respect to the Units (and associated Capital
                                          y




                Commitments) acquired pursuant to such Transfer.
                                       ole




                         13.06 Third Party Offer. In the event a Member desires to sell all or any portion of its
                                 -F




                Units to another Person (including but not limited to another existing Member), the selling Member
                shall first offer to sell the Units to the other existing Members. Upon the receipt of an offer from
                            rn




                a Third Party to purchase such Units, the selling Member shall promptly deliver a copy of the
                      bu




                Third Party offer to all other Members. Each Member will have thirty (30) days from the date of
                receipt of the Third Party offer to notify the selling Member in writing that the other Member
                    Os




                intends to purchase the Units upon the terms and conditions of the Third Party offer. If more than
                one other Member desires to purchase the Units, each of the purchasing Members shall purchase
                 e




                a portion of the Units that is proportional to such purchasing Member's Units as compared to the
            ny




                aggregate Units held by all purchasing Members. If none of the other Members give notification
          an




                within thirty (30) days of an intention to purchase the Units, then the selling Member shall be
      -D
   R
EE




                                                                 26

              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 27
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 251
                                                  of 293




                                                                                                                        4
                                                                                                                      19
                 2-2-17                                                                      Updated for Closing 6-22-17




                                                                                                                   9.
                                                                                                                 12
                 permitted to sell the Units to the Third Party upon the terms and conditions of the Third Party
                 offer.




                                                                                                              3.
                                                                                                            11
                          13.07 Reasonable Expenses. The Member effecting a Transfer and the Substituted




                                                                                                         8.
                 Member shall pay, or reimburse the Company for, all costs incurred by the Company in connection
                 with the admission of the Substituted Member (including, without limitation, the legal fees




                                                                                                       -3
                 incurred in connection with the legal opinions referred to in Section 13.03 of this Agreement) on
                 or before the tenth ( l 0th) day after the receipt by that person of the Company's invoice for the




                                                                                                 PM
                 amount due. If payment is not made by the date due, the person owing the amount shall pay
                 interest on the unpaid amount from the date due until paid at a rate per annum equal to the Default




                                                                                            5
                 Interest Rate.




                                                                                          :3
                                                                                        24
                                                     ARTICLE XIV




                                                                                     4:
                                              BUYOUT OF A MEMBER'S UNITS




                                                                                20
                          14.01 Termination of Marital Relationship.




                                                                            20
                                (a) If the marital relationship of a Member who is a natural person is terminated by


                                                                         0/
                death or divorce and such Member does not succeed to all of such Member's spouse's community
                                                                       /1
                or separate interest, if any, in the Units (such spouse is referred to hereafter in this Article as the
                                                                  -1
                "Assignee Spouse"), either as outright owner of such Units or as a trustee of a trust holding such
                Units, whether or not such Member is a beneficiary of such trust, then such Member shall have the
                                                             LP


                option to purchase at Fair Value (determined as of the date of the death or divorce of the Member)
                the Assignee Spouse's interest in the Units to which such Member does not succeed. Such option
                                                         rL




                must be exercised within ninety (90) days after the death of the Member or the Member's divorce
                from the Assignee Spouse. Should the Member fail to exercise such option within such 90-day
                                                     ne




                period, then the Company shall have the option to purchase such Units at Fair Value for a period
                                                  rd




                of ninety (90) days after the lapse of the initial 90-day period.
                                              La




                                 (b) Any Units of the Company held by a Member as a trustee of a trust as a result
                of the death of or the Member's divorce from the Assignee Spouse shall be treated as owned by
                                        y&




                such Member for purposes of this agreement. If such Member ceases to act as trustee of such trust
                for any reason, then such Member shall have the option to purchase all of the Units at Fair Value
                                   ole




                held in such trust. Such option must be exercised within ninety (90) days after such Member ceases
                to act as trustee of such trust. Should such Member fail to exercise such option within such 90-day
                                 -F




                period, then the Company shall have the option to purchase such Units for a period of ninety (90)
                days after the lapse of the initial 90-day period.
                            rn
                          bu




                         14.02 Death of Member. Commencing upon the death of a Member that is a natural
                person, the surviving Members shall for a period of ninety (90) days have the option to purchase
                    Os




                all or any portion of the deceased Member's Units at Fair Value (determined as of the date of the
                death of the Member); provided, however, the exercise of said option shall require the approval of
                e
             ny




                the holders of a Simple Majority of the Units. Upon the expiration of ninety (90) days after the
                death of a Member, the Company shall be obligated to purchase all, and not less than all, of the
        an




                deceased Member's Units at Fair Value which the surviving Members do not elect to purchase
                pursuant to the option granted in the preceding sentence. The Assignee (which may include spouse
      -D
   R
EE




                                                                  27

              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 28
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 252
                                                  of 293




                                                                                                                       4
                                                                                                                     19
                 2-2-17                                                                    Updated for Closing 6-22-17




                                                                                                                  9.
                and executors or administrators of the deceased Member) shall sell all of the deceased Member's




                                                                                                                12
                Units to the Company and/or the other Members in accordance with the option or obligation




                                                                                                             3.
                established by this Section.




                                                                                                           11
                         14.03 Bankruptcy of Member. If any Member becomes a Bankrupt Member, the




                                                                                                        8.
                Company shall have the option, exercisable by notice from the Managers to the Bankrupt Member




                                                                                                      -3
                (or its representative) at any time prior to the one hundred eightieth (180th) day after receipt of
                notice of the occurrence of the event causing it to become a Bankrupt Member, to purchase all or




                                                                                               PM
                any portion of the Bankrupt Member's Units at Fair Value (determined as of the date that notice
                of the exercise of such option is given by the Managers); provided, however, the exercise of said
                option shall require the approval of the holders of a Simple Majority of the Units. In the event




                                                                                          5
                                                                                        :3
                that notice of the exercise of such option is given by the Managers to the Bankrupt Member (or its
                representative), the Bankrupt Member shall sell its Units to the Company as provided by this




                                                                                      24
                Article.




                                                                                   4:
                         14.04 Insufficient Surplus. If the Company shall not have sufficient surplus to permit it




                                                                              20
                lawfully to purchase the Units under Sections 14.01, 14.02 or 14.03 of this Agreement at the time




                                                                          20
                of the closing, the other Members may take such action to vote their respective Units to reduce the
                capital of the Company or to take such other steps as may be appropriate or necessary in order to

                                                                       0/
                enable the Company lawfully to purchase such Units.  /1
                                                                 -1
                         14.05 Option by Other Members. If the Company fails or declines to exercise an option
                to purchase Units of a Member as provided by this Agreement within the period of time specified
                                                           LP


                for such option, then the other Members shall have the option for a period of ninety (90) days
                thereafter to purchase such Units in such proportions as they mutually agree or in proportion to
                                                        rL




                their respective Units as compared to the Units held by all Members for the same price and upon
                the same terms available to the Company.
                                                    ne
                                                 rd




                         14.06 Exercise of Option. Any option to purchase Units as provided by this Agreement
                                             La




                shall be deemed exercised at the time the purchasing party delivers to the selling party written
                notice of intent to exercise such option along with an initial payment in the form of a certified or
                                       y&




                cashier's check in the amount often percent (10%) of the estimated purchase price anticipated by
                the purchaser, in person or by United States registered mail, properly stamped and addressed to
                                   ole




                the last known address of the selling party.
                                 -F




                        14.07 Determination of Fair Value. For purposes of this Article XIV, the "Fair Value"
                of Units shall be the amount that would be distributable to the Member holding such Units in the
                            rn




                event that the assets of the Company were sold for cash and the proceeds, net of liabilities, were
                distributed to the holders of all Units pursuant to this Agreement. In the event that the Fair Value
                          bu




                of any Units is to be determined under this Agreement, the Managers shall select a qualified
                   Os




                independent appraiser to make such determination, and the Managers shall make the books and
                records available to the appraiser for such purpose. The determination of Fair Value made by such
                e




                appraiser shall be final, conclusive, and binding on the Company, all Members, and all Assignees
             ny




                of Units.
          an
      -D
   R




                                                                28
EE




              4835-6049-7362.1


EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 29
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 253
                                                  of 293




                                                                                                                         4
                                                                                                                       19
                 2-2-17                                                                       Updated for Closing 6-22-17




                                                                                                                    9.
                                                                                                                  12
                         14.08 Fees and Expenses of Appraiser. In the case of a purchase and sale of Units under
                 Section 14.01 or 14.02 of this Agreement (in the event of death or divorce of a Member), the fees




                                                                                                               3.
                 and expenses of such appraiser shall be paid by the Company. In the case of a purchase and sale




                                                                                                             11
                 of Units under Section 14.03 or 15.01 (in the event of the bankruptcy or default of a Member), the




                                                                                                          8.
                 fees and expenses of such appraiser shall be paid by the Bankrupt Member or Defaulting Member,
                 by deducting at closing such fees and expenses from the purchase price to be paid to such Bankrupt




                                                                                                        -3
                 Member or Defaulting Member, and remitting the same to the Company. Otherwise, the fees and
                 expenses of such appraiser shall be shared equally by the purchaser and seller.




                                                                                                  PM
                        14.09 Right to Withdraw Option. In the event that a Member has exercised an election




                                                                                            5
                to purchase Units under this Agreement and Fair Value has been determined as provided by




                                                                                          :3
                Section 14.07 of this Agreement, such Member may elect to terminate its right to purchase within




                                                                                        24
                fifteen (15) days following its receipt of the determination of Fair Value, by delivery of written
                notice to the Company and to the Assignee. In such an event, the initial payment shall be returned




                                                                                     4:
                to the Member withdrawing the option, and the other Members may elect to purchase the Units (or




                                                                                20
                portion thereof) in such proportions as they mutually agree or in proportion to their Units as
                compared to the total number of Units held by all such Members.




                                                                            20
                                                                         0/
                          14.10 Terms of Purchase.
                                                                       /1
                                                                  -1
                                 (a) The closing date for any sale and purchase made pursuant to this Article shall
                be the later of (i) thirty (30) days after the notice of the exercise of option has been received by the
                selling party, or (ii) thirty (30) days after the parties have received notice of the Fair Value of the
                                                             LP



                Units.
                                                         rL




                                 (b) Payment of the purchase price for the Units may be made by the Company
                                                     ne




                and/or the other Members as follows: (i) a down payment equal to ten percent (10%) of the Fair
                                                  rd




                Value to be made at closing, and (ii) the balance of the purchase price, bearing interest at the
                General Interest Rate determined on the date of closing, to be paid in twenty-four (24) equal
                                              La




                monthly installments, with the first payment due thirty (30) days after the date of closing. Any
                such purchaser shall have the right to pay all or any part of such obligation at any time or times in
                                        y&




                advance of maturity without penalty. In the event that the Company becomes a party to a
                Fundamental Business Transaction, such obligation (or remaining portion thereof) shall be paid in
                                   ole




                full within thirty (30) days of the date that the Company becomes a party to such transaction.
                                 -F




                              (c) At the closing, the person selling the Units will transfer the Units free and clear
                of any liens or encumbrances, other than those which may have been created to secure any
                            rn




                Indebtedness or obligations of the Company.
                          bu




                               (d) In each event that Units of the Company are purchased as described in this
                   Os




                Agreement, upon the execution and delivery of the notes or payment of the cash as required herein,
                this Agreement shall operate as an automatic transfer to the purchaser of the Units of the Company.
                e




                The payment to be made to the selling Member, Assignee, or its representative shall constitute
             ny




                complete release, liquidation and satisfaction of all the rights and interest of the selling Member,
          an




                Assignee, or its representative (and of all persons claiming by, through, or under the selling
                Member, Assignee, or its representative) in and in respect of the Company, including, without
      -D
   R




                                                                  29
EE




              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 30
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 254
                                                  of 293




                                                                                                                       4
                                                                                                                     19
                 2-2-17                                                                     Updated for Closing 6-22-17




                                                                                                                  9.
                                                                                                                12
                 limitation, any Units, any rights in specific Company property, and any rights against the Company
                 and (insofar as the affairs of the Company are concerned) against the Members. The parties shall




                                                                                                             3.
                 perform such actions and execute such documents that may be reasonably necessary to effectuate




                                                                                                           11
                 and evidence such purchase and sale, and release as provided by this Section.




                                                                                                        8.
                                                                                                      -3
                                                       ARTICLE XV
                                                   DEFAULT OF A MEMBER




                                                                                                PM
                         15.01 Failure to Contribute. If a Member does not contribute by the time required all or
                  any portion of a Capital Contribution that Member is required to make as provided in this




                                                                                           5
                  Agreement, the Company may exercise, on notice to that Member (the "Defaulting Member"),




                                                                                         :3
                  one or more of the following remedies, with the exercise of any particular remedy subject to the




                                                                                       24
                  prior written approval of the holders of a Simple Majority of the Units (provided that if a Member
                  is the Defaulting Member, the Units shall not be considered in the numerator of the denominator




                                                                                    4:
                  of the calculation for determining whether approval of the holders of a Simple Majority of Units




                                                                               20
                  has been reached):




                                                                           20
                                  (a) taking such action (including, without limitation, court proceedings) as the


                                                                        0/
                 Managers may deem appropriate to obtain payment by the Defaulting Member of the portion of
                                                                       /1
                 the Defaulting Member's Capital Contribution that is in default, together with interest thereon at
                 the Default Interest Rate from the date that the Capital Contribution was due until the date that it
                                                                 -1
                 is made, all at the cost and expense of the Defaulting Member;
                                                            LP


                                (b) permitting the other Members on a pro rata basis in proportion to each such
                                                        rL




                 Member's Units as compared to the aggregate Units held by all such Members or in such other
                 percentages as they may agree (the "Lending Member", whether one or more), to advance the
                                                    ne




                 portion of the Defaulting Member's Capital Contribution that is in default, with the following
                 results:
                                                 rd
                                              La




                                      (i) the sum advanced constitutes a loan from the Lending Member to the
                 Defaulting Member and a Capital Contribution of that sum to the Company by the Defaulting
                                        y&




                 Member pursuant to the applicable provisions of this Agreement,
                                   ole




                                       (ii) the principal balance of the loan and all accrued unpaid interest thereon
                 is due and payable in whole on the tenth (10th) day after written demand therefor by the Lending
                                 -F




                 Member to the Defaulting Member,
                            rn




                                        (iii) the amount lent bears interest at the Default Interest Rate from the day
                          bu




                that the advance is deemed made until the date that the loan, together with all interest accrued on
                it, is repaid to the Lending Member,
                   Os




                                    (iv) all distributions from the Company that otherwise would be made to the
                e




                Defaulting Member (whether before or after termination of the Company) instead shall be paid to
             ny




                the Lending Member until the loan and all interest accrued on it have been paid in full to the
          an




                Lending Member (with payments being applied first to accrued and unpaid interest and then to
                principal),
      -D
   R
EE




                                                                  30

              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 31
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 255
                                                  of 293




                                                                                                                        4
                 2-2-17




                                                                                                                      19
                                                                                             Updated for Closing 6-22-17




                                                                                                                   9.
                                       (v) the payment of the loan and interest accrued on it is secured by a security




                                                                                                                 12
                 interest in the Defaulting Member's Units, as more fully set forth in Section 15.02 of this




                                                                                                              3.
                 Agreement, and




                                                                                                            11
                                          (vi) the Lending Member has the right, in addition to the other rights and




                                                                                                         8.
                 remedies granted to it pursuant to this Agreement or available to it at law or in equity, to take any




                                                                                                       -3
                 action (including, without limitation, court proceedings) that the Lending Member may deem
                 appropriate to obtain payment by the Defaulting Member of the loan and all accrued and unpaid




                                                                                                 PM
                 interest on it, at the cost and expense of the Defaulting Member;

                               (c) exercising the rights of a secured party under the Uniform Commercial Code of




                                                                                           5
                                                                                         :3
                the State of Texas; in this regard, each Member grants to the Company a valid security interest
                upon such Member's Units (whether now or hereafter acquired) and all proceeds therefrom to




                                                                                       24
                secure performance of payment of all Capital Contributions due the Company from the Member;




                                                                                    4:
                              (d) a forced sale of the Defaulting Member's Units at Fair Value and upon the




                                                                                20
                terms of purchase as provided in Article XIV; or




                                                                            20
                                 (e) exercising any other rights and remedies available at law or in equity.

                                                                         0/
                                                                       /1
                                                                  -1
                        15.02 Compromise or Release. The obligation of a Defaulting Member or its legal
                representative or successor to make a contribution or otherwise pay cash or transfer property or to
                                                             LP


                return cash or property paid or distributed to the Defaulting Member in violation of the TBOC or
                this Agreement may be compromised or released only with the approval of the holders of a Simple
                                                         rL




                Majority of the Units. Notwithstanding the compromise or release, a creditor of the Company who
                extends credit or otherwise acts in reasonable reliance on that obligation, after the Member signs
                                                     ne




                a writing that reflects the obligation and before the writing is amended or canceled to reflect the
                                                  rd




                compromise or release, may enforce the original obligation.
                                              La




                        15.03 Expulsion. A Member may be expelled from the Company, via forced sale of such
                                         y&




                Members Units at Fair Value, by unanimous vote of all other Members (not including the Member
                to be expelled) if that Member (a) has willfully violated any provision of this Agreement; (b)
                                    ole




                committed fraud, theft, or gross negligence against the Company or one or more Members of the
                Company, or (c) engaged in wrongful conduct that adversely and materially affects the business
                                 -F




                or operation of the Company. Such a Member shall be considered a Defaulting Member, and the
                Company or other Members may also exercise any one or more of the remedies provided for in
                            rn




                Article 15.01. The Company may offset any damages to the Company or its Members occasioned
                by the misconduct of the expelled Member against any amounts distributable or otherwise payable
                          bu




                by the Company to the expelled Member.
                   Os




                                                      ARTICLE XVI
                e




                                              WINDING UP AND TERMINATION
             ny




                       16.01 Event Requiring Termination. The Company shall begin to wind up its affairs
          an




                upon the first of the following to occur:
      -D
   R




                                                                  31
EE




              4835-6049-7362.1


EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 32
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 256
                                                  of 293




                                                                                                                           4
                                                                                                                          19
                 2-2-17                                                                     Updated for Closing 6-22-17




                                                                                                                          9.
                                                                                                                     12
                                 (a) the execution of an instrument approving the termination of the Company by




                                                                                                                  3.
                 the holders of a Super Majority of the Units;




                                                                                                              11
                                 (b) the occurrence of any event that terminates the continued membership of the




                                                                                                           8.
                 last remaining Member of the Company; provided, however, that the Company is not dissolved if,




                                                                                                       -3
                 no later than ninety (90) days after the termination of the membership of the last remaining
                 Member, the legal representative or successor of the last remaining Member, or the legal




                                                                                                PM
                 representative or successor's designee, agrees to continue the Company and to become a Member
                 as of the date of termination of the membership ofthe last remaining Member;




                                                                                             5
                                                                                           :3
                                 (c) entry of a decree of judicial dissolution of the Company; or




                                                                                       24
                               (d) the occurrence of a nonwaivable event under the terms of the TBOC which




                                                                                    4:
                requires the Company to be terminated.




                                                                               20
                        16.02 Business May Be Continued. Except as provided in Section 16.0l(b) of this




                                                                            20
                Agreement, any event that terminates the Company, shall not terminate the Company if the holders
                of a Simple Majority of the Units agree to continue the business of the Company, within ninety

                                                                         0/
                (90) days after the date of termination. If ninety (90) days have expired, the Members must amend
                                                                       /1
                the Certificate of Formation during the three (3) year period following the event of termination, to
                                                                  -1
                exclude the event of termination, as applicable.
                                                             LP


                        16.03 Purchase of Former Member's Units. Upon an event requiring winding up as
                provided in Section 16.01 of this Agreement where a Simple Majority of the Units agrees to
                                                         rL




                continue the business of the Company pursuant to Section 16.02, the Company's books shall be
                                                     ne




                closed upon the date of such event, so as to determine the value of each Former Member's Units
                on the date on which each Former Member's financial interest in the Company was terminated.
                                                  rd




                Within one hundred eighty (180) days of such event, the Company shall purchase the Former
                                               La




                Member's Units at Fair Value (as determined by Section 14.07 of this Agreement), upon terms of
                purchase as provided in Article XIV of this Agreement. For purposes of this Section 16.03,
                                           &




                "Former Member" shall mean any Member that seeks a judicial dissolution of the Company and
                prevails in receiving a final, binding judicial order of dissolution.
                                       y
                                    ole




                        16.04 Liquidation. As soon as possible following an event requiring termination of the
                                 -F




                Company, the Managers shall act as liquidator or may appoint one or more Managers or Members
                as liquidator. The liquidator shall proceed diligently to wind up the affairs of the Company and
                            rn




                make final distributions as provided herein and in the TBOC. The costs of liquidation shall be
                borne as a Company expense. Until final distribution, the liquidator shall continue to operate the
                      bu




                Company properties with all of the power and authority of the Managers. The steps to be
                    Os




                accomplished by the liquidator are as follows:
                 e




                                (a) as promptly as possible after such event and again after final liquidation, the
            ny




                liquidator shall cause a proper accounting to be made by a recognized firm of certified public
                accountants of the Company's assets, liabilities, and operations through the last day of the calendar
          an




                month in which the termination occurs or the final liquidation is completed, as applicable;
      -D
   R




                                                                  32
EE




              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 33
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 257
                                                  of 293




                                                                                                                       4
                                                                                                                     19
                 2-2-17                                                                     Updated for Closing 6-22-17




                                                                                                                  9.
                                                                                                                12
                                (b) the liquidator shall cause the notice described in Section 11.052 of the TBOC
                 to be delivered to each known claimant against the Company;




                                                                                                             3.
                                                                                                           11
                                  (c) the liquidator shall pay, satisfy or discharge from Company funds all of the




                                                                                                        8.
                 debts, liabilities and obligations of the Company (including, without limitation, all expenses
                 incurred in liquidation and any advances described in Section 4.04 of this Agreement) or otherwise




                                                                                                      -3
                 make adequate provision for payment and discharge thereof (including, without limitation, the
                 establishment of a cash escrow fund for contingent liabilities in such amount and for such term as




                                                                                                PM
                 the liquidator may reasonably determine); and




                                                                                          5
                                 (d) all remaining assets of the Company shall be distributed to the Members as




                                                                                        :3
                 follows:




                                                                                      24
                                       (i) the liquidator may sell any or all Company property, including to




                                                                                   4:
                 Members, and any resulting gain or loss from each sale shall be computed and allocated to the




                                                                               20
                 Capital Accounts of the Members;




                                                                           20
                                          (ii) with respect to all Company property that has not been sold, the fair
                 market value of that property shall be determined and the Capital Accounts of the Members shall

                                                                        0/
                 be adjusted to reflect the manner in which the unrealized income, gain, loss, and deduction inherent
                                                                      /1
                 in property that has not been reflected in the Capital Accounts previously would be allocated
                                                                 -1
                 among the Members if there were a taxable disposition of that property for the fair market value
                 of that property on the date of distribution; and
                                                            LP



                                       (iii) Company property shall be distributed among the Members m
                                                        rL




                 accordance with Section 5.03(a).
                                                     ne




                All distributions in kind to the Members shall be made subject to the liability of each distributee
                                                  rd




                for costs, expenses, and liabilities theretofore incurred or for which the Company has committed
                                              La




                prior to the date of termination and those costs, expenses, and liabilities shall be allocated to the
                distributee pursuant to this Section. Upon completion of all distributions to the Member, such
                                        y&




                distribution shall constitute a complete return to the Member of its Capital Contributions and
                release all claims against the Company. To the extent that a Member returns funds to the Company,
                                    ole




                it has no claim against any other Member for those funds.
                                 -F




                         16.05 Deficit Capital Accounts. Notwithstanding anything to the contrary contained in
                this Agreement, and notwithstanding any custom or rule of law to the contrary, to the extent that
                            rn




                the deficit, if any, in the Capital Account of any Member results from or is attributable to
                          bu




                deductions and losses of the Company (including non-cash items such as depreciation), or
                distributions of money pursuant to this Agreement to all Members on a pro rata basis in proportion
                    Os




                to their respective Units as compared to all outstanding Units, upon termination of the Company
                such deficit shall not be an asset of the Company and such Members shall not be obligated to
                e




                contribute such amount to the Company to bring the balance of such Member's Capital Account
             ny




                to zero.
        an




                        16.06 Certificate of Termination. On completion of the distribution of Company assets
      -D




                as provided herein, the Company is terminated, and the Managers (or such other person or persons
   R
EE




                                                                 33

              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 34
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 258
                                                  of 293




                                                                                                                     4
                                                                                                                   19
                 2-2-17                                                                   Updated for Closing 6-22-17




                                                                                                                9.
                                                                                                              12
                 as the TBOC may require or permit) shall execute, acknowledge and cause to be filed a Certificate
                 of Termination, at which time the Company shall cease to exist as a limited liability company.




                                                                                                           3.
                                                                                                         11
                                                   ARTICLE XVII




                                                                                                      8.
                                             AMENDMENT OR MODIFICATION




                                                                                                    -3
                         17.01 Amendment or Modification. Subject to Section 17.02 below, this Agreement
                 may be amended or modified from time to time only with a written instrument executed by the




                                                                                              PM
                 holders of a Super Majority of the Units.




                                                                                         5
                          17.02 Special Provisions for Certain Amendments or Modifications.




                                                                                       :3
                                                                                     24
                                (a) An amendment or modification increasing a Member's Capital Commitment is
                 effective only with that Member's consent.




                                                                                  4:
                                                                             20
                               (b) An amendment or modification reducing the required percentage of Units or
                 other measure for any consent or vote in this Agreement is effective only with the consent or vote




                                                                          20
                 of Members having the percentage of Units or other measure theretofore required.


                                                                       0/
                               (c) An amendment or modification made solely to reflect the admission or
                                                                     /1
                 withdrawal of a Member (such as to Exhibit A) need not be approved by any Member if the
                                                                -1
                 requirements set forth in this Agreement with respect to the admission or withdrawal of the
                 Member are otherwise satisfied.
                                                           LP



                                  (d) An amendment or modification of the Observer's Right set forth at Section
                                                       rL




                 6.1 O(b) shall be effective only with the consent or vote of the Members entitled to such right.
                                                    ne




                                                      ARTICLE XVIII
                                                 rd




                                                   GENERAL PROVISIONS
                                             La




                          18.01 Construction. Whenever the context requires, the gender of all words used in this
                                       y&




                 Agreement includes the masculine, feminine, and neuter. In the event there is only one Member,
                 then references to Members in the plural should be construed as singular; likewise, in the event
                                   ole




                 there is only one Manager, then references to Managers in the plural should also be construed as
                 singular.
                                 -F




                       18.02 Offset. Whenever the Company is to pay any sum to any Member, any amounts
                            rn




                that Member owes the Company may be deducted from that sum before payment.
                          bu




                       18.03 Notices. Except as expressly set forth to the contrary in this Agreement, all notices,
                   Os




                requests, or consents provided for or permitted to be given under this Agreement must be in writing
                and must be given either by depositing that writing in the United States mail, addressed to the
                e




                recipient, postage paid, and registered or certified with return receipt requested or by delivering
             ny




                that writing to the recipient in person, by courier, or by facsimile transmission; and a notice,
          an




                request, or consent given under this Agreement is effective on receipt by the person. All notices,
                requests, and consents to be sent to a Member must be sent to or made at the addresses given for
      -D




                that Member on Exhibit A or such other address as that Member may specify by notice to the other
   R
EE




                                                                34

              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 35
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 259
                                                  of 293




                                                                                                                      4
                 2-2-17                                                                    Updated for Closing 6-22-17




                                                                                                                    19
                                                                                                                 9.
                 Members. Any notice, request, or consent to the Company or the Managers must be given to the




                                                                                                               12
                 Managers at the following address:




                                                                                                            3.
                                 Box 2185




                                                                                                          11
                                 Canyon Lake, TX 78133




                                                                                                       8.
                 Whenever any notice is required to be given by law, the Certificate of Formation or this




                                                                                                     -3
                 Agreement, a written waiver thereof, signed by the person entitled to notice, whether before or
                 after the time stated therein, shall be deemed equivalent to the giving of such notice.




                                                                                               PM
                         18.04 Entire Agreement; Supersedes Other Agreements. This Agreement includes the




                                                                                         5
                 entire agreement of the Members and their Affiliates relating to the Company and supersedes all




                                                                                       :3
                 prior contracts or agreements with respect to the Company, whether oral or written.




                                                                                     24
                         18.05 Effect of Waiver or Consent. A waiver or consent, express or implied, to or of any




                                                                                  4:
                 breach or default by any person in the performance by that person of its obligations with respect




                                                                              20
                 to the Company is not a consent or waiver to or of any other breach or default in the performance
                 by that person of the same or any other obligations of that person with respect to the Company.




                                                                          20
                 Failure on the part of a person to complain of any act of any person or to declare any person in


                                                                       0/
                 default with respect to the Company, irrespective of how long that failure continues, does not
                                                                     /1
                 constitute a waiver by that person of its rights with respect to that default until the applicable
                 statute-of-limitations period has run.
                                                                -1

                         18.06 Binding Effect. Subject to the restrictions on Transfers set forth in this Agreement,
                                                           LP


                this Agreement is binding on and inures to the benefit of the Members and their respective heirs,
                                                       rL




                legal representatives, successors, and assigns. However, unless and until properly admitted as a
                Member, no Assignee wil I have any rights of a Member beyond those provided expressly set forth
                                                    ne




                in this Agreement or granted by the TBOC to assignees.
                                                 rd




                     18.07 Governing Law. THIS AGREEMENT IS GOVERNED BY AND SHALL BE
                                             La




                CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF TEXAS,
                EXCLUDING ANY CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER
                                       y&




                THE GOVERNANCE OR THE CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF
                ANOTHER JURISDICTION.
                                   ole




                       18.08 Severability. If any provision of this Agreement or the application thereof to any
                                 -F




                person or circumstance is held invalid or unenforceable to any extent, the remainder of this
                Agreement and the application of that provision to other persons or circumstances is not affected
                            rn




                thereby and that provision shall be enforced to the greatest extent permitted by law.
                          bu




                       18.09 Further Assurances. In connection with this Agreement and the transactions
                   Os




                contemplated hereby, each Member shall execute and deliver any additional documents and
                instruments and perform any additional acts that may be necessary or appropriate to effectuate and
                e




                perform the provisions of this Agreement and those transactions.
             ny
          an
      -D
   R




                                                                35
EE




              4835-6049-7362.1


EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 36
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 260
                                                  of 293




                                                                                                                        4
                                                                                                                      19
                 2-2-17                                                                      Updated for Closing 6-22-17




                                                                                                                   9.
                                                                                                                 12
                        18.10 Waiver of Certain Rights. Each Member irrevocably waives any right it may have
                 to maintain any action for dissolution of the Company or for partition of the property of the




                                                                                                              3.
                 Company.




                                                                                                            11
                         18.11 Indemnification. To the fullest extent permitted by law, each Member shall




                                                                                                         8.
                 indemnify the Company, each Manager and each other Member and hold them harmless from and




                                                                                                       -3
                 against all losses, costs, liabilities, damages, and expenses (including, without limitation, costs of
                 suit and attorney's fees) that may incur on account of any breach by that Member of this




                                                                                                 PM
                 Agreement.




                                                                                           5
                         18.12 Counterparts. This Agreement may be executed in any number of counterparts




                                                                                         :3
                 with the same effect as if all signing parties had signed the same instrument.




                                                                                       24
                     18.13 Waiver of Jury Trial Rights.




                                                                                    4:
                      EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE




                                                                                20
                 FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
                 AND ANY LEGAL PRODCEEDING (WHETHER SOUNDING IN CONTRACT, TORT OR




                                                                            20
                 OTHERWISE) ARISING OUT OF OR RELATED TO THIS AGREEMENT.


                                                                         0/
                                                       ARTICLE XIX
                                                                       /1
                                                                  -1
                                                 NOTICES AND DISCLOSURES
                                                             LP


                      19.01 Compliance with Regulation D of the Securities Act of 1933. THE OWNERSHIP
                INTERESTS THAT ARE THE SUBJECT OF THIS COMPANY AGREEMENT HAVE NOT
                                                         rL




                BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
                                                     ne




                STATE SECURITIES LAWS. THE INTERESTS MAY NOT BE OFFERED FOR SALE,
                SOLD, PLEDGED, TRANSFERRED, OR OTHERWISE DISPOSED OF UNTIL THE HOLDER
                                                  rd




                THEREOF PROVIDES EVIDENCE SATISFACTORY TO THE MANAGERS (WHICH, IN
                                              La




                THE DISCRETION OF THE MANAGERS, MAY INCLUDE AN OPINION OF COUNSEL)
                THAT SUCH OFFER, SALE, PLEDGE, TRANSFER, OR OTHER DISPOSITION WILL NOT
                                        y&




                VIOLATE APPLICABLE FEDERAL OR STATE SECURITIES LAWS. THE OWNERSHIP
                INTERESTS THAT ARE THE SUBJECT OF THIS COMPANY AGREEMENT ARE SUBJECT
                                    ole




                TO RESTRICTIONS ON THE SALE, PLEDGE, TRANSFER, OR OTHER DISPOSITION AS
                SET FORTH IN THIS COMPANY AGREEMENT.
                                 -F




                         19.02 Notice to Members. By executing this Agreement, each Member acknowledges that
                            rn




                it has actual notice of all of the provisions of this Agreement, including, without limitation, the
                          bu




                restrictions on the transfer of Units set forth in this Agreement, and all of the provisions of the
                Certificate of Formation. Except as otherwise expressly provided by law, each Member hereby
                    Os




                agrees that this Agreement constitutes adequate notice of any notice requirement under Chapter 8
                of the Uniform Commercial Code, and each Member hereby waives any requirement that any
                e




                further notice thereunder be given.
             ny
        an




                        19.03 Limitation of Liability. Pursuant to Article 581-1 et seq. of the Texas Revised
                Civil Statutes (the "Texas Securities Act"), the liability under the Texas Securities Act of a lawyer,
      -D
   R




                                                                  36
EE




              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 37
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 261
                                                  of 293




                                                                                                                         4
                                                                                                                        19
                 2-2-17                                                                   Updated for Closing 6-22-17




                                                                                                                        9.
                                                                                                                   12
                accountant, consultant, the finn of any of the foregoing, and any other person engaged to provide




                                                                                                                3.
                services relating to an offering of securities of the Company ("Service Providers") is limited to a




                                                                                                            11
                maximum of three times the fee paid by the Company or seller of the Company's securities, unless
                the trier of fact finds that such Service Provider engaged in intentional wrongdoing in providing




                                                                                                         8.
                the services. By executing this Agreement, each Member hereby acknowledges the disclosure




                                                                                                     -3
                contained in this Section.




                                                                                              PM
                                                                                           5
                                                                                        :3
                                                                                     24
                                                                                  4:
                                                                             20
                                                                         20
                                                                       0/
                                                                     /1
                                                                -1
                                                           LP
                                                       rL
                                                   ne
                                                rd
                                             La
                                     y   &
                                  ole
                                 -F
                            rn
                      bu
                    Os
                 e
            ny
          an
      -D
   R
EE




                                                                37

              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 38
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 262
                                                  of 293




                                                                                                                       4
                                                                                                                       19
                                                                                                                   9.
                                                                                                                  12
                        2-2-17                                                      Updated for Closing 6-22-17




                                                                                                                  3.
                                                                                                          11
                              IN WITNESS HEREOF, the Managers have adopted this Company Agreement and the




                                                                                                       8.
                         Members have executed this Company Agreement, as of the Effective Date.




                                                                                                  -3
                         MANAGER:                                   MANAGER:




                                                                                           PM
                                                                                       5
                                                                                    :3
                         John C. Wooley                             Jeffre9oooley




                                                                                    24
                         MANAGER:




                                                                                4:
                                                                            20
                                                                         20
                         Graeme Brown


                                                                      0/
                                                                    /1
                         MEMBER:
                                                              -1
                                                         LP
                                                      rL




                         Printed Name:
                                                  ne
                                               rd
                                            La
                                       y  &
                                    ole
                                 -F
                            rn
                      bu
                    Os
                 e
            ny
          an
      -D




                                                               38
   R
EE




              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
491.921.311.83 - MP 53:42:4 0202/01/1 - PLL rendraL & yeloF - nrubsO eynnaD - REE
         20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 263
                                               of 293




                                                                                                           E E R
               2-2-17                                                        Updated for Closing 6-22-17




                                                                                                     D     -
                                                                                                       a n
                     IN WITNESS HEREOF, the Managers have adopted this Company Agreement and the




                                                                                               n
                Members have executed this Company Agreement, as of the Effective Date.




                                                                                                 y e
                                                                                         Os
                MANAGER:                                   MANAGER:




                                                                                   b u
                                                                                 n     r
                John C. Wooley                             Jeffie9/)ooiey




                                                                            - F o
                MANAGER:




                                                                       le y &
                     ~



                                                                 L
                Graeme Brown


                                                                   a r
                                                           n    d
                MEMBER: SC Ventures LLC
                                                             e
                                                           MEMBER:
                                                   L           r
                                                     L P
                                               -




                Printed Name:                              Printed Name:
                                                 1




                        5/i""~ ~ G,~
                                          1        /
                                            0 /
                                       0 2
                                         2 0
                                  4:
                                 2
                                4:
                             5     3
                        PM
              3     -
                8 .
         1   1
           3 .
   2   1
     9 .
 1




                                                      38
   9 4




          4835-6049-7362.1
                                                     93 egaP - fdp.RDE rof tnemeergA ynapmoC dednemA dr3 BTEE 5.1.2
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 40
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 264
                                                  of 293




                                                                                                                      4
                                                                                                                  19
                                                                                                                 9.
                                                                                                                 12
                      2-2-17                                                       Updated for Closing 6-22-17




                                                                                                           3.
                                                                                                      11
                            IN WITNESS HEREOF, the Managers have adopted this Company Agreement and the




                                                                                                   8.
                       Members have executed this Company Agreement, as of the Effective Date.




                                                                                               -3
                       MANAGER:                                  MANAGER:




                                                                                        PM
                                                                                       5
                                                                  Jeffre9oooley




                                                                                   :3
                       John C. Wooley




                                                                                  24
                       MANAGER:




                                                                                  4:
                                                                           20
                                                                        20
                       Graeme Brown

                                                                     0/
                                                                  /1
                                                            -1
                       MEMBER:                                   MEMBER:
                                                        LP
                                                    rL




                       Printed Name:                              Printed Name:
                                                 ne




                               5/.ivt. ~ 61~
                                              rd
                                           La
                                      y &
                                   ole
                                 -F
                               rn
                      bu
                    Os
                 e
            ny
          an
      -D




                                                             38
   R
EE




              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 41
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 265
                                                  of 293




                                                                                                                                              4
                                                                                                                                            19
                                                                                                                                         9.
                                                                                                                                       12
                                                                                                                                    3.
                                                                                                                                  11
                        2-2-17                                                                          Updated for Closing 6-22-17




                                                                                                                               8.
                                                                                                                             -3
                              IN WITNESS HEREOF, the Managers have adopted this Company Agreement and the




                                                                                                                     PM
                         Members have executed this Company Agreement, as of the Effective Date.

                         MANAGER:                                                    MANAGER:




                                                                                                              5
                                                                                                            :3
                                                                                                          24
                                                                                     Joffre9/)ooley




                                                                                                       4:
                         John C. Wooley




                                                                                                      20
                         MANAGER:




                                                                                               20
                                                                                             0/
                         Graeme Brown                                                        /1
                                                                                     -1

                         MEMBER:                                                     MEMBER:
                                                                           LP
                                                         rL




                             ~
                                                    ne




                         Printed Name:                                                Printed Name:
                                                                               r,.    1··)
                                                 rd




                                                        ;," .......   !'   J
                                                       ,, 1.          'l'J     ···,\·I .
                                             La
                                          y&
                                    ole
                                 -F
                             rn
                        bu
                   Os
                e
             ny
        an
      -D




                                                                                  38
   R
EE




              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 42
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 266
                                                  of 293




                                                                                                        4
                                                                                                      19
                 2-2-17                                                      Updated for Closing 6-22-17




                                                                                                   9.
                                                                                                 12
                                                                                              3.
                                                        Exhibit B




                                                                                            11
                                            Summary Business Plan & Budget




                                                                                         8.
                                                                                       -3
                                                                                 PM
                                                                                5
                                                                              :3
                                                                            24
                                                                         4:
                                                                      20
                                                                    20
                                                                    0/
                                                                 /1
                                                            -1
                                                       LP
                                                    rL
                                                ne
                                              rd
                                          La
                                     y&
                                 ole
                                 -F
                            rn
                          bu
                    Os
                e
             ny
        an
      -D
   R




                                                            42
EE




              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 43
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 267
                                                  of 293




                                                                                                                       4
                                                                                                                     19
                 1-31-17




                                                                                                                  9.
                                                                                                                12
                                                 EE-Terrabon Bio-Fuels LLC (EETB)
                                                24-Month Business Plan Summary




                                                                                                             3.
                                                                                                           11
                                                                                                        8.
                                                                                                      -3
                 Overview: The 24-month period following closing the current investment round, EETB will
                 focus on refinement and commercialization of its carboxylate platform technology for




                                                                                                PM
                 conversion of bio-mass to carboxylic acids C-2 through C-8 using its proprietary, methane-
                 inhibited anaerobic digestion, extraction and distillation technologies. Operations will consist




                                                                                          5
                 of the following major activities: a) development of a fully integrated 30 Kg/day pilot plant, b)




                                                                                        :3
                 continuous operation of the pilot plant, c) process refinement, d) front-end engineering design




                                                                                      24
                 to support a first commercial carboxylate acid (C-3 through C-8 only) production facility with a




                                                                                   4:
                 30 short ton per day (TPD) scale (the "first commercial facility"), e) feedstock research &
                 procurement, f) carboxylate acid marketing and sales, g) site selection for the first commercial




                                                                              20
                 facility (with a 30 TPD scale), h) organization of all commercial relationships, contracts and




                                                                           20
                 financing necessary to support construction of the first commercial facility and i) construction
                 and commissioning of the first commercial facility (with a 30 TPD scale).

                                                                        0/
                                                                     /1
                 Year One-Fully Integrated Pilot Demonstration Plant & Engineering in Bryan, Texas: During
                                                                 -1
                approximately the first twelve months after closing the current investment round, EETB will
                                                            LP


                build a newer advanced 30 Kg/day version of its current pilot plant .that will be a fully
                integrated, continuous facility with all of the necessary recycle loops included. After the facility
                                                        rL




                is completed through the acid extraction and solvent recovery steps, it will be operated on a
                                                    ne




                continuous basis for at least 500 hours for data collection and design refinement. The
                fractionation distillation system will be preliminarily studied with early stage design, but will not
                                                 rd




                be constructed as a component of the pilot.
                                             La




                During this period EETB will also work on all of the business, financial and project development
                                        y&




                activities necessary to support the development of the first commercial facility. [N.B. J and J-1
                                   ole




                think it's cleaner to provide a definition of the "first commercial facility" once and then refer to
                it as that throughout the plan. Let me know if you disagree or have any modifications to the
                                 -F




                definition.]
                            rn
                        bu




                 Year Two - Design, Construct & Commission a Full Scale 30 TPD Corboxylic Acid Facility:
                    Os




                During approximately the second successive twelve month period after closing the current
                investment round, EETB will design and construct the first commercial facility. In addition to
                e




                site selection, design and construction, EETB will organize supply contracts and off-take
             ny




                contracts for product sales and the necessary funding for its affiliated Special Purpose Entity
        an




                (SPE) which will own the first commercial facility and receive a license of the subject technology
                pursuant and subject to the terms and conditions of that certain Terms Sheet dated [to be filled
      -D
   R
EE




              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 44
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 268
                                                  of 293




                                                                                                                          4
                                                                                                                      19
                 1-31-17




                                                                                                                     9.
                                                                                                                     12
                 in at closing], by and between EETB and Kemin Industries, Inc. and its subsidiaries and the final
                 definitive license agreement between EETB and the SPE.




                                                                                                               3.
                                                                                                           11
                 The major components of the 24-monthplan are as follows:




                                                                                                        8.
                                                                                                    -3
                                                                                               PM
                                        Fully Integrated Pilot Development/Operations




                                                                                             5
                                                                                         :3
                                         Pilot Plant Site Preparation
                                         Anaerobic Digestion




                                                                                        24
                                         Chemical Clarification




                                                                                        4:
                                         Membrane Clarification




                                                                                  20
                                         Reverse Osmosis
                                         Ammonia/Phosphate Removal




                                                                              20
                                         KMPS Engineering Extraction Design



                                                                              0/
                                         Acidification/Extraction
                                         Solvent Recovery
                                                                            /1
                                                                        -1

                                        Koch Fractionation Train Design
                                                                  LP



                                       Select EPC & EPCM Firms
                                                            rL
                                                      ne




                                        EPC Engineering Data Assessment
                                                   rd




                                        Full Pilot Operations
                                              La
                                           &




                                       Sample Production, Marketing & Sales
                                      y
                                   ole




                                        Pilot Plant Final Report
                                 -F




                                       Commercialization & Financing Activities
                            rn




                                       Commercial Scale Design Engineering 30 TPD
                      bu
                    Os




                                       30 TPD Construction
                 e




                                       30 TPD Start-Up
            ny
          an
      -D
   R




                                                                        2
EE




              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 45
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 269
                                                  of 293




                                                                                                                                      4
                                                                                                                                    19
                 1-31-17




                                                                                                                                 9.
                                                                                                                               12
                 The Operations Budget Estimate (excluding the capital costs of the first commercial plant) with
                 respect to Year 1 and Year 2 is as follows:




                                                                                                                            3.
                                                                                                                          11
                                                                  24 Month Plan (revised)




                                                                                                                       8.
                                            Uses of Funds                            Pilot & Engineering   Design & Construction




                                                                                                                     -3
                                                                                            Yearl                    Year2




                                                                                                               PM
                  Refine Capex Analysis for 30 TPD Facility                                 In House
                  Engineering Review of Pilot Plant Program                                 In House




                                                                                                              5
                  Fully Integrated Pilot Plant




                                                                                                            :3
                     Upstream Fermentation, Filtration & RO                          $           190,000




                                                                                                          24
                     Downstream Extraction Pilot Design & Pilot System               $            93,000




                                                                                                       4:
                     Downstream Extraction Pilot Design & Pilot System               $           667,000
                     Pilot Plant Final Report                                               In House




                                                                                                20
                  Commercial Fractionation System Design                                                   $                 80,000




                                                                                           20
                  Lab Building- Bryan, Texas Location                                                      $               250,000
                  Lab Equipment- Bryan, Texas Location                               $            25,000   $                 25,000



                                                                                         0/
                  Land Loan, Bridge Loan, Deposits                                   $
                                                                                     /1                    $               800,000
                  30 TPD Plant Front End Engineering                                                       Paid by SPE Licensee
                                                                               -1
                  30 TPD Commercial Plant                                                                  Paid by SPE Licensee
                  Staffing & Operations
                                                                         LP


                     Lab Expenses                                                    $            60,000   $                 75,000
                                                                  rL




                     Pilot Plant Expenses                                            $            15,920   $                 25,000
                     R&DTeam                                                         $           378,713   $               425,000
                                                              ne




                    Bryan Facility & Pilot Plant Staff                               $           297,117   $               315,000
                                                              rd




                    Engineering                                                      $           290,900   $               450,000
                                                         La




                    Technology Commercialization                                     $        1,038,066    $             1,200,000
                    Office & Adm in                                                  $           252,553   $               350,000
                                                 y&




                    Travel                                                           $            96,000   $               160,000
                    FDA - GRAS, AAFCO, Kosher & Halal Approvals                      $            25,000   $               175,000
                                          ole




                    Legal & Intellectual Property                                    $            50,000   $               150,000
                  Contingency                                                        $           119,481   $               295,000
                                      -F




                  Interest Reserve                                                   $           120,000   $
                  Legal & Other Transaction Fees
                               rn




                    Legal                                                            $            25,000   $                 25,000
                         bu




                    Expenses                                                         $            25,000   $                 25,000
                    Os




                    Deferred Compensation Make-Up                                    $            56,250   $
                    Transaction Fees - Brokers                                       $           175,000   $               175,000
                e




                                                                         Sub-Total   $         4,000,000   $              5,000,000
             ny




                  Less: License Fee                                                                        $            (1,500,000)
        an




                       Various Grants                                                           TBD                        TBD
                                                                             Total   $         4,000,000   $              3,500,000
      -D
   R




                                                                                3
EE




              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
2.1.5 EETB 3rd Amended Company Agreement for EDR.pdf - Page 46
            20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 270
                                                  of 293




                                                                                                              4
                                                                                                             19
                 2-2-17                                                        Updated for Closing 6-22-17




                                                                                                             9.
                                                                                                        12
                                                                                                     3.
                                                          Exhibit C




                                                                                                 11
                                          To Third Amended Company Agreement




                                                                                              8.
                                                                                          -3
                                                             Of

                                                EE-Terrabon Biofuels LLC




                                                                                   PM
                                                          Manager




                                                                                5
                                                                               :3
                                                                           24
                                               John C. Wooley




                                                                           4:
                                                                        20
                                               Jeffrey J. Wooley




                                                                      20
                                               Graeme Brown



                                                                      0/
                                                                   /1
                                                              -1
                                                        LP
                                                    rL
                                                ne
                                              rd
                                          La
                                    y  &
                                 ole
                                 -F
                            rn
                      bu
                    Os
                 e
            ny
          an
      -D
   R




                                                              43
EE




              4835-6049-7362.1

EER - Dannye Osburn - Foley & Lardner LLP - 1/10/2020 4:24:35 PM - 38.113.129.194
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 271
                                            of 293



                                         EXHIBIT D

                                         OFFICERS



                 Name                  Office                       Signature

            John C Wooley             Manager               ________________________


          Jeffrey J. Wooley           Manager               ________________________




4851-9795-4993
         4835-6049-7362.1
      20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 272
                                            of 293



                                         EXHIBIT E

                              GOOD STANDING CERTIFICATE



                                        [See attached]




4851-9795-4993
         4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 273
                                      of 293




                           Franchise Tax Account Status
                                    As of : 01/12/2020 15:01:15



    This page is valid for most business transactions but is not sufficient for filings with the
                                       Secretary of State



                           EARTH ENERGY RENEWABLES LLC
                Texas Taxpayer Number 32049330080
                       Mailing Address PO BOX 2185 CANYON LAKE, TX 78133-0009
        Right to Transact Business in
                                      ACTIVE
                               Texas
                    State of Formation TX
     Effective SOS Registration Date 10/25/2012
                Texas SOS File Number 0801674390
                Registered Agent Name JEFFREY J WOOLEY
   Registered Office Street Address 175 MARIPOSA NEW BRAUNFELS, TX 78132




 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 274
                                      of 293




                    EXHIBIT G




 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 275
                                      of 293



                    UNANIMOUS WRITTEN CONSENT OF MANAGERS OF
                           EARTH ENERGY RENEWABLES, LLC
                    IN LIEU OF MEETING PURSUANT TO SECTION 6.201
                     OF THE TEXAS BUSINESS ORGANIZATIONS CODE

         The undersigned, being Managers of Earth Energy Renewables, LLC (the “Company”) and
 being entitled to vote upon the resolutions hereinafter set forth, do hereby consent that the
 resolutions set forth below are deemed to be adopted to the same extent and to have the same force
 and effect as if adopted by unanimous consent in a formal meeting of the Managers of the Company
 duly called and held for the purpose of acting upon a proposal to adopt such resolutions:
          “RESOLVED, That the Company may proceed with all actions reasonably necessary to
          prepare for, file and prosecute a voluntary petition for relief under Chapter 11,
          Subchapter V of the United States Bankruptcy Code for the Company.”

          “RESOLVED, That the Company may employ Frank B. Lyon, Attorney at Law, to
          represent it in such bankruptcy filing.

          “RESOLVED, That John Wooley and Jeff Wooley are authorized to sign all documents
          necessary for and related to such bankruptcy filing.

          “RESOLVED, That John Wooley and Jeff Wooley are authorized to communicate with
          the Company’s bankruptcy counsel on all matters related to such bankruptcy filing.

          “RESOLVED, That Jeff Wooley and John Wooley are authorized to appear in all court
          related proceedings, including attendance at the meeting of creditors required by Section
          341 of the Bankruptcy Code and all hearing on behalf of the Company.

          DATED EFFECTIVE September 30, 2020



          _____________________________________________
          Jeff Wooley, Manager of Earth Energy Renewables, LLC



          _____________________________________________
          John Wooley, Manager of Earth Energy Renewables, LLC




 4835-6049-7362.1
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 276
                                      of 293




                    EXHIBIT H




 4835-6049-7362.1
                 20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 277
                                                                                                                                                                                   ET Reqest
                                                       of 293

For Eric Terry


           1.    Corporate governance
           a.    Current form of operating agreement, as well as any version dated after July 31, 2017
           b.    Current table of membership interest
                                           i. For any new equity (including warrants or options) issued since July 31, 2017, include date of transfer and terms of consideration
           c.    All minutes of any board or members meetings from July 31, 2017to present
           d.    All notices send to members with respect to any EER decision made regarding:
                                           i. Issuance of new equity
                                         ii. Ara term sheet and Ara loan
                                        iii. Granting of any interest (security or otherwise) in any EER intellectual property
                                        iv. Filing of the bankruptcy petition
                                          v. Transfer of any EER assets

           2.    Intellectual Property
           a.    List of all patents or patent applications that EER has any interest in
           b.    Patent history for all patents
           c.    Ownership history of all patents
           d.    List of all other parties who have been granted any interest or rights in those patents
                                             i. Date of grant of interest
                                           ii. Consideration provided for such interest
           e.    List of any unpaid fees or annuities for all patents

           3.    Financial information
           a.    Reconciliation of use of Ara loan proceeds
           b.    Disclosure of any other loans and uses since July 31, 2017
           c.    Go forward budget for next 120 days, with proposal as to source of proceeds to fund operations during case
           d.    Use of any capital contributions (per 1(b) above)

           4.     Transfers to Wooleys
           a.     Listing of all transfers of any EER assets (money, interest in IP, etc.) from October 1, 2016 through present




                   4835-6049-7362.1                                                                                                                                                Page 1 of 17
2:10 PM                      EARTH ENERGY RENEWABLES LLC                                        3.A ARA Source and Use1
  20-51780-rbk Doc#48 Filed 11/19/20
11/11/20                             Entered 11/19/20 17:06:40 Main Document Pg 278
                                Statementofof Cash Flows
                                            293
                                                        January 14 through September 15, 2020

                            3A ARA Source and Use of Funds        Jan 14 - Sep 15, 20
           OPERATING ACTIVITIES
               Net Ordinary Income                               $      (2,581,044.24)
               Other Income/Expense
                   Other Income
                   Loan Forgiveness                                        254,044.00
                   Total Other Income                                      254,044.00
               Net Other Income                                            254,044.00
               Net Income                                               -2,327,603.24
               Adjustments to reconcile Net Income
               to net cash provided by operations:
                   Prepaid Insurance                                        42,599.82
                   Utility deposit                                           -1,409.30
                   Accounts Payable                                       -530,527.14
                   Accrued Interest                                        159,568.30
                   Accrued Property Tax                                      6,000.00
                   ARA Partners Bridge Loan                              2,837,491.00
                   EE-TDF Cleveland Interco                                -24,317.80
                   Jeff Wooley Short Term Loan                             -77,000.00
                   Payroll Liabilities                                     -75,558.55
                   PPP Loan Proceeds                                             0.25
                   Premium Finance LLC                                     -34,495.01
           Net cash provided by Operating Activities                       -25,251.67
           INVESTING ACTIVITIES
               16X Commercial Plant:16 X EQUIPMENT                           -6,051.00
               16X Commercial Plant:16X Design Engineering                -140,561.25
               16X Commercial Plant:Civil Works 16X                        -55,050.00
               16X Commercial Plant:Site Plan Engineering                  -53,226.39
               Accumulated Depreciation                                    444,800.00
               Furniture and Equipment                                       -3,824.58
               Lab Equipment:Lab Equipment Mumford Rd                      -38,450.00
           Net cash provided by Investing Activities                       147,636.78
    Net cash increase for period                                           122,385.11
   Cash at beginning of period                                             -87,104.39
Cash at end of period                                                       35,280.72




      4835-6049-7362.1                                                                                       Page 2 of 17
4:31 PM
  20-51780-rbk                  EARTH
                      Doc#48 Filed      ENERGY
                                   11/19/20       RENEWABLES
                                             Entered              LLC Main 3.A
                                                     11/19/20 17:06:40         P& L 1-14-20-9-15-20
                                                                           Document      Pg 279
11/09/20
Accrual Basis                               Profit & Loss
                                                of 293
                                               January through October 2020
                                                                     Jan 14 - Sep 15, 20

  Ordinary Income/Expense
          Cost of Goods Sold
              Cost of Goods Sold                                                   292.50
              Freight and Shipping Costs                                             8.76
          Total COGS                                                               301.26
      Gross Profit                                                                 -301.26
          Expense
              Bank Service Charges                                                2,190.05
              Computer and Internet Expenses                                    27,139.26
              Demo Plant Operating Expense
                     Feedstocks                                                   4,560.95
                     Maintenance & Repair AD-UFRO                                 7,759.44
                     Supplies Operations                                        16,296.34
                     Waste and Water Disposal                                     3,092.50
              Total Demo Plant Operating Expense                                31,709.23
              Depreciation Expense                                             444,800.00
              Fees and Permits                                                    1,580.00
              Insurance Expense
                     Health Insurance Reimbursement                            107,850.00
                     Workers Compensation Ins                                     2,271.12
                     Insurance Expense - Other                                  41,339.39
              Total Insurance Expense                                          151,460.51
              Interest Expense                                                 168,742.22
              Lab Expense
                     Maintenance & Repairs                                      13,737.73
                     Outside Lab Tests                                          13,352.00
                     Supplies Consumeables                                      21,405.55
              Total Lab Expense                                                 48,495.28
              Labor
                     Bryan Facility & Plant Staff                              466,719.12
                     Business Ops Commercialization
                         Sales and Marketing                                    83,700.00
                         Business Ops Commercialization - Other                332,500.00
                     Total Business Ops Commercialization                      416,200.00
                     Engineering                                               178,170.87
                     R & D Science Team                                        305,025.00
              Total Labor                                                     1,366,114.99
              Meals and Entertainment                                              293.50
              Office Supplies                                                     6,518.29
              Payroll Tax Expenses                                              98,008.29
              Penalties and Late Fees                                             6,557.85
              Postage and Freight                                                 2,702.81
              Professional Fees                                                136,888.65
              Recruiting                                                        30,126.45
              Rent Expense                                                      25,727.10



   4835-6049-7362.1                                                                          Page 3 of 17
4:31 PM
  20-51780-rbk                   EARTH
                       Doc#48 Filed      ENERGY
                                    11/19/20       RENEWABLES
                                              Entered              LLC Main 3.A
                                                      11/19/20 17:06:40         P& L 1-14-20-9-15-20
                                                                            Document      Pg 280
11/09/20
Accrual Basis                                Profit & Loss
                                                 of 293
                                           January through October 2020
                 Repairs and Maintenance                                      5,844.01
                 Safety Materials                                               798.57
                 Taxes Other                                                  6,067.73
                 Telephone Expense                                              924.36
                 Travel Expense                                               3,800.91
                 Utilities                                                   14,855.92
             Total Expense                                                2,581,345.98
   Net Ordinary Income                                                    -2,581,647.24
   Other Income/Expense
       Other Income
             Loan Forgiveness                                               254,044.00
       Total Other Income                                                   254,044.00
   Net Other Income                                                         254,044.00
Net Income                                                                -2,327,603.24




    4835-6049-7362.1                                                                       Page 4 of 17
1:31 PM
  20-51780-rbk                  EARTH
                      Doc#48 Filed      ENERGY
                                   11/19/20      RENEWABLES
                                            Entered                    3.BDocument
                                                                 LLC Main
                                                    11/19/20 17:06:40      Source & UsesPg
                                                                                         Excl
                                                                                           281ARA
11/11/20
                                    Statementofof293Cash Flows
                                     August 1, 2017 through November 11, 2020
              Cash Flow All Sources and Uses Excluding ARA




                                                                                Aug 1, '17 - Nov 11, 20

      OPERATING ACTIVITIES
          Net Income                                                                       -8,374,204.20
          Adjustments to reconcile Net Income
          to net cash provided by operations:
              Prepaid Interest                                                                -15,349.82
              Utility deposit                                                                       0.00
              Accounts Payable                                                             1,548,262.90
              Accrued Contract Services                                                     -102,275.08
              Accrued fees                                                                    -37,000.00
              Accrued Interest                                                               245,876.20
              Accrued Property Tax                                                              3,237.96
              ARA Partners Bridge Loan                                                              0.00
              Borel Short Term Loan                                                           10,000.00
              Craig Short Term Note                                                           25,000.00
              Deferred Comp Jeffrey Wooley                                                  -109,997.00
              Deferred Comp John Wooley                                                       -86,330.00
              Edelman Short Term Note                                                        100,000.00
              EE-TDF Cleveland Interco                                                        89,067.80
              Elf Services 1 LLC                                                            -275,000.00
              Gersttner Short Term Loan                                                       10,000.00
              ICC Loan                                                                       160,001.00
              John & Jeff Wooley Loan                                                        137,000.00
              Karesa Loan                                                                    298,514.41
              Matt Omearra Short Term Loan                                                    10,000.00
              Nalle - Cobb Note Payable                                                      207,023.73
              O'Meara Short Term Loan                                                         85,000.00
              Payroll Liabilities                                                            229,640.36
              Peter Henken Short Term Loan                                                    25,000.00
              PPP Loan Proceeds                                                                     0.00
              Ramsey Short Term Loan                                                            1,300.00
              Reihmann Short Term Loan                                                        15,000.00
              Robson Short term Bridge Loan                                                  250,000.00
              Sauter Short Term Loan                                                          10,000.00
              Sunam Convertible Loan                                                          30,000.00
              Zahner Short Term Loan                                                            5,000.00


      Net cash provided by Operating Activities                                            -5,505,231.74
      INVESTING ACTIVITIES
          16X Commercial Plant:16 X EQUIPMENT                                                       0.00
          16X Commercial Plant:16X Design Engineering                                          -1,171.25




   4835-6049-7362.1                                                                                   Page 5 of 17
1:31 PM
  20-51780-rbk                  EARTH
                      Doc#48 Filed      ENERGY
                                   11/19/20      RENEWABLES
                                            Entered                    3.BDocument
                                                                 LLC Main
                                                    11/19/20 17:06:40      Source & UsesPg
                                                                                         Excl
                                                                                           282ARA
11/11/20
                                    Statementofof293Cash Flows
                                     August 1, 2017 through November 11, 2020
          16X Commercial Plant:Civil Works 16X                                      -18,410.00
          16X Commercial Plant:Site Plan Engineering                                -28,795.00
          Accumulated Depreciation                                                  878,372.00
          Furniture and Equipment                                                         0.00
          Lab Equipment:Lab Equipment Mumford Rd                                   -100,842.80
          Pilot Production Equipment:A D System                                     -32,112.64
          Pilot Production Equipment:Chemical Clarification                         -28,242.50
          Pilot Production Equipment:Extraction Installation                        -77,041.07
          Pilot Production Equipment:Extraction Installation:Extract Automation    -334,376.50
          Pilot Production Equipment:Infrastructure Upgade                          -25,905.22
          Pilot Production Equipment:KPMS Design Engineering                        -61,983.33
          Pilot Production Equipment:KPMS Extract                                 -1,180,429.99
          Pilot Production Equipment:NH3, P & ION EX                                -29,366.06
          Pilot Production Equipment:POME Processing Equipment                      -18,502.11
          Pilot Production Equipment:Site Prep                                      -11,087.21
          Pilot Production Equipment:TCEQ Permitting                                  -3,750.00
          Pilot Production Equipment:UF & RO                                       -177,380.00
          Accumulated Amortization                                                   74,384.00
          Engineering 30TPD Plant Zeep                                             -186,917.47
          Investment NextBTL                                                        208,666.00
      Net cash provided by Investing Activities                                   -1,154,891.15
      FINANCING ACTIVITIES
          5 Prices LLC Investment                                                    50,000.00
          AG Major Investments                                                       23,076.00
          Borel Investment                                                           50,000.00
          Brendan Kuennen Investment                                                 76,800.00
          CHARLES ROHDE                                                              25,000.00
          Curtis and Anita Mether Invest                                              2,560.00
          Dharma Susanto Investment                                                  26,840.00
          Ellis Investment                                                           25,000.00
          Gale Cook                                                                  85,006.40
          Gary D Edelman                                                            146,830.00
          Gerald Gerstner                                                            39,000.00
          Gorman Investment                                                           4,999.80
          Greg Sundberg Investment                                                   85,000.00
          Guy Wendler                                                                25,000.00
          HENRY ROYER                                                                25,840.00
          Honts Investment                                                           25,000.00
          Iowa Community Capital Investme                                            10,001.92
          Jack Goralnik Investment                                                   68,931.00
          James V Sauter                                                             25,000.00
          JCW/JJW                                                                  -249,531.00
          John B F O'Meara                                                           10,000.00
          John Duncan Investment                                                      2,600.00
          Karesa Plantation SDN BHD                                               2,407,724.11
          Kemin Industries Inc Investment                                         2,694,000.00




   4835-6049-7362.1                                                                         Page 6 of 17
1:31 PM
  20-51780-rbk                    EARTH
                        Doc#48 Filed      ENERGY
                                     11/19/20      RENEWABLES
                                              Entered                    3.BDocument
                                                                   LLC Main
                                                      11/19/20 17:06:40      Source & UsesPg
                                                                                           Excl
                                                                                             283ARA
11/11/20
                                      Statementofof293Cash Flows
                                      August 1, 2017 through November 11, 2020
            Larry Ramsey Investment                                                    3,860.00
            Madekine C O'Meara                                                        10,000.00
            Mary Zahner Investment                                                     6,500.00
            Molly McCracken Investment                                                20,033.72
            Noell Investment                                                          20,000.00
            Paul Fouts Investment                                                     43,360.00
            Randall Reihmann                                                          50,000.00
            SC Ventures LLC                                                          375,000.00
            SunAm Development LLC                                                    111,530.74
            SUNAM Properties LC                                                       30,030.00
            Ted Bauer                                                                 85,010.10
        Net cash provided by Financing Activities                                   6,440,002.79
    Net cash increase for period                                                     -220,120.10
    Cash at beginning of period                                                        3,019.67
Cash at end of period                                                                -217,100.43




    4835-6049-7362.1                                                                          Page 7 of 17
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 284
                                      of 293                            3.C 120 Day Budget




                                                                                                                                4 Month
                        Budget Detail                          November         December        January         February          Total

 Bryan Facility & Pilot/Demo Plant Staff
   - Plant Manager - Juan Zavala                              $     8,333 $         8,333 $         8,333 $         8,333   $     33,332
   - Senior Operator - Sean Newton                            $     4,640 $         4,640 $         4,640 $         4,640   $     18,560
   - Pilot Plant Operators
          Operator - Aaron Thomas                             $     3,672   $       3,672   $       3,672   $       3,672   $     14,688
          Operator - Aaron Zavala                             $     1,105   $       1,105   $       1,105   $       1,105   $      4,420
          Operator - Josh Gayle                               $     3,485   $       3,485   $       3,485   $       3,485   $     13,940
          Operator - Sedrick Thomas                           $     3,672   $       3,672   $       3,672   $       3,672   $     14,688
          Operator - Wendell Preas                            $     3,700   $       3,700   $       3,700   $       3,700   $     14,800
  - Electrician - TBD                                                                       $       6,667   $       6,667   $     13,334
  - Engineers
          Jake Blasingame                                    $      5,500   $       5,500   $      5,500    $       5,500   $     22,000
          Julius Choi                                        $      6,800   $       6,800   $      6,800    $       6,800   $     27,200
          Addam Rufael                                       $      6,250   $       6,250   $      6,250    $       6,250   $     25,000
          Rifat Mumith                                       $      5,200   $       5,200   $      5,200    $       5,200   $     20,800
   - Fermentation Engineer-Amado Maglinao                    $      6,667   $       6,667   $      6,667    $       6,667   $     26,668
   - Benefits & Payroll Taxes                                $     12,455   $      11,772   $     11,772    $      11,772   $     47,771
                                                   Sub-Total $     71,479   $      70,796   $     77,463    $      77,463   $    297,201

 Pilot/Demo Plant Operating Expense
   - Consummables - Fermentation & Front End                  $     2,500   $       2,500   $      2,500    $       2,500   $     10,000
   - Consummables - Extraction & Solvent Recovery             $       500   $         500   $        500    $         500   $      2,000
   - Safety                                                   $       500   $         500   $        500    $         500   $      2,000
   - Maintenance                                              $    10,000   $      10,000   $     10,000    $      10,000   $     40,000
   - Utilities= BTU, Atmos Energy                             $     2,500   $       2,500   $      2,500    $       2,500   $     10,000
                                                Sub-Total     $    16,000   $      16,000   $     16,000    $      16,000   $     64,000

 Bryan R&D Science Team
  - CTO - Cesar Granda                                       $     15,000   $      15,000   $     15,000    $      15,000   $     60,000
  - Chief Scientist - Jubo Zhang                             $     10,000   $      10,000   $     10,000    $      10,000   $     40,000
  - Lab Technician - Matt Cantu                              $      5,250   $       5,250   $      5,250    $       5,250   $     21,000
  - Lab Technician - Kye White                               $      3,000   $       3,000   $      3,000    $       3,000   $     12,000
  - Benefits & Payroll Taxes                                 $      5,660   $       5,660   $      5,660    $       5,660   $     22,640
                                                   Sub-Total $     38,910   $      38,910   $     38,910    $      38,910   $    155,640

 Lab Expense Bryan Facility
   - Bryan Lab Expense- VWR, Agilent, Praxair                  $    6,667 $         6,667 $        6,667 $          6,667   $     26,668
   - Third Party Lab Services- Great Plains, Univ of Georgia   $    5,000 $        10,000 $        5,000 $          5,000   $     25,000
                                                     Sub-Total $   11,667 $        16,667 $       11,667 $         11,667   $     51,668

 Engineering Staff
  - Chief Process Engineer - Wolfgang Verdegaal              $     11,250   $      11,250   $     11,250    $      11,250   $     45,000
   -David Alford                                             $      5,834   $       5,834   $      5,834    $       5,834   $     23,336
  - Benefits & Payroll Taxes                                 $      2,867   $       2,867   $      2,867    $       2,867   $     11,467
                                                   Sub-Total $     19,951   $      19,951   $     19,951    $      19,951   $     79,803

 Commercialization Staff
  - Chief Commercialization Officer - Mike Bowers             $    20,000 $        20,000 $       20,000 $         20,000   $     80,000
  - Feedstock , Other - Tim O'Meara                           $     5,000 $         5,000 $        5,000 $          5,000   $     20,000
  - Consultants                                                                                                             $        -
       Ken Rasco                                              $    12,000   $      12,000   $     12,000    $      12,000   $     48,000
       Don Short                                              $    12,500   $      12,500   $     12,500    $      12,500   $     50,000
       Tim Cesarek                                            $     3,500   $       3,500   $      3,500    $       3,500   $     14,000
  - Expenses                                                  $     2,000   $       2,000   $      2,000    $       2,000   $      8,000
                                                 Sub-Total    $    55,000   $      55,000   $     55,000    $      55,000   $    220,000




 4835-6049-7362.1                                                                                                                Page 8 of 17
20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 285
                                      of 293                            3.C 120 Day Budget


 Business Operations
  - CEO - John Wooley                                      $       17,500   $    17,500   $    17,500   $      17,500    $    70,000
  - Financial, Accounting & HR - Carl Frampton             $        7,500   $     7,500   $     7,500   $       7,500    $    30,000
  - Admin Manager - Tara Menard                            $        3,467   $     3,467   $     3,467   $       3,467    $    13,868
  - Benefits & Payroll Taxes                               $        1,027   $     1,027   $     1,027   $       1,027    $     4,109
                                                 Sub-Total $       29,494   $    29,494   $    29,494   $      29,494    $   117,977

 Legal
  - In-House Counsel - Jeff Wooley                         $       17,500 $      17,500 $      17,500 $        17,500    $    70,000
  - Other Professional Fees                                $        5,000 $      15,000 $      15,000 $        15,000    $    50,000
                                                 Sub-Total $       22,500 $      32,500 $      32,500 $        32,500    $   120,000

 Office Facility & Administration
  - Additional Office Space- Wilscot                          $       900   $       900   $       900   $         900    $     3,600
  - Computer, Internet, Software- Teksys, Brazos WIFI         $     1,600   $     1,600   $     1,600   $       1,600    $     6,400
  - Insurance-First Insurance Funding                         $     4,000   $     4,000   $     4,000   $       4,000    $    16,000
  - Rent & Office Expense-Wilscot                             $     2,028   $     2,028   $     2,028   $       2,028    $     8,112
  - Utilities-BTU, Atmos                                      $     1,000   $     1,000   $     1,000   $       1,000    $     4,000
  - Taxes, Other=Office Supplies Property Tax Brazos County   $     5,000   $     5,000   $     5,000   $       5,000    $    20,000
                                                  Sub-Total   $    13,628   $    13,628   $    13,628   $      13,628    $    54,512

 Total Monthly Expense Budget                                 $   278,629 $     292,946 $     294,613 $       294,613    $ 1,160,801


                                       Summary Sources & Uses of Funds (4 months thru 2.28.21)
 Sources of Funds                                         November        December        January           February        Total
 Member loans 11.10.20                                   $ 240,000                                                       $ 240,000
 Member loans 1.10.21                                                                  $     80,000     $     (80,000)   $        -
 NREL grant funds                                                                      $        -       $     400,000    $ 400,000
 Keresa services revenue                                 $ 197,500 $         202,000 $ 215,000          $     140,000    $ 754,500
                                           Total sources $ 437,500 $         202,000 $ 295,000          $     460,000    $ 1,394,500

 Uses of Funds                                                $ (278,629) $     (292,946) $   (294,613) $    (294,613)   $ (1,160,801)

 Net Sources and Uses                                         $   158,871 $      (90,946) $       387 $       165,387    $   233,699

 Beginning Cash Balance                                       $   (58,000) $    100,871 $       9,925 $        10,312    $   (58,000)
 Ending Cash Balance                                          $   100,871 $       9,925 $      10,312 $       175,699    $   175,699




 4835-6049-7362.1                                                                                                            Page 9 of 17
5:02 PM                                                                                             EARTH ENERGY RENEWABLES LLC                                                                                                          4. AP Jeff and John Wooley
11/09/20

     20-51780-rbk Doc#48 Filed 11/19/20 Entered
Accrual Basis                           Transactions by11/19/20
                                                        Account 17:06:40 Main Document Pg 286                     As of October 31, 2020

                                              of 293

                              Type         Date                    Num            Name                            Memo                          Class      Clr                      Split           Debit       Credit      Balance
    Accounts Payable                                                                                                                                                                                                              0.00
                       Bill              07/31/2017   June & July 2017       John Wooley                                                                           Travel Expense                                9,487.60     9,487.60
                       Bill Pmt -Check   09/07/2017   transfer               John Wooley                                                                           TB                                9,487.60                     0.00
                       Bill              09/29/2017   9-17 accrual           John Wooley                                                                           Business Ops Commercialization               18,400.00    18,400.00
                       Bill              09/29/2017   9-17 accrual           Jeffery Wooley                                                                        Business Ops Commercialization               18,400.00    36,800.00
                       Bill Pmt -Check   10/02/2017   wire                   Jeffery Wooley                                                                        TB                               18,399.00                18,401.00
                       Bill Pmt -Check   10/02/2017   wire                   John Wooley                                                                           TB                               18,400.00                     1.00
                       Bill              10/31/2017   October 2017           Jeffery Wooley                                                                        Business Ops Commercialization               18,400.00    18,401.00
                       Bill              10/31/2017   October 2017           John Wooley                                                                           Business Ops Commercialization               18,400.00    36,801.00
                       Bill Pmt -Check   11/01/2017   wire                   Jeffery Wooley                                                                        TB                               18,400.00                18,401.00
                       Bill Pmt -Check   11/01/2017   wire                   John Wooley                                                                           TB                               18,399.00                     2.00
                       Bill              11/30/2017   november 2017          Jeffery Wooley                                                                        Business Ops Commercialization               18,399.00    18,401.00
                       Bill              11/30/2017   november 2017          John Wooley                                                                           Business Ops Commercialization               18,398.00    36,799.00
                       Bill Pmt -Check   12/01/2017   wire                   Jeffery Wooley                                                                        TB                               18,400.00                18,399.00
                       Bill Pmt -Check   12/01/2017   wire                   John Wooley                                                                           TB                               18,399.00                     0.00
                       Bill              12/31/2017   December 2017          Jeffery Wooley                                                                        Business Ops Commercialization               18,400.00    18,400.00
                       Bill              12/31/2017   December 2017          John Wooley                                                                           Business Ops Commercialization               18,400.00    36,800.00
                       Bill Pmt -Check   01/22/2018                          Jeffery Wooley                                                                        TB                               18,400.00                18,400.00
                       Bill Pmt -Check   01/22/2018                          John Wooley                                                                           TB                               18,399.00                     1.00
                       Bill              01/31/2018   January 2018           Jeffery Wooley                                                                        Business Ops Commercialization               20,000.00    20,001.00
                       Bill              01/31/2018   January 2018           John Wooley                                                                           Business Ops Commercialization               20,000.00    40,001.00
                       Bill Pmt -Check   02/01/2018   wire                   Jeffery Wooley                                                                        TB                               20,000.00                20,001.00
                       Bill Pmt -Check   02/01/2018   wire                   John Wooley                                                                           TB                               19,999.99                     1.01
                       Bill              02/28/2018   February 2018          Jeffery Wooley                                                                        Business Ops Commercialization               20,000.00    20,001.01
                       Bill              02/28/2018   February 2018          John Wooley                                                                           Business Ops Commercialization               20,000.00    40,001.01
                       Check             03/07/2018   wire                   John Wooley                                                                           TB                                8,000.00                32,001.01
                       Check             03/08/2018   wire                   John Wooley                                                                           TB                                1,000.00                31,001.01
                       Check             03/08/2018   wire                   John Wooley                                                                           TB                                2,000.00                29,001.01
                       Bill Pmt -Check   03/14/2018                          Jeffery Wooley                                                                        TB                               20,000.00                 9,001.01
                       Check             03/16/2018   wire                   John Wooley                                                                           TB                                9,000.00                     1.01
                       Bill              03/31/2018   03-18                  John Wooley                                                                           Business Ops Commercialization               20,000.00    20,001.01
                       Bill              03/31/2018   Exp 03-18              John Wooley                                                                           -SPLIT-                                         802.20    20,803.21
                       Bill              03/31/2018   03-2018                Jeffery Wooley                                                                        Business Ops Commercialization               20,000.00    40,803.21
                       Bill Pmt -Check   04/04/2018   wire                   Jeffery Wooley                                                                        TB                               15,000.00                25,803.21
                       Bill Pmt -Check   04/04/2018   wire                   John Wooley                                                                           TB                               15,000.00                10,803.21
                       Bill Pmt -Check   04/25/2018   Wire                   John Wooley                                                                           TB                                5,800.00                 5,003.21
                       Bill              04/30/2018   April 2018             John Wooley                                                                           Business Ops Commercialization               20,000.00    25,003.21
                       Bill              04/30/2018   April 2018             Jeffery Wooley                                                                        Business Ops Commercialization               20,000.00    45,003.21
                       Bill              05/01/2018   Best Western           John Wooley                                                                           Travel Expense                                   92.72    45,095.93
                       Bill Pmt -Check   05/15/2018   debit                  John Wooley                                                                           TB                                 500.00                 44,595.93
                       Bill Pmt -Check   05/22/2018                          John Wooley                                                                           TB                                4,500.00                40,095.93
                       Bill Pmt -Check   05/24/2018   wire                   Jeffery Wooley                                                                        TB                               15,000.00                25,095.93
                       Bill Pmt -Check   05/24/2018   wire                   John Wooley                                                                           TB                               10,000.00                15,095.93
                       Bill              05/31/2018   May 2018               John Wooley                                                                           Business Ops Commercialization        0.00                15,095.93
                       Bill              05/31/2018   May 2018               Jeffery Wooley                                                                        Business Ops Commercialization               20,000.00    35,095.93
                       Bill              05/31/2018   March 2018 expense     John Wooley                                                                           Travel Expense                                  114.17    35,210.10
                       Bill              05/31/2018   Cedar rapids f05/18    John Wooley                                                                           Travel Expense                                2,875.10    38,085.20
                       Bill              05/31/2018   2017 expenses confer   John Wooley                                                                           Travel Expense                                8,590.96    46,676.16
                       Bill Pmt -Check   06/08/2018                          John Wooley                                                                           TB                                2,500.00                44,176.16
                       Bill Pmt -Check   06/26/2018                          John Wooley                                                                           TB                               10,500.00                33,676.16
                       Bill Pmt -Check   06/29/2018                          John Wooley                                                                           TB                                1,500.00                32,176.16
                       Bill              06/30/2018   June 2018              John Wooley                                                                           Business Ops Commercialization               20,000.00    52,176.16
                       Bill              06/30/2018   June 2018              Jeffery Wooley                                                                        Business Ops Commercialization               20,000.00    72,176.16
                       General Journal   07/02/2018   469                    Jeffery Wooley   Jeff Wooley payment on Account                                       Wooley Advance                    6,800.00                65,376.16
                       General Journal   07/02/2018   470                    John Wooley      John Wooley payment on account                                       Wooley Advance                    6,800.00                58,576.16
                       Bill              07/12/2018   Marriott               John Wooley                                                                           Travel Expense                                  126.17    58,702.33
                       Bill Pmt -Check   07/12/2018   wire                   Jeffery Wooley                                                                        TB                               10,000.00                48,702.33
                       Bill Pmt -Check   07/12/2018   wire                   John Wooley                                                                           TB                                5,000.00                43,702.33
                       Bill Pmt -Check   07/17/2018   wire                   John Wooley                                                                           TB                                3,000.00                40,702.33
                       Bill Pmt -Check   07/24/2018   wire                   John Wooley                                                                           TB                                5,100.00                35,602.33
                       Bill              07/31/2018   July 2018              Jeffery Wooley                                                                        Business Ops Commercialization               20,000.00    55,602.33
                       Bill              07/31/2018   July 2018              John Wooley                                                                           Business Ops Commercialization               20,000.00    75,602.33
                       Bill Pmt -Check   08/17/2018   debit                  John Wooley                                                                           ABC Operating Account            17,000.00                58,602.33
                       Bill              08/17/2018   1872-8622              Jeffery Wooley                                                                        Computer and Internet Expenses                3,200.00    61,802.33
                       Bill Pmt -Check   08/20/2018                          Jeffery Wooley                                                                        TB                                7,042.98                54,759.35
                       Bill              08/31/2018   August 2018            John Wooley                                                                           Business Ops Commercialization               20,000.00    74,759.35
                       Bill              08/31/2018   August 2018            Jeffery Wooley                                                                        Business Ops Commercialization               20,000.00    94,759.35
                       Bill Pmt -Check   09/04/2018   Debit                  John Wooley                                                                           TB                                4,000.00                90,759.35
                       Bill              09/05/2018   9-5-18 expenses        John Wooley                                                                           -SPLIT-                                       3,428.83    94,188.18
                       Bill              09/30/2018   balance September      John Wooley                                                                           Business Ops Commercialization               12,000.00   106,188.18
                       Bill              09/30/2018   Balance September      Jeffery Wooley                                                                        Business Ops Commercialization                5,000.00   111,188.18
                       Bill Pmt -Check   10/01/2018   Transfer               Jeffery Wooley                                                                        ABC Operating Account             5,000.00               106,188.18
                       Bill Pmt -Check   10/01/2018   Transfer               John Wooley                                                                           ABC Operating Account            12,000.00                94,188.18
                       Bill              10/31/2018   10*31*18               John Wooley                                                                           Business Ops Commercialization                7,500.00   101,688.18
                       Bill              10/31/2018   10-31-18               Jeffery Wooley                                                                        Business Ops Commercialization                7,500.00   109,188.18
                       Bill Pmt -Check   11/02/2018   wire                   Jeffery Wooley                                                                        TB                               10,000.00                99,188.18
                       Bill Pmt -Check   11/02/2018   wire                   John Wooley                                                                           TB                               10,000.00                89,188.18
                       Bill              11/06/2018   Biogas Conference      John Wooley                                                                           Travel Expense                                1,698.92    90,887.10
                       General Journal   11/06/2018   536                    Jeffery Wooley   Payback Wooley Advances                                              Wooley Advance                   14,900.00                75,987.10
                       Bill Pmt -Check   11/06/2018   wire                   Jeffery Wooley                                                                        TB                                8,500.00                67,487.10
                       Bill              11/30/2018   November 2018          Jeffery Wooley                                                                        Business Ops Commercialization               15,000.00    82,487.10
                       Bill              11/30/2018   November 2018          John Wooley                                                                           Business Ops Commercialization               15,000.00    97,487.10
                       Check             12/05/2018   Wire                   John Wooley                                                                           TB                                6,500.00                90,987.10
                       Bill              12/11/2018   Bryan Hotel            John Wooley                                                                           Travel Expense                                  103.02    91,090.12
                       Bill              12/11/2018   christmas party        John Wooley                                                                           Meals and Entertainment                         837.37    91,927.49
                       Bill              12/13/2018   exp report 12-13       John Wooley                                                                           -SPLIT-                                       2,762.82    94,690.31
                       Check             12/17/2018   Transfer               John Wooley                                                                           ABC Bank 0871                     2,000.00                92,690.31
                       Bill              12/31/2018   December 2018          Jeffery Wooley                                                                        Business Ops Commercialization               15,000.00   107,690.31
                       Bill              12/31/2018   December 2018          John Wooley                                                                           Business Ops Commercialization               15,000.00   122,690.31
                       General Journal   12/31/2018   560                    Jeffery Wooley   Write off Next BTL to Wooley accounts                                Investment NextBTL               18,074.50               104,615.81
                       General Journal   12/31/2018   561                    John Wooley      Write off Next Btl Investment to Wooleys                             Investment NextBTL               18,064.50                86,551.31
                       Bill Pmt -Check   12/31/2018                          Jeffery Wooley   QuickBooks generated zero amount transaction for bill payment stub   ABC Operating Account                 0.00                86,551.31
                       Bill Pmt -Check   12/31/2018                          John Wooley      QuickBooks generated zero amount transaction for bill payment stub   ABC Operating Account                 0.00                86,551.31
                       Bill              01/08/2019   expense Bryan          John Wooley                                                                           Travel Expense                                  103.02    86,654.33
                       Bill Pmt -Check   01/08/2019   Wire                   Jeffery Wooley                                                                        TB                                2,500.00                84,154.33
                       Bill Pmt -Check   01/08/2019   Wire                   John Wooley                                                                           TB                                2,500.00                81,654.33
                       Bill Pmt -Check   01/14/2019   Wire                   John Wooley                                                                           TB                                2,500.00                79,154.33
                       Bill              01/16/2019   EXP 01-15              John Wooley                                                                           Travel Expense                                  121.10    79,275.43
                       Bill Pmt -Check   01/22/2019   Tansfer                Jeffery Wooley                                                                        TB                                 150.00                 79,125.43
                       Bill Pmt -Check   01/22/2019   wire                   John Wooley                                                                           TB                                7,500.00                71,625.43
                       Bill              01/31/2019   January 2019           John Wooley                                                                           Business Ops Commercialization               15,000.00    86,625.43
                       Bill              01/31/2019   January 2019           Jeffery Wooley                                                                        Business Ops Commercialization               15,000.00   101,625.43
                       Bill Pmt -Check   02/07/2019   wiret                  John Wooley                                                                           TB                                5,000.00                96,625.43
                       Bill Pmt -Check   02/27/2019   wire                   John Wooley                                                                           ABC Bank 0871                     5,000.00                91,625.43
                       Bill              02/28/2019   February 2019          John Wooley                                                                           Business Ops Commercialization               15,000.00   106,625.43
                       Bill              02/28/2019   February 2019          Jeffery Wooley                                                                        Business Ops Commercialization               15,000.00   121,625.43
                       Bill Pmt -Check   03/08/2019   Transfer               Jeffery Wooley                                                                        ABC Bank 0871                     5,250.00               116,375.43
                       Bill Pmt -Check   03/08/2019   transfer               John Wooley                                                                           ABC Bank 0871                     5,250.00               111,125.43
                       Bill Pmt -Check   03/14/2019   wire                   John Wooley                                                                           EETB Closing Account             10,000.00               101,125.43
                       Bill Pmt -Check   03/14/2019   Transfer               Jeffery Wooley                                                                        ABC Bank 0871                     5,000.00                96,125.43
                       Bill Pmt -Check   03/28/2019   Transfer               Jeffery Wooley                                                                        ABC Bank 0871                     5,525.00                90,600.43
                       Bill Pmt -Check   03/28/2019   transfer               John Wooley                                                                           ABC Bank 0871                     5,525.00                85,075.43




           4835-6049-7362.1
                                                                                                                                                                                                                                                       Page 10 of 17
5:02 PM                                                                                          EARTH ENERGY RENEWABLES LLC                                                                                            4. AP Jeff and John Wooley
11/09/20

     20-51780-rbk Doc#48 Filed 11/19/20 Entered
Accrual Basis                           Transactions by11/19/20
                                                        Account 17:06:40 Main Document Pg 287          As of October 31, 2020

                                              of 293

                                   Type         Date                    Num          Name              Memo                     Class   Clr                     Split           Debit         Credit       Balance
                            Bill              03/31/2019   March 2019           John Wooley                                                   Business Ops Commercialization                  15,000.00    100,075.43
                            Bill              03/31/2019   March 2019           Jeffery Wooley                                                Business Ops Commercialization                  15,000.00    115,075.43
                            Bill Pmt -Check   04/09/2019   Transfer             Jeffery Wooley                                                ABC Bank 0871                     10,000.00                  105,075.43
                            Bill Pmt -Check   04/09/2019   transfer             John Wooley                                                   ABC Bank 0871                     10,000.00                   95,075.43
                            Bill Pmt -Check   04/18/2019   Debit                John Wooley                                                   ABC Bank 0871                     10,000.00                   85,075.43
                            Bill Pmt -Check   04/26/2019   tansfer              Jeffery Wooley                                                ABC Bank 0871                     10,000.00                   75,075.43
                            Bill              04/30/2019   04-2019              John Wooley                                                   Business Ops Commercialization                  15,000.00     90,075.43
                            Bill              04/30/2019   04-2019              Jeffery Wooley                                                Business Ops Commercialization                  15,000.00    105,075.43
                            Bill Pmt -Check   04/30/2019   transfer             Jeffery Wooley                                                EETB Closing Account                300.00                   104,775.43
                            Bill Pmt -Check   04/30/2019   transfer             Jeffery Wooley                                                ABC Bank 0871                     11,000.00                   93,775.43
                            Bill              05/31/2019   May 2019             John Wooley                                                   Business Ops Commercialization                  15,000.00    108,775.43
                            Bill              05/31/2019   May 2019             Jeffery Wooley                                                Business Ops Commercialization                  15,000.00    123,775.43
                            Bill              06/30/2019   June 2019            Jeffery Wooley                                                Business Ops Commercialization                  15,000.00    138,775.43
                            Bill              06/30/2019   June 2019            John Wooley                                                   Business Ops Commercialization                  15,000.00    153,775.43
                            Bill              07/03/2019   Data Room Expense    Jeffery Wooley                                                Office Supplies                                    240.00    154,015.43
                            Bill              07/31/2019   7-31-19              Jeffery Wooley                                                Business Ops Commercialization                  15,000.00    169,015.43
                            Bill              07/31/2019   7-31-19              John Wooley                                                   Business Ops Commercialization                  15,000.00    184,015.43
                            Bill              08/05/2019   Expenses             Jeffery Wooley                                                Office Supplies                                    250.66    184,266.09
                            Bill              08/31/2019   August 209           Jeffery Wooley                                                Business Ops Commercialization                  15,000.00    199,266.09
                            Bill              08/31/2019   August 2019          John Wooley                                                   Business Ops Commercialization                  15,000.00    214,266.09
                            Bill              09/27/2019   10-02-2019           Jeffery Wooley                                                Computer and Internet Expenses                     505.00    214,771.09
                            Bill              09/30/2019   9-30-2019            Jeffery Wooley                                                Business Ops Commercialization                  15,000.00    229,771.09
                            Bill              09/30/2019   9-30-19              John Wooley                                                   Business Ops Commercialization                  15,000.00    244,771.09
                            Bill              10/24/2019   10-24-19 Data Room   Jeffery Wooley                                                Office Supplies                                    505.00    245,276.09
                            Bill              10/31/2019   10-31-2019           Jeffery Wooley                                                Business Ops Commercialization                  15,000.00    260,276.09
                            Bill              10/31/2019   10-31-2019           John Wooley                                                   Business Ops Commercialization                  15,000.00    275,276.09
                            Bill Pmt -Check   11/18/2019   transfer             Jeffery Wooley                                                ABC Bank 0871                     11,000.00                  264,276.09
                            Bill Pmt -Check   11/18/2019   Transfer             John Wooley                                                   ABC Bank 0871                      8,500.00                  255,776.09
                            Bill              11/30/2019   Vovember 2019        Jeffery Wooley                                                Business Ops Commercialization                  15,000.00    270,776.09
                            Bill              11/30/2019   November 2019        John Wooley                                                   Business Ops Commercialization                  15,000.00    285,776.09
                            Bill              12/04/2019   expenses             Jeffery Wooley                                                Office Supplies                                    505.00    286,281.09
                            Bill Pmt -Check   12/19/2019   transfer             John Wooley                                                   ABC Bank 0871                      9,000.00                  277,281.09
                            Bill              12/31/2019   Decemberl            Jeffery Wooley                                                -SPLIT-                                         15,505.00    292,786.09
                            Bill              12/31/2019   December             John Wooley                                                   Business Ops Commercialization                  15,000.00    307,786.09
                            Bill Pmt -Check   01/07/2020   transfert            John Wooley                                                   ABC Operating Account              1,000.00                  306,786.09
                            Bill Pmt -Check   01/13/2020   debit                Jeffery Wooley                                                ABC Operating Account               500.00                   306,286.09
                            Bill Pmt -Check   01/15/2020   transfer             Jeffery Wooley                                                ABC Operating Account              8,750.00                  297,536.09
                            Bill Pmt -Check   01/15/2020   Transfer             John Wooley                                                   ABC Operating Account              8,750.00                  288,786.09
                            Bill Pmt -Check   01/29/2020   Transfer             Jeffery Wooley                                                ABC Operating Account              8,750.00                  280,036.09
                            Bill Pmt -Check   01/29/2020   Transfer             John Wooley                                                   ABC Operating Account              8,750.00                  271,286.09
                            Bill              01/31/2020   jANUARY 2020         John Wooley                                                   Business Ops Commercialization                  17,500.00    288,786.09
                            Bill              01/31/2020   January 2020         Jeffery Wooley                                                Business Ops Commercialization                  17,500.00    306,286.09
                            Bill Pmt -Check   02/05/2020   Transfer             Jeffery Wooley                                                ABC Operating Account             10,000.00                  296,286.09
                            Bill Pmt -Check   02/12/2020   tansfer              John Wooley                                                   ABC Operating Account              8,750.00                  287,536.09
                            Bill              02/29/2020   February 2020        John Wooley                                                   Business Ops Commercialization                  17,500.00    305,036.09
                            Bill              02/29/2020   February 2020        Jeffery Wooley                                                Business Ops Commercialization                  17,500.00    322,536.09
                            Bill Pmt -Check   03/03/2020   transfer             Jeffery Wooley                                                ABC Operating Account              8,750.00                  313,786.09
                            Bill Pmt -Check   03/03/2020   Transfer             John Wooley                                                   ABC Operating Account              8,750.00                  305,036.09
                            Bill Pmt -Check   03/10/2020   transfer             Jeffery Wooley                                                ABC Operating Account              8,750.00                  296,286.09
                            Bill Pmt -Check   03/17/2020   transfer             John Wooley                                                   ABC Operating Account             17,000.00                  279,286.09
                            Bill Pmt -Check   03/25/2020   transfer             Jeffery Wooley                                                ABC Operating Account              8,750.00                  270,536.09
                            Bill              03/31/2020   expenses             John Wooley                                                   Travel Expense                                    2,128.76   272,664.85
                            Bill              03/31/2020   Match 2020           John Wooley                                                   Business Ops Commercialization                  17,500.00    290,164.85
                            Bill              03/31/2020                        Jeffery Wooley                                                Business Ops Commercialization                  17,500.00    307,664.85
                            Bill Pmt -Check   04/03/2020   tansfer              Jeffery Wooley                                                ABC Operating Account              9,750.00                  297,914.85
                            Bill Pmt -Check   04/03/2020   Transfer             John Wooley                                                   ABC Operating Account              8,750.00                  289,164.85
                            Bill Pmt -Check   04/08/2020   Transfer             John Wooley                                                   ABC Operating Account              2,628.76                  286,536.09
                            Bill              04/08/2020   2307-6974            Jeffery Wooley                                                Computer and Internet Expenses                     505.00    287,041.09
                            Bill Pmt -Check   04/16/2020   Transfer             Jeffery Wooley                                                ABC Operating Account             17,500.00                  269,541.09
                            Bill Pmt -Check   04/20/2020   Transfert            John Wooley                                                   ABC Operating Account             17,500.00                  252,041.09
                            Bill Pmt -Check   04/28/2020   Transfer             Jeffery Wooley                                                ABC Operating Account             12,961.21                  239,079.88
                            Bill Pmt -Check   04/28/2020   Transfer             John Wooley                                                   ABC Operating Account             12,961.20                  226,118.68
                            Bill              04/30/2020   April 2020           John Wooley                                                   Business Ops Commercialization                  17,500.00    243,618.68
                            Bill              04/30/2020   April 2020           Jeffery Wooley                                                Business Ops Commercialization                  17,500.00    261,118.68
                            Bill              05/13/2020   data room May        Jeffery Wooley                                                Office Supplies                                    505.00    261,623.68
                            Bill Pmt -Check   05/28/2020   transfer             Jeffery Wooley                                                ABC Operating Account             17,500.00                  244,123.68
                            Bill              05/31/2020   May consulting       John Wooley                                                   Business Ops Commercialization                  17,500.00    261,623.68
                            Bill              05/31/2020   May consulting       Jeffery Wooley                                                Business Ops Commercialization                  17,500.00    279,123.68
                            Bill Pmt -Check   06/16/2020   transfer             John Wooley                                                   ABC Operating Account             17,500.50                  261,623.18
                            Bill              06/30/2020   June 2020            Jeffery Wooley                                                Business Ops Commercialization                  17,500.00    279,123.18
                            Bill              06/30/2020   June 2020            John Wooley                                                   Business Ops Commercialization                  17,500.00    296,623.18
                            Bill Pmt -Check   07/01/2020   Debit                Jeffery Wooley                                                ABC Operating Account             17,500.00                  279,123.18
                            Bill Pmt -Check   07/17/2020   Transfer             Jeffery Wooley                                                ABC Operating Account             17,500.00                  261,623.18
                            Bill Pmt -Check   07/17/2020   Tansfer              John Wooley                                                   ABC Operating Account             17,500.00                  244,123.18
                            Bill              07/31/2020   July 2020            Jeffery Wooley                                                Business Ops Commercialization                  17,500.00    261,623.18
                            Bill              07/31/2020   July 2020            John Wooley                                                   Business Ops Commercialization                  17,500.00    279,123.18
                            Bill Pmt -Check   08/12/2020   transfer             Jeffery Wooley                                                ABC Operating Account             17,500.00                  261,623.18
                            Bill Pmt -Check   08/21/2020   Transfer             John Wooley                                                   ABC Operating Account             17,500.00                  244,123.18
                            Bill              08/31/2020   August 2020          Jeffery Wooley                                                Business Ops Commercialization                  17,500.00    261,623.18
                            Bill              08/31/2020   August 2020          John Wooley                                                   Business Ops Commercialization                  17,500.00    279,123.18
                            Bill Pmt -Check   09/14/2020   Transfer             Jeffery Wooley                                                ABC Operating Account             17,500.00                  261,623.18
                            Bill Pmt -Check   09/17/2020   transfer             John Wooley                                                   ABC Operating Account              8,750.00                  252,873.18
                            Bill              09/30/2020   September 2020       John Wooley                                                   Business Ops Commercialization                  17,500.00    270,373.18
                            Bill              09/30/2020   September 2020       Jeffery Wooley                                                Business Ops Commercialization                  17,500.00    287,873.18
                            Bill Pmt -Check   10/16/2020   Transfer             Jeffery Wooley                                                ABC Operating Account              3,000.00                  284,873.18
                            Bill Pmt -Check   10/19/2020   Transfer             Jeffery Wooley                                                ABC Operating Account              5,750.00                  279,123.18
                            Bill Pmt -Check   10/19/2020   Transfer             John Wooley                                                   ABC Operating Account              8,750.00                  270,373.18
                            Bill Pmt -Check   10/19/2020   201945               John Wooley                                                   ABC Operating Account              8,750.00                  261,623.18
                            Bill              10/30/2020   October 2020         Jeffery Wooley                                                Business Ops Commercialization                  17,500.00    279,123.18
                            Bill              10/30/2020   October 2020         John Wooley                                                   Business Ops Commercialization                  17,500.00    296,623.18
   Total Accounts Payable                                                                                                                                                      992,567.24   1,289,190.42   296,623.18
TOTAL                                                                                                                                                                          992,567.24   1,289,190.42   296,623.18




           4835-6049-7362.1
                                                                                                                                                                                                                                      Page 11 of 17
10:52 AM                                                                                          EARTH ENERGY RENEWABLES LLC                                                                                   4 EER John Wooley Deferred Comp
11/10/20
     20-51780-rbk Doc#48 Filed 11/19/20 Transactions
Accrual Basis
                                        Enteredby11/19/20
                                                     Account 17:06:40 Main Document Pg 288                    As of October 31, 2020
                                              of 293

                                           Type          Date       Num            Name                             Memo                  Class   Clr          Split          Debit      Credit     Balance
    Deferred Comp John Wooley                                                                                                                                                                       96,330.00
                                     Check             10/05/2016   wire   John Wooley                                                                  TB                   12,000.00              84,330.00
                                     General Journal   07/20/2017   281                           John Wooley Advance                                   TB                               2,000.00   86,330.00
                                     Check             08/16/2017   wire   John Wooley                                                                  TB                    6,500.00              79,830.00
                                     Check             01/11/2018   wire   EE-TDF Cleveland LLC                                                         TB                   12,000.00              67,830.00
                                     Check             01/31/2018   wire   EE-TDF Cleveland LLC                                                         TB                    3,000.00              64,830.00
                                     Check             02/13/2018   wire   EE-TDF Cleveland LLC                                                         TB                    3,500.00              61,330.00
                                     General Journal   12/31/2018   560                           Write off Next BTL to Wooley accounts                 Investment NextBTL   61,330.00                   0.00
   Total Deferred Comp John Wooley                                                                                                                                           98,330.00   2,000.00        0.00
TOTAL                                                                                                                                                                        98,330.00   2,000.00        0.00




           4835-6049-7362.1
                                                                                                                                                                                                                                    Page 12 of 17
10:49 AM                                                                                                EARTH ENERGY RENEWABLES LLC                                                                                4 EER Jeff Wooley Deferred Comp
11/10/20

     20-51780-rbk Doc#48 Filed 11/19/20 Entered
Accrual Basis                           Transactions by11/19/20
                                                        Account 17:06:40 Main Document Pg 289                        As of October 31, 2020
                                              of 293

                                             Type           Date       Num           Name                             Memo                   Class   Clr          Split          Debit       Credit   Balance
   Deferred Comp Jeffrey Wooley                                                                                                                                                                       109,997.00
                                        Check             01/11/2018   wire   EE-TDF Cleveland LLC                                                         TB                    12,000.00             97,997.00
                                        Check             01/31/2018   wire   EE-TDF Cleveland LLC                                                         TB                     3,000.00             94,997.00
                                        Check             02/13/2018   wire   EE-TDF Cleveland LLC                                                         TB                     3,500.00             91,497.00
                                        General Journal   12/31/2018   560                           Write off Next BTL to Wooley accounts                 Investment NextBTL    91,497.00                  0.00
   Total Deferred Comp Jeffrey Wooley                                                                                                                                           109,997.00     0.00         0.00
TOTAL                                                                                                                                                                           109,997.00     0.00         0.00




           4835-6049-7362.1
                                                                                                                                                                                                                                       Page 13 of 17
4:57 PM
                                                                                          EARTH ENERGY RENEWABLES LLC                                                                                    4.EER Equity Trans Wooleys
11/09/20
    20-51780-rbk Doc#48 Filed 11/19/20 Transactions
Accrual Basis                           Enteredby11/19/20  Account 17:06:40 Main Document Pg 290
                                           As of October 31, 2020
                                               of 293

                          Type          Date         Num                 Name                                   Memo                         Class   Clr        Split       Debit        Credit       Balance

    JCW/JJW                                                                                                                                                                                          3,041,731.96
                    General Journal   10/04/2016   223                                     Wooley Advance                                                  TB                             7,000.00   3,048,731.96
                    General Journal   10/04/2016   224                                     Wooley Advance                                                  TB                             2,500.00   3,051,231.96
                    Check             10/12/2016   wire       JCW/JJW                                                                                      TB               18,000.00                3,033,231.96
                    General Journal   10/17/2016   225                                     Wooley Advance                                                  TB                           100,000.00   3,133,231.96
                    General Journal   10/18/2016   226                                     Wooley Advance                                                  TB                             6,000.00   3,139,231.96
                    General Journal   11/01/2016   237                                     Advance Wooleys                                                 TB                            27,000.00   3,166,231.96
                    General Journal   11/03/2016   239                                     Advance Wooleys                                                 TB                             5,000.00   3,171,231.96
                    General Journal   11/07/2016   240                                     Advance Wooleys                                                 TB                             1,000.00   3,172,231.96
                    Check             11/23/2016   debit      Texas Pyrolysis Group LLC                                                                    TB               30,000.00                3,142,231.96
                    Check             12/12/2016   debit      JCW/JJW                                                                                      TB               24,000.00                3,118,231.96
                    General Journal   01/05/2017   250                                     Wooley Advance                                                  TB                            42,500.00   3,160,731.96
                    Check             01/12/2017   debit      JCW/JJW                                                                                      TB               24,000.00                3,136,731.96
                    Check             01/19/2017   debit      JCW/JJW                      Transfer 8140                                                   TB               26,000.00                3,110,731.96
                    Check             02/10/2017   Transfer   JCW/JJW                                                                                      TB                8,000.00                3,102,731.96
                    Check             02/13/2017   Transfer   JCW/JJW                      8140 transfer                                                   TB               24,000.00                3,078,731.96
                    Check             02/17/2017   Transfer   JCW/JJW                      8140                                                            TB                7,500.00                3,071,231.96
                    Check             03/09/2017   Transfer   JCW/JJW                                                                                      TB                8,000.00                3,063,231.96
                    Check             03/14/2017   Transfer   JCW/JJW                                                                                      TB               24,000.00                3,039,231.96
                    Check             03/21/2017   Transfer   JCW/JJW                      8140                                                            TB                8,000.00                3,031,231.96
                    Check             04/06/2017   Transfer   JCW/JJW                      8140                                                            TB               34,000.00                2,997,231.96
                    Check             04/14/2017   Transfer   JCW/JJW                                                                                      TB               15,000.00                2,982,231.96
                    General Journal   05/09/2017   268                                     Transfer Wooley 8140                                            TB                             2,500.00   2,984,731.96
                    General Journal   05/10/2017   269                                     Trasfer Wooley 8140                                             TB                            20,000.00   3,004,731.96
                    General Journal   05/11/2017   270                                     Transfer Wooley 8140                                            TB                            10,000.00   3,014,731.96
                    General Journal   05/22/2017   271                                     transfer Wooley 8140                                            TB                             1,400.00   3,016,131.96
                    Check             06/26/2017   Transfer   JCW/JJW                      8140                                                            TB               10,000.00                3,006,131.96
                    Check             07/11/2017   Transfer   JCW/JJW                      Account 8140                                                    TB                7,400.00                2,998,731.96
                    Check             09/11/2017   Transfer   JCW/JJW                      account 7080                                                    TB              100,000.00                2,898,731.96
                    General Journal   09/30/2017   311                                     Investment Jack Goralnik Purchase Wooley Shares                 ABC Bank 0871    19,531.00                2,879,200.96
                    General Journal   11/20/2017   333                                     transfer Wooley Shares                                          ABC Bank 0871    10,000.00                2,869,200.96
                    General Journal   08/31/2018   511                                     70000 units sold ro Noell, Honts, Ellis                         -SPLIT-          70,000.00                2,799,200.96
                    General Journal   09/25/2018   508                                     50000 units sold to Borel                                       -SPLIT-          50,000.00                2,749,200.96
    Total JCW/JJW                                                                                                                                                          517,431.00   224,900.00   2,749,200.96
TOTAL                                                                                                                                                                      517,431.00   224,900.00   2,749,200.96




          4835-6049-7362.1
                                                                                                                                                                                                                        Page 14 of 17
12:01 PM
                                                                                             EARTH ENERGY RENEWABLES LLC                                                                                                  4. EER Wooley Advances
11/12/20
     20-51780-rbk Doc#48 Filed 11/19/20 Transactions
Accrual Basis
                                         Enteredby11/19/20
                                                     Account 17:06:40 Main Document Pg 291                   As of October 31, 2020
                                              of 293

                                   Type        Date         Num               Name                                Memo                        Class   Clr             Split          Debit        Credit      Balance
    Wooley Advance                                                                                                                                                                                                 0.00
                           General Journal   09/30/2017   311                               Investment Jack Goralnik Purchase Wooley Shares                 ABC Bank 0871                         50,000.00   50,000.00
                           Check             10/24/2017   Transfer   JCW/JJW                John and Jeff Payment on shares                                 ABC Bank 0871            15,000.00                35,000.00
                           General Journal   11/20/2017   333                               transfer Wooley Shares                                          ABC Bank 0871                         25,600.00   60,600.00
                           Check             12/04/2017   Wire       EE-TDF Cleveland LLC   Wooley stock sale and investment in EE-TDF Cleveland            ABC Bank 0871            14,000.00                46,600.00
                           General Journal   12/12/2017   324                               Transfer to JCW/JJW for investment in TDF                       -SPLIT-                  24,000.00                22,600.00
                           General Journal   12/28/2017   334                               Stock sale proceeds transfer to Jeff account                    ABC Bank 0871             6,000.00                16,600.00
                           General Journal   03/07/2018   368                               Wooley Advance AC 8140                                          TB                                      800.00    17,400.00
                           General Journal   03/31/2018   373                               Pydown Wooley Advance                                           ABC Bank 0871             5,000.00                12,400.00
                           General Journal   05/17/2018   388                               John and Jeff Wooley Loan                                       ABC Operating Account                 22,000.00   34,400.00
                           General Journal   05/22/2018   400                               Wooley Advance                                                  TB                                     5,000.00   39,400.00
                           General Journal   06/21/2018   407                               Wooley Payback                                                  ABC Bank 0871            24,000.00                15,400.00
                           General Journal   06/25/2018   409                               Payback to Wooleys                                              ABC Bank 0871             5,000.00                10,400.00
                           General Journal   07/02/2018   469                               Payoff advance                                                  -SPLIT-                  17,200.00                -6,800.00
                           General Journal   07/02/2018   470        John Wooley            John Wooley payment on account                                  Accounts Payable                       6,800.00        0.00
                           General Journal   08/03/2018   496                               Wooley Advance                                                  ABC Operating Account                 25,000.00   25,000.00
                           General Journal   08/13/2018   498                               Transfer from Jeff Wooley                                       ABC Operating Account                  5,000.00   30,000.00
                           General Journal   09/14/2018   506                               Repayment Jeff Wooley                                           TB                        7,500.00                22,500.00
                           General Journal   09/25/2018   508                               50000 units sold to Borel @ $1.30 Proceeds                      JCW/JJW                               65,000.00   87,500.00
                           General Journal   09/27/2018   509                               Transfer to Wooleys for further transfer to TDF                 -SPLIT-                  48,000.00                39,500.00
                           General Journal   09/28/2018   510                               Transfer to Wooleys                                             ABC Bank 0871             8,600.00                30,900.00
                           Check             10/05/2018   debit      Jeffery Wooley         repay wooley advance                                            ABC Bank 0871             6,300.00                24,600.00
                           General Journal   11/06/2018   536                               Payback Wooley Advances                                         -SPLIT-                  24,600.00                     0.00
    Total Wooley Advance                                                                                                                                                            205,200.00   205,200.00        0.00
TOTAL                                                                                                                                                                               205,200.00   205,200.00        0.00




           4835-6049-7362.1
                                                                                                                                                                                                                                     Page 15 of 17
11:55 AM                                                                                            EARTH ENERGY RENEWABLES LLC                                                                                  4.EER Wooley Loans
11/12/20
     20-51780-rbk Doc#48 Filed 11/19/20 Transactions
Accrual Basis
                                        Enteredby11/19/20
                                                     Account 17:06:40 Main Document Pg 292                        As of October 31, 2020
                                              of 293

                                             Type          Date       Num         Name                           Memo               Class   Clr            Split            Debit       Credit      Balance
    Jeff Wooley Short Term Loan                                                                                                                                                                          0.00
                                       General Journal   02/13/2018   344                     short term loan Jeff Wooleyl                        ABC Operating Account                  2,000.00    2,000.00
                                       General Journal   03/05/2018   367                     Jeff Wooley Advance                                 TB                                    22,500.00   24,500.00
                                       Check             03/14/2018   wire   Jeffery Wooley                                                       TB                       24,500.00                     0.00
                                       General Journal   05/10/2019   612                     Jeff wooley Short Term Loan                         ABC Bank 0871                          9,000.00    9,000.00
                                       General Journal   06/18/2019   630                     Advance Jeffery Wooley Personally                   ABC Bank 0871                          5,000.00   14,000.00
                                       General Journal   07/11/2019   633                     Transfer in loan from the Wooleys                   ABC Bank 0871                          5,000.00   19,000.00
                                       General Journal   09/04/2019   653                     Jeff Wooley Short term loan                         ABC Operating Account                  5,000.00   24,000.00
                                       General Journal   09/05/2019   664                     Loan from Jeff Wooley                               ABC Operating Account                  7,000.00   31,000.00
                                       General Journal   09/05/2019   665                     Loan from Jeff Wooley                               ABC Operating Account                 40,000.00   71,000.00
                                       General Journal   09/24/2019   668                     Jeff Wooley Advance                                 ABC Bank 0871                          5,000.00   76,000.00
                                       General Journal   10/22/2019   669                     Jeff Wooley Advance                                 ABC Operating Account                 20,000.00   96,000.00
                                       General Journal   10/23/2019   672                     Payback short term advance                          ABC Operating Account    20,000.00                76,000.00
                                       General Journal   10/28/2019   677                     Payback short term loan                             ABC Bank 0871             2,000.00                74,000.00
                                       General Journal   12/11/2019   710                     Jeff Wooley Adavnce short term                      ABC Operating Account                  5,000.00   79,000.00
                                       General Journal   12/27/2019   728                     Account Transfer                                    ABC Bank 0871             2,000.00                77,000.00
                                       General Journal   01/15/2020   731                     Jeff Wooley Transfer                                ABC Operating Account                  1,500.00   78,500.00
                                       General Journal   01/16/2020   732                     payback Jeff Wooley ST Loan                         ABC Operating Account     1,500.00                77,000.00
                                       General Journal   02/07/2020   738                     Repayment 2/07                                      ABC Operating Account   100,000.00                -23,000.00
                                       General Journal   02/20/2020   739                     Advance Jeff Wooley                                 ABC Operating Account                 36,000.00   13,000.00
                                       General Journal   02/20/2020   740                     Advance Jeff Wooley                                 ABC Operating Account                 26,000.00   39,000.00
                                       Check             04/28/2020   wire   Jeffery Wooley   Pay back trust                                      ABC Operating Account    39,000.00                     0.00
   Total Jeff Wooley Short Term Loan                                                                                                                                      189,000.00   189,000.00        0.00
TOTAL                                                                                                                                                                     189,000.00   189,000.00        0.00




           4835-6049-7362.1
                                                                                                                                                                                                                        Page 16 of 17
  20-51780-rbk Doc#48 Filed 11/19/20 Entered 11/19/20 17:06:40 Main Document Pg 293
                                        of 293                 4. Wooley Personal Guarantees

Loans and Liabilies Personally Guarantied by John & Jeff Wooley

                             Lender          Maturity Date         $$ Prin        Interest Rate    Accrued Interest

Robson Note            KDB Finance, LLC          11/16/2018 $       110,000.00               40%         TBD

Robson Advance*               ???                  NA          $   150,000.00           NA
                             Total Robson                      $   260,000.00

* Wooley position is that this is not guaranteed but is is conditionally ncluded in total

Mortgage
                       Nalle                      6/30/2019 $      275,000.00         15.00%             TBD
                       Cobb                                 $      250,000.00         12.00%             TBD
                       Nalle/Cobb (ELF)                     $      207,023.73         18.00%             TBD
                           Total Mortgage                   $      732,023.73


IRS Payroll Tax
                       IRS Employee Trust        10/31/2020 $       174,309.66          NA

                                 Total IRS                     $   174,309.66

                         Total Guaranteed                      $ 1,166,333.39




    4835-6049-7362.1                                                                                      Page 17 of 17
